Exhibit 10.2

EXECUTION VERSION

INCREMENTAL AMENDMENT NO. 1

INCREMENTAL AMENDMENT NO. 1, dated as of June 16, 2014 (this “Incremental
Amendment”), among American Tire Distributors, Inc., a Delaware corporation (the
“Borrower”), American Tire Distributors Holdings, Inc., a Delaware corporation
(“Holdings”), the other Guarantors party hereto, the New 2014 Term Lenders (as
hereinafter defined) and Bank of America, N.A., as Administrative Agent.

WHEREAS, reference is hereby made to the Credit Agreement, dated as of March 28,
2014 (as amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified prior to giving effect to this Incremental
Amendment, the “Credit Agreement”), among Holdings, the Borrower, each Guarantor
from time to time party thereto, Bank of America, N.A., as Administrative Agent
and the Lenders from time to time party thereto;

WHEREAS, as of the date hereof, the Borrower, Holdings, the other Guarantors
party hereto, the Administrative Agent and the New 2014 Term Lenders desire to
amend the Credit Agreement pursuant to amendments authorized by Section 2.12(f)
of the Credit Agreement to permit the borrowing of the New 2014 Term Loans (as
hereinafter defined) pursuant to this Incremental Amendment and to designate
such New 2014 Term Loans as “Initial Term Loans” for all purposes under the
Credit Agreement;

WHEREAS, the Borrower desires to obtain New 2014 Term Loans in an aggregate
principal amount of up to $420,000,000, consisting of up to $340,000,000 in
aggregate principal amount of New 2014 Initial Term Loans and up to $80,000,000
in aggregate principal amount of New 2014 Delayed Draw Term Loans;

WHEREAS, each New 2014 Term Lender has agreed to provide such New 2014 Term
Loans in accordance with the terms and conditions set forth in this Incremental
Amendment and in the Amended Credit Agreement (as hereinafter defined);

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Arranger”) has
agreed to act in the role and pursuant to the title set forth in the Engagement
Letter (as hereinafter defined) in respect of this Incremental Amendment;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Amended Credit Agreement. The rules of
construction and other interpretive provisions specified in Sections 1.02, 1.05
and 1.06 of the Amended Credit Agreement shall apply to this Incremental
Amendment, including terms defined in the preamble and recitals hereto.

 

1



--------------------------------------------------------------------------------

(b) As used in this Incremental Amendment, the following terms have the meanings
specified below:

“Amended Credit Agreement” shall mean the Credit Agreement, as amended by this
Incremental Amendment.

“Incremental Amendment No. 1 Effective Date” shall have the meaning provided in
Section 8 hereof.

“New 2014 Delayed Draw Term Loan” shall have the meaning provided in Section 2
hereof.

“New 2014 Delayed Draw Term Loan Commitment” shall mean, in the case of each
Lender, the amount set forth opposite such Lender’s name on Schedule 1 to this
Incremental Amendment as such Lender’s “New 2014 Delayed Draw Term Loan
Commitment”. The aggregate principal amount of all New 2014 Delayed Draw Term
Loan Commitments as of the Incremental Amendment No. 1 Effective Date is
$80,000,000.

“New 2014 Delayed Draw Term Loan Lender” shall mean a Lender with a New 2014
Delayed Draw Term Loan Commitment.

“New 2014 Initial Term Loan” shall have the meaning provided in Section 2
hereof.

“New 2014 Initial Term Loan Commitment” shall mean, in the case of each Lender,
the amount set forth opposite such Lender’s name on Schedule 1 to this
Incremental Amendment as such Lender’s “New 2014 Initial Term Loan Commitment”.
The aggregate principal amount of all New 2014 Initial Term Loan Commitments as
of the Incremental Amendment No. 1 Effective Date is $340,000,000.

“New 2014 Initial Term Loan Lender” shall mean a Lender with a New 2014 Initial
Term Loan Commitment.

“New 2014 Term Lender” shall mean a New 2014 Initial Term Loan Lender or a New
2014 Delayed Draw Term Loan Lender.

“New 2014 Term Loan” shall mean a New 2014 Initial Term Loan or a New 2014
Delayed Draw Term Loan.

Section 2. New 2014 Term Loans.

(a) (i) On the Incremental Amendment No. 1 Effective Date, subject to the terms
and conditions set forth herein and in the Amended Credit Agreement, each New
2014 Initial Term Lender, severally and not jointly, shall make a loan or loans
(each, a “New 2014 Initial Term Loan”) to the Borrower in accordance with this
Section 2(a)(i) and Section 2.01 of the Amended Credit Agreement in an amount
equal to its New 2014 Initial Term Loan Commitment; and (ii)

 

2



--------------------------------------------------------------------------------

on the Delayed Draw Borrowing Date (as defined in the Amended Credit Agreement),
subject to the terms set forth herein and in the Amended Credit Agreement and
solely on the conditions set forth in Section 9 hereof, each New 2014 Delayed
Draw Term Lender, severally and not jointly, shall make a loan or loans (each, a
“New 2014 Delayed Draw Term Loan”) to the Borrower in accordance with this
Section 2(a)(ii) and Section 2.01 of the Amended Credit Agreement in an amount
equal to its New 2014 Delayed Draw Term Loan Commitment.

(b) Each New 2014 Term Lender hereby consents to the following Interest Periods:

(i) in connection with its New 2014 Initial Term Loans, an Interest Period
beginning on the Incremental Amendment No. 1 Effective Date and ending on the
last days of the Interest Periods then in effect with respect to any outstanding
Initial Term Loans, in amounts pro rata across such Interest Periods with the
other Term Loans outstanding on the Incremental Amendment No. 1 Effective Date,
in respect of the Eurodollar Borrowing of New 2014 Term Loans incurred on the
Incremental Amendment No. 1 Effective Date; and

(ii) in connection with any New 2014 Delayed Draw Term Loans incurred on the
Delayed Draw Borrowing Date, an Interest Period beginning on the Delayed Draw
Borrowing Date and ending on the last days of the Interest Periods then in
effect with respect to any outstanding Initial Term Loans, in amounts pro rata
across such Interest Periods with the other Term Loans outstanding on the
Delayed Draw Borrowing Date, in respect of the Eurodollar Borrowing of New 2014
Delayed Draw Term Loans incurred on the Delayed Draw Borrowing Date.

Section 3. Amendment; Borrowings on Incremental Amendment No. 1 Effective Date.
(a) Each of the parties hereto agrees that, effective on the Incremental
Amendment No. 1 Effective Date and immediately prior to the borrowing of the New
2014 Initial Term Loans, the Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

(b) With effect from the effectiveness of this Incremental Amendment, each New
2014 Initial Term Loan made on the Incremental Amendment No. 1 Effective Date
and each New 2014 Delayed Draw Term Loan made on the Delayed Draw Borrowing
Date, in each case, in accordance with Section 2(a) hereof and the applicable
provisions of the Amended Credit Agreement shall constitute, for all purposes of
the Amended Credit Agreement, a Term Loan made pursuant to the Amended Credit
Agreement and this Incremental Amendment; provided that pursuant to this
Incremental Amendment, each such New 2014 Term Loan shall constitute an “Initial
Term Loan” for all purposes of the Amended Credit Agreement, and all provisions
of the Amended Credit Agreement applicable to Initial Term Loans shall be
applicable to such New 2014 Term Loans.

 

3



--------------------------------------------------------------------------------

(c) The New 2014 Initial Term Loan Commitments provided for hereunder shall
terminate on the Incremental Amendment No. 1 Effective Date immediately upon the
borrowing of the New 2014 Initial Term Loans pursuant to Section 2(a)(i) hereof.
The New 2014 Delayed Draw Term Loan Commitments provided for hereunder shall
terminate on the earlier of (i) the Delayed Draw Borrowing Date immediately upon
the borrowing of the New 2014 Delayed Draw Term Loans pursuant to
Section 2(a)(ii) hereof and (ii) 5:00 p.m. (New York City time) on the New 2014
Delayed Draw End Date (as defined in the Amended Credit Agreement).

Section 4. Effect of Amendment; Reaffirmation; Etc. Except as expressly set
forth herein or in the Amended Credit Agreement, this Incremental Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or under any other Loan Document and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the foregoing, (i) each Loan Party acknowledges and agrees that
(A) each Loan Document to which it is a party is hereby confirmed and ratified
and shall remain in full force and effect according to its respective terms (in
the case of the Credit Agreement, as amended hereby) and (B) the Collateral
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all Obligations (including, for the avoidance of
doubt, the New 2014 Initial Term Loans made on the Incremental Amendment No. 1
Effective Date and the New 2014 Delayed Draw Term Loans made on the Delayed Draw
Borrowing Date) on the terms and conditions set forth in the Collateral
Documents, and hereby ratifies the security interests granted by it pursuant to
the Collateral Documents and (ii) each Guarantor hereby confirms and ratifies
its continuing unconditional obligations as Guarantor under the Guaranty with
respect to all of the Obligations (including, for the avoidance of doubt, the
New 2014 Initial Term Loans made on the Incremental Amendment No. 1 Effective
Date and the New 2014 Delayed Draw Term Loans made on the Delayed Draw Borrowing
Date). On and as of the Incremental Amendment No. 1 Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference, and each reference in
any other Loan Document to “the Credit Agreement”, “thereof”, “thereunder”,
“therein” or “thereby” or any other similar reference to the Credit Agreement
shall refer to the Credit Agreement as amended hereby.

Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that as of the Incremental Amendment No. 1 Effective
Date, immediately prior to and immediately after giving effect to the
transactions contemplated by this Incremental Amendment on the Incremental
Amendment No. 1 Effective Date, including the borrowing of any New 2014 Initial
Term Loans provided for herein:

(a) the representations and warranties set forth in Article V of the Amended
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the Incremental Amendment No. 1 Effective
Date with the same effect as though made

 

4



--------------------------------------------------------------------------------

on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any such
representation and warranty that is qualified by “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to such qualification therein) on and as of the Incremental
Amendment No. 1 Effective Date with the same effect as though made on and as of
such date or such earlier date, as applicable;

(b) no Default or Event of Default shall exist or would result from the
transactions contemplated by this Incremental Amendment, including the borrowing
of New 2014 Initial Term Loans;

(c) this Incremental Amendment is an “Incremental Amendment” under and as
defined in Section 2.12(f) of the Credit Agreement and after giving pro forma
effect to the incurrence of the New 2014 Initial Term Loans, the Secured Net
Leverage Ratio for the Test Period most recently ended is less than or equal to
4.00 to 1.00 (calculating the Secured Net Leverage Ratio without netting the
cash proceeds from the New 2014 Initial Term Loans); and

(d) on the Incremental Amendment No. 1 Effective Date, after giving effect to
all of the transactions contemplated hereby (including the incurrence of the New
2014 Initial Term Loans): (i) the fair value of the assets of the Borrower and
its Subsidiaries, on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries, on a consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries, on a consolidated basis, will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Incremental Amendment No. 1 Effective Date.

Section 6. Governing Law. THIS INCREMENTAL AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Counterparts. This Incremental Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Incremental Amendment by facsimile or electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Incremental
Amendment.

 

5



--------------------------------------------------------------------------------

Section 8. Effectiveness. This Incremental Amendment, and the obligation of each
New 2014 Initial Term Lender to make the New 2014 Initial Term Loan to be made
by it pursuant to Section 2(a)(i) hereof, shall become effective on the date
(the “Incremental Amendment No. 1 Effective Date”) when each of the following
conditions shall have been satisfied:

(a) the Administrative Agent shall have received counterparts of this
Incremental Amendment executed and delivered by a duly authorized officer of
each of (i) the Loan Parties, (ii) the Administrative Agent and (iii) the New
2014 Term Lenders;

(b) the Borrower shall have paid all fees due and payable to the Arranger
pursuant to that certain engagement letter, dated as of June 3, 2014 (the
“Engagement Letter”), among the Borrower, the Arranger and TPG Capital BD, LLC;

(c) the Administrative Agent and the Arranger shall have received all reasonable
and documented costs and expenses required to be paid or reimbursed under
Section 10.04 of the Credit Agreement or the Engagement Letter for which
invoices have been presented three Business Days prior to the Incremental
Amendment No. 1 Effective Date;

(d) the representations and warranties set forth in Section 5 hereof shall be
true and correct;

(e) the Administrative Agent shall have received:

(i) a certificate of each Loan Party, dated the Incremental Amendment No. 1
Effective Date, executed by two Responsible Officers of such Loan Party,
substantially in the form of the certificates delivered on the Closing Date
pursuant to Section 4.01(a)(v) of the Credit Agreement (together with the
attachments described therein);

(ii) a certificate of good standing (to the extent such concept exists) from the
applicable secretary of state of the state of organization of each Loan Party;

(iii) a copy of the resolutions of the board of directors or other governing
body, as applicable, of each Loan Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of this Incremental
Amendment (and any agreements relating thereto) to which it is a party and
(b) in the case of the Borrower, the borrowings of the New 2014 Term Loans
contemplated hereunder;

(iv) a customary legal opinion of (w) Simpson Thacher & Bartlett LLP, special
New York counsel to Holdings, the Borrower and its Subsidiaries, (x) Benesch,
Friedlander, Coplan & Aronoff LLP, special Ohio counsel to Holdings, the
Borrower and its Subsidiaries, (y) Finn Dixon & Herling LLP, special Connecticut
counsel to Holdings, the Borrower and its Subsidiaries and (z) K&L Gates LLP,
special New Jersey

 

6



--------------------------------------------------------------------------------

and Washington counsel to Holdings, the Borrower and its Subsidiaries, in each
case substantially in the form of the respective opinions delivered on the
Closing Date pursuant to Section 4.01(a)(vi) of the Credit Agreement;

(v) a solvency certificate from the chief financial officer of the Borrower,
dated the Incremental Amendment No. 1 Effective Date, substantially in the form
of Exhibit G to the Credit Agreement;

(vi) a Term Note duly executed and delivered by the Borrower in favor of each
New 2014 Term Lender, if any, requesting the same; and

(vii) a Committed Loan Notice in accordance with Section 2.02(a) of the Amended
Credit Agreement; and

(f) the incurrence of the New 2014 Initial Term Loans on the Incremental
Amendment No. 1 Effective Date shall comply with the requirements of
Section 2.12 of the Credit Agreement.

Section 9. Funding of New 2014 Delayed Draw Term Loans. Notwithstanding anything
to the contrary in this Incremental Amendment or the Amended Credit Agreement,
the obligation of each New 2014 Delayed Draw Term Lender to make the New 2014
Delayed Draw Term Loan to be made by it pursuant to Section 2(a)(ii) hereof
shall be subject solely to the following conditions:

(a) the Incremental Amendment No. 1 Effective Date shall have occurred;

(b) the representations and warranties set forth in Section 5 hereof shall be
true and correct (except that for purposes of this Section 9(b), the references
therein to the “New 2014 Initial Term Loans” shall be replaced by references to
the “New 2014 Delayed Draw Term Loans” and the references therein to the
“Incremental Amendment No. 1 Effective Date” shall be replaced by references to
the “Delayed Draw Borrowing Date”);

(c) no Default or Event of Default shall exist or would result from the
borrowing of the New 2014 Delayed Draw Term Loans;

(d) the Borrower shall have paid to the Administrative Agent for the account of
each New 2014 Delayed Draw Term Lender on the Delayed Draw Borrowing Date, the
Delayed Draw Commitment Fee, if any, payable pursuant to Section 2.07(b) of the
Amended Credit Agreement;

(e) the Administrative Agent and the Arranger shall have received all reasonable
and documented costs and expenses required to be paid or reimbursed under
Section 10.04 of the Credit Agreement or the Engagement Letter for which
invoices have been presented three Business Days prior to the Delayed Draw
Borrowing Date;

 

7



--------------------------------------------------------------------------------

(f) the New 2014 Delayed Draw Term Loans shall be made on or prior to 5:00 p.m.
(New York City Time) on the New 2014 Delayed Draw End Date;

(g) the Administrative Agent shall have received a Committed Loan Notice in
accordance with Section 2.02(a) of the Amended Credit Agreement; and

(h) the incurrence of the New 2014 Delayed Draw Term Loans on the Delayed Draw
Borrowing Date shall comply with the requirements of Section 2.12 of the Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,

as Holdings and as a Guarantor

By:  

/s/ J. Michael Gaither

Name:   J. Michael Gaither Title:   Executive Vice President, General Counsel &
Secretary

AMERICAN TIRE DISTRIBUTORS, INC.,

as Borrower

By:  

/s/ J. Michael Gaither

Name:   J. Michael Gaither Title:   Executive Vice President, General Counsel &
Secretary

 

Each of the other Guarantors listed on Annex A hereto:         By:  

/s/ J. Michael Gaither

        Name:   J. Michael Gaither         Title:   Secretary

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Annex A

AM-PAC TIRE DIST. INC.

THE HERCULES TIRE AND RUBBER COMPANY

HERCULES ASIA PACIFIC, LLC

TIRE WHOLESALERS, INC.

TERRY’S TIRE TOWN HOLDINGS, INC.

T & Z TIRE WHOLESALERS, INC.

TERRY’S TIRE TOWN, INC.

TERRY’S TIRE TOWN VIRGINIA, LTD.

TERRY’S TIRE TOWN BALTIMORE, LTD.

SUMMIT TIRES NORTHEAST, LLC

ENGLEWOOD TIRE WHOLESALE, INC.

 

10



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

    Administrative Agent

By  

/s/ Laura Call

Name:  

Laura Call

Title:   Assistant Vice President

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

New 2014 Term Lenders:

 

BANK OF AMERICA, N.A., as

    New 2014 Term Lender

By  

/s/ Douglas M. Ingram

Name:   Douglas M. Ingram Title:   Managing Director

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

New 2014 Term Loan Commitments

 

Lender    New 2014 Initial Term
Loan Commitment      New 2014 Delayed
Draw Term Loan
Commitment  

Bank of America, N.A.

   $ 340,000,000       $ 80,000,000   

Total:

   $ 340,000,000       $ 80,000,000   



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT A

CONFORMED TO REFLECT AMENDMENT NO. 1

Published Deal CUSIP Number: 03021BAA2

 

 

 

$300,000,000

CREDIT AGREEMENT

Dated as of March 28, 2014

among

AMERICAN TIRE DISTRIBUTORS, INC.,

as Borrower,

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,

as Holdings,

each GUARANTOR from time to time party hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO

 

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

REFERENCE IS MADE TO THE LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT, DATED
AS OF MAY 28, 2010 (AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “INTERCREDITOR AGREEMENT”), AMONG BANK OF AMERICA, N.A., AS ABL AGENT
(AS DEFINED IN THE INTERCREDITOR AGREEMENT) FOR THE ABL SECURED PARTIES REFERRED
TO THEREIN; THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS NOTEHOLDER
COLLATERAL AGENT (AS DEFINED IN THE INTERCREDITOR AGREEMENT); AMERICAN TIRE
DISTRIBUTORS HOLDINGS, INC.; AMERICAN TIRE DISTRIBUTORS, INC.; AM-PAC TIRE DIST.
INC.; AND THE OTHER SUBSIDIARIES OF AMERICAN TIRE DISTRIBUTORS, INC. NAMED
THEREIN. EACH LENDER HEREUNDER, BY MAKING A LOAN TO THE BORROWER, (A) CONSENTS
TO THE SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT,
(B) AGREES THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS NOTEHOLDER
COLLATERAL AGENT ON BEHALF OF SUCH LENDER. THE FOREGOING PROVISIONS ARE INTENDED
AS AN INDUCEMENT TO THE LENDERS TO EXTEND CREDIT TO THE BORROWER AND SUCH
LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Other Interpretive Provisions

     64   

SECTION 1.03

 

Accounting Terms

     64   

SECTION 1.04

 

Rounding

     64   

SECTION 1.05

 

References to Agreements, Laws, Etc.

     64   

SECTION 1.06

 

Times of Day and Timing of Payment and Performance

     65   

SECTION 1.07

 

Pro Forma and Other Calculations

     65   

SECTION 1.08

 

Available Amount Transaction

     66   

SECTION 1.09

 

Currency Generally

     66   

SECTION 1.10

 

Limited Condition Acquisitions

     67    ARTICLE II    The Commitments and Borrowings   

SECTION 2.01

 

Term Borrowings

     68   

SECTION 2.02

 

Borrowings, Conversions and Continuations of Loans

     68   

SECTION 2.03

 

Prepayments

     70   

SECTION 2.04

 

Termination of Commitments

     79   

SECTION 2.05

 

Repayment of Loans

     79   

SECTION 2.06

 

Interest

     80   

SECTION 2.07

 

Fees

     80   

SECTION 2.08

 

Computation of Interest and Fees

     80   

SECTION 2.09

 

Evidence of Indebtedness

     81   

SECTION 2.10

 

Payments Generally

     81   

SECTION 2.11

 

Sharing of Payments

     83   

SECTION 2.12

 

Incremental Facilities

     83   

SECTION 2.13

 

Refinancing Amendments

     86   

SECTION 2.14

 

Extensions of Loans

     87   

SECTION 2.15

 

Prepayment Premium

     89    ARTICLE III    Taxes, Increased Costs Protection and Illegality   

SECTION 3.01

 

Taxes

     89   

SECTION 3.02

 

Illegality

     91   

SECTION 3.03

 

Inability to Determine Rates

     92   

SECTION 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     92   

SECTION 3.05

 

Funding Losses

     93   

SECTION 3.06

 

Matters Applicable to All Requests for Compensation

     93   

SECTION 3.07

 

Replacement of Lenders under Certain Circumstances

     94   

SECTION 3.08

 

Survival

     95   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV    Conditions Precedent to Credit Extension   

SECTION 4.01

 

Conditions to Borrowing

     95    ARTICLE V    Representations and Warranties   

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws

     98   

SECTION 5.02

 

Authorization; Enforceability

     98   

SECTION 5.03

 

Governmental Authorization; No Conflict

     98   

SECTION 5.04

 

Insurance

     98   

SECTION 5.05

 

Financial Statements; No Material Adverse Effect

     98   

SECTION 5.06

 

Litigation

     99   

SECTION 5.07

 

Labor Matters

     99   

SECTION 5.08

 

Ownership of Property; Liens

     99   

SECTION 5.09

 

Environmental Matters

     100   

SECTION 5.10

 

Taxes

     100   

SECTION 5.11

 

ERISA Compliance

     100   

SECTION 5.12

 

Subsidiaries

     100   

SECTION 5.13

 

Federal Reserve Regulations; Investment Company Act

     100   

SECTION 5.14

 

Disclosure

     100   

SECTION 5.15

 

Intellectual Property; Licenses, Etc.

     101   

SECTION 5.16

 

Solvency

     101   

SECTION 5.17

 

Subordination of Junior Financing

     101   

SECTION 5.18

 

USA Patriot Act and OFAC

     101   

SECTION 5.19

 

Collateral Documents

     101    ARTICLE VI    Affirmative Covenants   

SECTION 6.01

 

Financial Statements

     102   

SECTION 6.02

 

Certificates; Other Information

     103   

SECTION 6.03

 

Notices

     104   

SECTION 6.04

 

Payment of Obligations

     105   

SECTION 6.05

 

Preservation of Existence, Etc.

     105   

SECTION 6.06

 

Maintenance of Properties

     105   

SECTION 6.07

 

Maintenance of Insurance

     105   

SECTION 6.08

 

Compliance with Laws

     105   

SECTION 6.09

 

Books and Records

     105   

SECTION 6.10

 

Inspection Rights

     106   

SECTION 6.11

 

Covenant to Give Security

     106   

SECTION 6.12

 

Compliance with Environmental Laws

     106   

SECTION 6.13

 

Further Assurances and Post-Closing Covenant

     106   

SECTION 6.14

 

Use of Proceeds

     106   

SECTION 6.15

 

Maintenance of Ratings

     107    ARTICLE VII    Negative Covenants   

SECTION 7.01

 

Liens

     107   

SECTION 7.02

 

[Reserved]

     107   

 

-ii-



--------------------------------------------------------------------------------

SECTION 7.03

 

Indebtedness

     107   

SECTION 7.04

 

Fundamental Changes

     108   

SECTION 7.05

 

Dispositions

     109   

SECTION 7.06

 

Restricted Payments

     111   

SECTION 7.07

 

Change in Nature of Business

     116   

SECTION 7.08

 

Transactions with Affiliates

     116   

SECTION 7.09

 

Burdensome Agreements

     118   

SECTION 7.10

 

Accounting Changes

     120   

SECTION 7.11

 

Modification of Terms of Junior Financing

     120   

SECTION 7.12

 

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

     120   

SECTION 7.13

 

Impairment of Security Interests

     120    ARTICLE VIII    Events of Default and Remedies   

SECTION 8.01

 

Events of Default

     121   

SECTION 8.02

 

Remedies upon Event of Default

     123   

SECTION 8.03

 

Application of Funds

     123    ARTICLE IX    Administrative Agent and Other Agents   

SECTION 9.01

 

Appointment and Authorization of the Administrative Agent

     124   

SECTION 9.02

 

Rights as a Lender

     124   

SECTION 9.03

 

Exculpatory Provisions

     124   

SECTION 9.04

 

Lack of Reliance on the Administrative Agent

     125   

SECTION 9.05

 

Certain Rights of the Administrative Agent

     125   

SECTION 9.06

 

Reliance by the Administrative Agent

     126   

SECTION 9.07

 

Delegation of Duties

     126   

SECTION 9.08

 

Indemnification

     126   

SECTION 9.09

 

The Administrative Agent in Its Individual Capacity

     127   

SECTION 9.10

 

Holders

     127   

SECTION 9.11

 

Resignation by the Administrative Agent

     127   

SECTION 9.12

 

Collateral Matters

     128   

SECTION 9.13

 

Delegation of Duties

     128   

SECTION 9.14

 

Administrative Agent May File Proofs of Claim

     128   

SECTION 9.15

 

Appointment of Supplemental Administrative Agents

     129   

SECTION 9.16

 

Intercreditor Agreements

     130   

SECTION 9.17

 

Withholding Tax

     130    ARTICLE X    Miscellaneous   

SECTION 10.01

 

Amendments, Etc.

     131   

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

     134   

SECTION 10.03

 

No Waiver; Cumulative Remedies

     135   

SECTION 10.04

 

Costs and Expenses

     136   

SECTION 10.05

 

Indemnification by the Borrower

     136   

SECTION 10.06

 

Marshaling; Payments Set Aside

     137   

SECTION 10.07

 

Successors and Assigns

     137   

SECTION 10.08

 

Confidentiality

     143   

SECTION 10.09

 

Setoff

     144   

SECTION 10.10

 

Interest Rate Limitation

     145   

 

-iii-



--------------------------------------------------------------------------------

SECTION 10.11

 

Counterparts; Integration; Effectiveness

     145   

SECTION 10.12

 

Electronic Execution of Assignments and Certain Other Documents

     145   

SECTION 10.13

 

Survival of Representations and Warranties

     145   

SECTION 10.14

 

Severability

     145   

SECTION 10.15

 

GOVERNING LAW

     145   

SECTION 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY

     146   

SECTION 10.17

 

Binding Effect

     146   

SECTION 10.18

 

Lender Action

     146   

SECTION 10.19

 

Use of Name, Logo, Etc.

     146   

SECTION 10.20

 

USA PATRIOT Act

     147   

SECTION 10.21

 

Service of Process

     147   

SECTION 10.22

 

No Advisory or Fiduciary Responsibility

     147    ARTICLE XI    Guaranty   

SECTION 11.01

 

Guaranty

     147   

SECTION 11.02

 

Limitation on Guarantor Liability

     148   

SECTION 11.03

 

Execution and Delivery

     149   

SECTION 11.04

 

Subrogation

     149   

SECTION 11.05

 

Benefits Acknowledged

     149   

SECTION 11.06

 

Release of Guaranty by Guarantors

     149    ARTICLE XII    Collateral Documents   

SECTION 12.01

 

Collateral and Collateral Documents

     150   

SECTION 12.02

 

[Reserved]

     151   

SECTION 12.03

 

Release of Collateral

     151   

SECTION 12.04

 

Permitted Releases Not To Impair Lien

     152   

SECTION 12.05

 

[Reserved]

     152   

SECTION 12.06

 

Suits To Protect the Collateral

     152   

SECTION 12.07

 

Authorization of Receipt of Funds by the Administrative Agent Under the
Collateral Documents

     153   

SECTION 12.08

 

Purchaser Protected

     153   

SECTION 12.09

 

Powers Exercisable by Receiver or Administrative Agent

     153   

SECTION 12.10

 

Release Upon Termination of the Borrower’s Obligations

     153   

SECTION 12.11

 

Collateral Agent

     153   

SECTION 12.12

 

Designations

     156   

SECTION 12.13

 

Additional Collateral

     156   

 

SCHEDULES    1.01    Closing Date Guarantors 1.01A    Closing Date Security
Documents 2.01    Commitments 4.01(a)(vi)    Local Counsel 5.12    Subsidiaries
and Other Equity Investments 7.01    Existing Liens 7.03    Existing
Indebtedness 7.06    Existing Investments 7.08    Transactions with Affiliates
7.09    Existing Restrictions 10.02    Administrative Agent’s Office, Certain
Addresses for Notices

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

Form of

A    Committed Loan Notice B    Term Loan Note C    Compliance Certificate D-1
   Assignment and Assumption D-2    Affiliated Lender Assignment and Assumption
E    Guarantor Joinder Agreement F    United States Tax Compliance Certificates
G    Solvency Certificate H    Discount Range Prepayment Notice I    Discount
Range Prepayment Offer J    Solicited Discounted Prepayment Notice K   
Acceptance and Prepayment Notice L    Specified Discount Prepayment Notice M   
Solicited Discounted Prepayment Offer N    Specified Discount Prepayment
Response O    Mortgage

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 28, 2014
among AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a Delaware corporation
(“Holdings”; as hereinafter further defined), AMERICAN TIRE DISTRIBUTORS, INC.,
a Delaware corporation (the “Borrower”), the GUARANTORS from time to time party
hereto, BANK OF AMERICA, N.A, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) under the Loan
Documents, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

Pursuant to the Acquisition Agreement, the Borrower will acquire (the
“Acquisition”), directly or indirectly, the Equity Interests of Terry’s Tire
Town Holdings, Inc. (the “Acquired Company”) on the Closing Date.

In connection therewith, it is intended that (a) the Borrower will obtain an
initial aggregate principal amount of $300,000,000 of Initial Term Loans
pursuant to this Agreement, (b) the Borrower will borrow revolving loans under
the ABL Credit Agreement in an aggregate principal amount of approximately
$60,000,000 and (c) the proceeds of the Initial Term Loans and ABL Revolving
Loans will be used to pay the consideration and other amounts owing in
connection with the Acquisition under the Acquisition Agreement, to repay
certain existing indebtedness and hedging obligations of the Acquired Company
and its Subsidiaries and to pay all fees, costs and expenses incurred in
connection with the Transactions and related transactions (including to fund any
original issue discount and upfront fees).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“ABL Agent” means Bank of America, N.A., in its capacity as “Agent” under the
ABL Facility, and any successor thereto in such capacity.

“ABL Collateral” has the meaning ascribed to “ABL Facility Collateral” in the
Crossing Lien Intercreditor Agreement.

“ABL Credit Agreement” means that certain Sixth Amended and Restated Credit
Agreement, dated as of November 30, 2012, as amended by the First Amendment
thereto dated as of March 21, 2013 and as further amended by the Second
Amendment thereto dated as of January 31, 2014, among the financial institutions
party thereto as lenders, Bank of America, N.A., as administrative agent and
collateral agent, Holdings, the Borrower and each other Subsidiary of the
Borrower party thereto.

“ABL Credit Documents” means the ABL Credit Agreement and all other instruments,
agreements and other documents evidencing the ABL Credit Agreement or providing
for any Guarantee, Lien or other right in respect thereof.

“ABL Revolving Loans” means revolving credit loans made to the Borrower or its
Affiliates pursuant to the ABL Credit Agreement.

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).

[Credit Agreement]



--------------------------------------------------------------------------------

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit K.

“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Acquired Company” has the meaning specified in the introductory paragraph to
this Agreement.

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement dated as of
February 17, 2014 between the Borrower and TTT Holdings, Inc.

“Acquisition Consideration” means an amount equal to the total funds required to
consummate the Acquisition as set forth in the Acquisition Agreement.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Term Loan in
accordance with Section 2.12, (b) Other Term Loans pursuant to a Refinancing
Amendment in accordance with Section 2.13 or (c) Replacement Loans pursuant to
Section 10.01; provided that each Additional Lender shall be subject to the
approval of the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent that any such consent would be required from
the Administrative Agent under Section 10.07(b)(iii)(B) for an assignment of
Loans to such Additional Lender.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 7.08.

“Affiliated Lender” means the Sponsor or any Affiliate of the Sponsor other than
(a) Holdings, the Borrower or any Subsidiary of Holdings, (b) any Debt Fund
Affiliate and (c) any natural person.

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.07(h)(vi).

“Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

“After-Acquired Property” means any and all assets or property (other than
Excluded Assets) acquired after the Closing Date, including any property or
assets acquired by the Borrower or a Subsidiary Guarantor from another
Subsidiary Guarantor, which in each case constitutes Collateral or would have
constituted Collateral had such assets and property been owned by the Borrower
or a Subsidiary Guarantor on the Closing Date.

 

2



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(d).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates and controlling Persons, and their respective officers, directors,
employees, partners, agents and other representatives of such Persons and of
such Persons’ Affiliates and their respective successors and assigns.

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate floor (with
such increased amount being determined in the manner described in the final
proviso of this definition), or otherwise, in each case, incurred or payable by
the Borrower generally to all lenders of such Indebtedness; provided that OID
and upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees, commitment fees, underwriting fees
and similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not generally paid to all lenders of such Indebtedness
or, if applicable, ticking fees accruing prior to the funding of such
Indebtedness or consent fees for an amendment paid generally to consenting
lenders; provided further that, with respect to any Loans of an applicable Class
that includes a Eurodollar Rate floor, (1) to the extent that the Reference Rate
on the date that the All-In Yield is being calculated is less than such floor,
the amount of such difference shall be deemed added to the Applicable Rate for
such Loans of such Class for the purpose of calculating the All-In Yield and
(2) to the extent that the Reference Rate on the date that the All-In Yield is
being calculated is greater than such floor, then the floor shall be disregarded
in calculating the All-In Yield.

“Annual Financial Statements” means the audited consolidated balance sheets of
Acquired Company and its Subsidiaries as of the fiscal years ended December 31,
2013 and December 31, 2012, and the related statements of operations,
shareholders’ equity, and cash flows for the fiscal years then ended.

“Applicable Discount” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Applicable Rate” means a percentage per annum equal to: (i) until delivery of
financial statements for the first full fiscal quarter ending after the Closing
Date pursuant to Section 6.01, (a) 4.75% for Eurodollar Rate Loans and (b) 3.75%
for Base Rate Loans, and (ii) thereafter, the following percentages per annum,
based upon the Consolidated Net Leverage Ratio as specified in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing

Level

  

Consolidated

Net Leverage Ratio

   Eurodollar Rate     Base Rate   1    ³ 4.50 to 1.00      4.75 %      3.75 % 
2    < 4.50 to 1.00      4.50 %      3.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that “Pricing Level 1” (as set forth
above) shall apply as of (x) the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply)

 

3



--------------------------------------------------------------------------------

and (y) at the option of the Administrative Agent or the Required Facility
Lenders under the Term Facility in respect of the Initial Term Loans, the first
Business Day after an Event of Default under Section 8.01(a) shall have occurred
and be continuing, and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and is administered, advised or managed by
(a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages such Lender.

“Arranger” means Bank of America, N.A. in its capacity as sole lead arranger
under this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel, to the extent documented and invoiced.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.03(a)(iv); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount” means, at any time, the sum of (without duplication) of:

(a) $50,000,000; plus

(b) 50.0% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) beginning on the first day of the fiscal quarter in
which the Closing Date occurs to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at such
time, or, in the case such Consolidated Net Income for such period is a deficit,
minus 100.0% of such deficit; plus

(c) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Closing Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness pursuant to clause
(m)(i) of the definition of “Permitted Indebtedness”) from the issue or sale of:

(i) (A) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value of marketable securities or
other property received from the sale of:

(x) Equity Interests to any future, present or former employees, directors,
officers, managers, distributors or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Borrower, any Parent
Entity of the

 

4



--------------------------------------------------------------------------------

Borrower or the Borrower’s Subsidiaries after the Closing Date to the extent
such amounts have been applied to Restricted Payments made in accordance with
Section 7.06(b)(iv);

(y) Designated Preferred Stock;

and (B) to the extent such net cash proceeds are actually contributed to the
Borrower, Equity Interests of any Parent Entity of the Borrower (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such Person or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.06(b)(iv)); or

(ii) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided that this clause (c) shall not include the proceeds from (W) Refunding
Capital Stock, (X) Equity Interests or convertible debt securities of the
Borrower sold to a Restricted Subsidiary, (Y) Disqualified Stock or debt
securities that have been converted into Disqualified Stock or (Z) Excluded
Contributions; plus

(d) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of the
Borrower following the Closing Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness pursuant to clause
(m)(i) of the definition of “Permitted Indebtedness”) (other than by a
Restricted Subsidiary and other than any Excluded Contributions); plus

(e) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or a Restricted
Subsidiary and repurchases and redemptions of such Restricted Investments from
the Borrower or a Restricted Subsidiary (other than by the Borrower or a
Restricted Subsidiary) and repayments of loans or advances, which constitute
Restricted Investments made by the Borrower or a Restricted Subsidiary, in each
case after the Closing Date; or

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (only to the extent the Investment in such Unrestricted Subsidiary
was a Restricted Investment) or a dividend from an Unrestricted Subsidiary after
the Closing Date; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary to the extent the
Investment in such Unrestricted Subsidiary was a Restricted Investment; plus

(g) the aggregate amount of Declined Proceeds accumulated since the Closing
Date.

“Available Incremental Amount” has the meaning specified in
Section 2.12(d)(iii).

“Bankruptcy Code” has the meaning specified in Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate on such day for an Interest
Period of one (1)

 

5



--------------------------------------------------------------------------------

month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day). The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an
Affiliated Lender may have information regarding the Borrower and its
Subsidiaries, their ability to perform the Obligations or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to an Affiliated Lender pursuant to Section 10.07(h) notwithstanding its
lack of knowledge of the Excluded Information and (4) such Lender waives and
releases any claims it may have against the Administrative Agent, such
Affiliated Lender, Holdings, the Borrower and the Subsidiaries of the Borrower
with respect to the nondisclosure of the Excluded Information; or otherwise in
form and substance reasonably satisfactory to such Affiliated Lender and
assigning Lender.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by a Borrower
Party to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.03(a)(iv)(B).

“Borrower Parties” means the collective reference to Holdings, the Borrower and
each Subsidiary of the Borrower and “Borrower Party” means any one of them.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by a Borrower Party of offers for, and the corresponding acceptance
by a Lender of, a voluntary prepayment of Loans at a specified range of
discounts to par pursuant to Section 2.03(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by a Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Borrowing Base” means, as of any date, an amount equal to the sum of:

(i) 85% of the aggregate book value of all accounts receivable of the Borrower
and the Restricted Subsidiaries; and

(ii) 70% of the aggregate book value of all inventory owned by the Borrower and
the Restricted Subsidiaries,

all calculated on a consolidated basis in accordance with GAAP.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other

 

6



--------------------------------------------------------------------------------

dealings to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Lease Obligations) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP on the
Closing Date (whether or not such operating lease obligations were in effect on
such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following the Closing Date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as Capitalized Lease Obligations.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.

“Cash Equivalents” means:

(a) Dollars;

(b) (i) Canadian Dollars, Pounds, euros or any national currency of any
participating member state of the EMU; or

(ii) in the case of any Foreign Subsidiary that is a Restricted Subsidiary or
any jurisdiction in which the Borrower and the Restricted Subsidiaries conduct
business, such local currencies held by it from time to time in the ordinary
course of business;

 

7



--------------------------------------------------------------------------------

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 12 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the U.S. dollar equivalent as of the date of determination) in
the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c), (d) and (h) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(d) above;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation or acquisition thereof and Indebtedness or
Preferred Stock issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition;

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency);

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) with maturities of 24 months or less from the
date of acquisition;

(i) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) with maturities of 24 months or less from the date
of acquisition;

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency); and

(k) investment funds investing at least 90.0% of their assets in securities of
the types described in clauses (a) through (j) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (a) through (h) and clauses (j) and (k) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (k) and in this paragraph.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Agreement” means any agreement entered into from time to time
by Holdings, the Borrower or any Restricted Subsidiary in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” means any Person that was an Agent, a Lender or an
Affiliate of an Agent or Lender at the time it entered into a Cash Management
Agreement, whether or not such Person subsequently ceases to be an Agent, a
Lender or an Affiliate of an Agent or Lender.

“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in connection with, or
in respect of, any Cash Management Services.

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty (excluding
the taking effect after the Closing Date of a law, rule, regulation or treaty
adopted prior to the Closing Date), (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203, H.R. 4173), all Laws
relating thereto and all interpretations and applications thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, for the purpose of this Agreement, be
deemed to be adopted subsequent to the Closing Date.

“Change of Control” means the earliest to occur (after the Closing Date) of (and
excluding, for the avoidance of doubt, the Transactions):

(a) except as permitted by Section 7.04, the sale, lease or transfer, in one or
a series of related transactions, of all or substantially all of the assets of
the Borrower and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder; or

 

9



--------------------------------------------------------------------------------

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50.0% or more of the total voting power of the Voting Stock of the
Borrower or any of its direct or indirect parent companies.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term B Commitments, New 2014 Initial Term Loan Commitments, New
2014 Delayed Draw Term Loan Commitments, Incremental Term Commitments, or
Commitments in respect of any Class of Replacement Loans or a Class of Loans to
be made pursuant to a given Term Loan Extension Series or Other Term Loan
Commitments of a given Class of Other Term Loans, in each case not designated
part of another existing Class and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Initial Term Loans, Incremental Term Loans, Replacement Loans, Extended Term
Loans or Other Term Loans, in each case not designated part of another existing
Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have identical terms and conditions shall be construed to
be in the same Class.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date was March 28, 2014.

“Closing Date Material Adverse Effect” means a “Material Adverse Effect” as
defined in the Acquisition Agreement.

“Closing Date Release” means the termination and release of all obligations of
the Acquired Company and its Subsidiaries in respect of all Indebtedness for
borrowed money set forth in Section 2.3(d)(iii) of the Disclosure Schedule (as
defined in the Acquisition Agreement) of the Acquisition Agreement (including
any amendments or modifications to or refinancing of such Indebtedness),
including the termination and release of all security interests and guaranties
in connection therewith, or provision therefor reasonably acceptable to the
Arranger.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Security Agreement.

“Collateral Agent” means Bank of America, N.A.

“Collateral Documents” means, collectively, the Security Agreement, security
agreements, pledge agreements, mortgages, collateral assignments, deeds of trust
and all other pledges, agreements, financing statements, patent, trademark or
copyright filings, mortgages or other filings or documents that create or
purport to create a Lien in the Collateral in favor of the Collateral Agent
and/or the Administrative Agent (for the benefit of the Collateral Agent, the
Administrative Agent and the Secured Parties) and the Intercreditor Agreements,
in each case as they may be amended from time to time, and any instruments of
assignment, control agreements, lockbox letters or other instruments or
agreements executed pursuant to the foregoing.

“Commercial and Retread Business” means the collective reference to the
commercial and retread businesses of (a) Premier Bandag #8, Inc., an Ohio
corporation, located at 2300 West Main Street, Alliance, OH 44601 and
(b) Terry’s Tire Town, Inc., an Ohio corporation located at (i) 1615 Perry Drive
SW, Canton, OH, (ii) 1658 Highland Road, units 8-10, Twinsburg, OH 44087 and
(iii) 39 Ohio Machinery, Girard, OH 44601.

 

10



--------------------------------------------------------------------------------

“Commitment” means a Term B Commitment, Incremental Term Commitment, Other Term
Loan Commitment, Extended Term Loan Commitment of a given Term Loan Extension
Series, or any commitment in respect of Replacement Loans, as the context may
require.

“Committed Loan Notice” means a notice of (a) a Borrowing with respect to a
given Class of Loans, (b) a conversion of Loans of a given Class from one Type
to the other, or (c) a continuation of Eurodollar Rate Loans of a given Class,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.10(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Financial Officer of the Borrower (a) certifying as to whether a Default has
occurred and is continuing and, if applicable, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (b) setting
forth reasonably detailed calculations, in the case of financial statements
delivered under Section 6.01(a), beginning with the financial statements for the
fiscal year of the Borrower ending December 31, 2014, of Excess Cash Flow for
such fiscal year (or the relevant portion thereof in the case of the 2014 fiscal
year), (c) in the case of financial statements delivered under Section 6.01(a),
beginning with the financial statements for the fiscal year of the Borrower
ending December 31, 2014, setting forth a reasonably detailed calculation of the
Net Cash Proceeds received during the applicable period by, or on behalf of, the
Borrower or any Restricted Subsidiary in respect of any Disposition subject to
prepayment pursuant to Section 2.03(b)(ii)(A) and the portion of such Net Cash
Proceeds that has been invested or are intended to be reinvested in accordance
with Section 2.03(b)(ii)(B) and (d) commencing with the certificate delivered
pursuant to Section 6.02(a) for the first full fiscal quarter ending after the
Closing Date, if the Secured Net Leverage Ratio as of the last day of the most
recent Test Period would result in a change in the applicable “Pricing Level” as
set forth in the definition of “Applicable Rate,” setting forth a calculation of
such Secured Net Leverage Ratio.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees, derivative financial
instruments and any assets in respect of Hedging Obligations, and excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions, the Hercules Transactions or any consummated
acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt,
(B) the current portion of interest, (C) accruals for current or deferred taxes
based on income or profits, (D) accruals of any costs or expenses related to
restructuring reserves or severance, (E) revolving credit loans, swingline loans
and letter of credit obligations under the ABL Credit Agreement or any other
revolving loans, swingline loans and letter of credit obligations under any
other revolving credit facility, (F) the current portion of any Capitalized
Lease Obligation, (G) deferred revenue arising from cash receipts that are
earmarked for specific projects, (H) liabilities in respect of unpaid earn-outs,
(I) the current portion of any other long-term liabilities, (J) accrued
litigation settlement costs and (K) any liabilities in respect of Hedging
Obligations, and, furthermore, excluding the effects of adjustments pursuant to
GAAP resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transactions, the Hercules
Transactions or any consummated acquisition.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense in respect of Indebtedness of such Person and
its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(iii) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, and (v) net payments, if any, made
(less net payments, if any, received), pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (t) any expense
resulting from the discounting of any Indebtedness in connection with the
application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions, the Hercules Transactions or any
acquisition, (u) penalties and interest relating to taxes and any other
financing fees related to the Transactions, the Hercules Transactions or any
acquisition (or purchase of assets) after the Closing Date, (v) any “additional
interest” or “liquidated damages” with respect to other securities for failure
to timely comply with registration rights obligations, (w) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
discounted liabilities, (x) any expensing of bridge, commitment and other
financing fees, (y) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Securitization
Facility and (z) any accretion of accrued interest on discounted liabilities);
plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income attributable to such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, and otherwise determined
in accordance with GAAP; provided that, without duplication:

(a) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment, restructuring or a retroactive
application, in each case, in accordance with GAAP) and changes as a result of
the adoption or modification of accounting policies during such period shall be
excluded;

(b) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Capital Stock
of any Person other than in the ordinary course of business as determined in
good faith by the Borrower shall be excluded;

(c) the Net Income for such period of any Person that is an Unrestricted
Subsidiary or, any Person that is not the Borrower or a Restricted Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period and the net losses of any such Person shall only be included to the
extent funded with cash from the Borrower or any Restricted Subsidiary;

(d) solely for the purpose of determining clause (b) of the Available Amount,
the Net Income for such period of any Restricted Subsidiary (other than any
Subsidiary Guarantor) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any

 

12



--------------------------------------------------------------------------------

agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the Borrower or any Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt line items and other noncash charges in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of recapitalization accounting or, if applicable, purchase
accounting in relation to the Transactions, the Hercules Transactions or any
consummated acquisition or the amortization or write-off or write-down of any
amounts thereof, net of taxes, shall be excluded;

(f) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other derivative
instruments shall be excluded;

(g) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(h) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs, shall be
excluded, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management of the Borrower or its Restricted
Subsidiaries or any Parent Entity of the Borrower in connection with the
Transactions, shall be excluded;

(i) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Disposition, incurrence or repayment of Indebtedness (including such
fees, expenses or charges related to any Loan Document, Senior Notes Document,
Senior Subordinated Notes Document or ABL Credit Document), issuance of Equity
Interests, Refinancing transaction or amendment or modification of any debt
instrument (including any amendment or other modification of any Loan Document,
Senior Notes Document, Senior Subordinated Notes Document or ABL Credit
Document) and including, in each case, any such transaction whether consummated
on, after or prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful or consummated (including, for the avoidance of doubt, the effects of
expensing all transaction related expenses in accordance with Accounting
Standards Codification Topic No. 805, Business Combinations) shall be excluded;

(j) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions (or within twelve months after the closing of any acquisition
(including the Hercules Acquisition) that are so required to be established as a
result of such acquisition) in accordance with GAAP shall be excluded;

(k) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any investment, acquisition or any
sale, conveyance, transfer or other disposition of assets permitted hereunder,
to the extent actually indemnified or reimbursed, or, so long as the Borrower
has made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

 

13



--------------------------------------------------------------------------------

(l) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount shall in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 day period),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded;

(m) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification 815 shall be excluded;

(n) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) and any
other monetary assets and liabilities shall be excluded; and

(o) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates) shall be
excluded.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Investment permitted hereunder or any sale,
conveyance, transfer or other disposition of assets permitted hereunder.

Notwithstanding the foregoing, for the purpose of determining the Available
Amount (other than clause (e) of such definition), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and the
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any Restricted Subsidiary, any sale of
the stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the Available Amount pursuant to clause (e) thereof.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the Consolidated Total Indebtedness of the Borrower and the
Restricted Subsidiaries as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) EBITDA of the Borrower
and the Restricted Subsidiaries for such Test Period.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to (a) the sum of (1) the aggregate principal amount of all
outstanding Indebtedness of the Borrower and the Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money, purchase money
Indebtedness and obligations in respect of Capitalized Lease Obligations and
debt obligations evidenced by promissory notes and similar instruments as
determined in accordance with GAAP (excluding for the avoidance of doubt all
undrawn amounts under revolving credit facilities, all letters of credit, bank
guarantees and performance or similar bonds and all obligations under Qualified
Securitization Facilities and all Hedging Obligations) and (2) the aggregate
amount of all outstanding Disqualified Stock of the Borrower and all Preferred
Stock of its Restricted Subsidiaries on a consolidated basis, with the amount of
such Disqualified Stock and Preferred Stock equal to the greater of their
respective voluntary or involuntary liquidation preferences and maximum fixed
repurchase prices, in each case determined on a consolidated basis in accordance
with GAAP minus (b) the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries on such date that would not appear as
“restricted” on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries. The U.S. dollar-equivalent principal amount of any Indebtedness
denominated in a foreign currency will reflect the currency translation effects,
determined in accordance with GAAP, of Hedging Obligations for currency exchange
risks with respect to the applicable currency in effect on the date of
determination of the U.S. dollar-equivalent principal amount of such
Indebtedness. For purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Stock or Preferred

 

14



--------------------------------------------------------------------------------

Stock that does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Borrower.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other monetary obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent:

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(b) to advance or supply funds;

(i) for the purchase or payment of any such primary obligation; or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contract Consideration” has the meaning specified in clause (b)(xi) of the
definition of “Excess Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than the Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other companies.

“Corrective Extension Amendment” has the meaning specified in Section 2.14(e).

“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) to Refinance, in whole or in
part, existing Loans (or, if applicable, unused Commitments under any
Incremental Facility) or any then-existing Credit Agreement Refinancing
Indebtedness (“Credit Agreement Refinanced Debt”); provided, further, that
(i) the covenants, events of default and guarantees of any such Indebtedness in
the form of bonds, notes or debentures or which Refinances, in whole or in part,
existing Loans (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) (when taken as a whole) are no more restrictive on the Borrower than
those applicable to the Credit Agreement

 

15



--------------------------------------------------------------------------------

Refinanced Debt (when taken as a whole) (other than covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of incurrence, issuance or obtainment of such Indebtedness) (provided that such
terms shall not be deemed to be “more restrictive” solely as a result of the
inclusion in the documentation governing such Credit Agreement Refinancing
Indebtedness of a Previously Absent Financial Maintenance Covenant so long as
the Administrative Agent shall be given prompt written notice thereof and this
Agreement is amended to include such Previously Absent Financial Maintenance
Covenant for the benefit of each Facility (provided however, that if (x) the
Credit Agreement Refinancing Indebtedness that includes a Previously Absent
Financial Maintenance Covenant consists of a revolving credit facility (whether
or not the documentation therefor includes any other facilities) and (y) the
applicable Previously Absent Financial Maintenance Covenant is a “springing”
financial maintenance covenant, the Previously Absent Financial Maintenance
Covenant shall not be required to be included in this Agreement for the benefit
of any Term Facility hereunder and such Credit Agreement Refinancing
Indebtedness shall not be deemed to be “more restrictive” solely as a result of
such Previously Absent Financial Maintenance Covenant benefiting only such
revolving credit facilities), (ii) any such Indebtedness in the form of bonds,
notes or debentures or which Refinances, in whole or in part, existing Loans
shall have a maturity date that is no earlier than the Credit Agreement
Refinanced Debt and a Weighted Average Life to Maturity equal to or greater than
the Credit Agreement Refinanced Debt (without giving effect to any amortization
or prepayments thereof prior to the time of such Refinancing) as of the date of
determination, (iii) except to the extent otherwise permitted under this
Agreement (subject to a dollar for dollar usage of any other basket set forth in
the definition of “Permitted Indebtedness,” if applicable), such Indebtedness
shall not have a greater principal amount (or shall not have a greater accreted
value, if applicable) than the principal amount (or accreted value, if
applicable) of the Credit Agreement Refinanced Debt plus accrued interest, fees
and premiums (including tender premium) and penalties (if any) thereon and fees,
expenses, original issue discount and upfront fees incurred in connection with
such Refinancing, (iv) such Credit Agreement Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, substantially
concurrently with the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained with the Net Cash Proceeds received from the
incurrence or issuance of such Indebtedness and (v) in the case of any such
Indebtedness in the form of bonds, notes or debentures or which Refinances, in
whole or in part, existing Loans, shall not require any mandatory repayment,
redemption, repurchase or defeasance (other than (x) in the case of bonds, notes
or debentures, customary change of control, asset sale event or casualty or
condemnation event offers and customary acceleration any time after an event of
default and (y) in the case of any term loans, mandatory prepayments (including
redemptions or repurchases or offers to prepay, redeem or repurchase based on
excess cash flow) that are on terms no more restrictive on the Borrower than
those applicable to the Credit Agreement Refinanced Debt) prior to the 91st day
after the maturity date of the Credit Agreement Refinanced Debt; and, provided,
further, that “Credit Agreement Refinancing Indebtedness” may be incurred in the
form of a bridge or other interim credit facility intended to be Refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (ii) of the second proviso in this definition so
long as (x) such credit facility includes customary “rollover” provisions and
(y) assuming such credit facility were to be extended pursuant to such
“rollover” provisions, such extended credit facility would comply with clause
(ii) above), provided that, on or prior to the first anniversary of the
incurrence of such “bridge” or other credit facility, clause (v) of the second
proviso in this definition shall not prohibit the inclusion of customary terms
for “bridge” facilities, including customary mandatory prepayment, repurchase or
redemption provisions.

“Credit Facilities” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities, including the ABL Credit Agreement,
or other financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long-term indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any indentures or
credit facilities or commercial paper facilities that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (provided that such increase in borrowings is
permitted under Section 7.03 hereof) or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.

“Crossing Lien Intercreditor Agreement” means that certain Lien Subordination
and Intercreditor Agreement dated as of May 28, 2010 among Bank of America,
N.A., as ABL Agent, The Bank of New

 

16



--------------------------------------------------------------------------------

York Mellon Trust Company, N.A., as Noteholder Collateral Agent, Holdings, the
Borrower, Am-Pac Tire Dist. Inc., each Subsidiary of the Borrower party thereto
and each additional representative party thereto from time to time (as amended,
amended and restated or otherwise supplemented).

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness the Liens on the
Collateral securing which are intended to rank equal in priority to the Liens on
the Collateral securing the Obligations (but without regard to the control of
remedies), at the option of the Borrower and the Administrative Agent acting
together in good faith, either (i) the Equal Priority Intercreditor Agreement or
(ii) a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
equal in priority to the Liens on the Collateral securing the Obligations (but
without regard to the control of remedies), (b) to the extent executed in
connection with the incurrence of secured Indebtedness the Liens on the
Collateral securing which are intended to rank equal in priority to the Liens on
the Collateral securing the Obligations and junior in priority to the Liens on
the ABL Collateral, at the option of the Borrower and the Administrative Agent
acting together in good faith, either (i) the Crossing Lien Intercreditor
Agreement or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations and junior in priority to the Liens on the ABL
Collateral and (c) to the extent executed in connection with the incurrence of
secured Indebtedness the Liens on the Collateral securing which are intended to
rank junior in priority to the Liens on the Collateral securing the Obligations
and junior in priority to the Liens on the ABL Collateral, at the option of the
Borrower and the Administrative Agent acting together in good faith, enter into
a customary intercreditor agreement in form and substance reasonably acceptable
to the Administrative Agent and the Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank junior in
priority to the Liens on the Collateral securing the Obligations and junior in
priority to the Liens on the ABL Collateral.

“Debt Fund Affiliate” means any Affiliate of the Sponsor that is a bona fide
debt fund that is not (a) a natural person or (b) Holdings, the Borrower or any
Subsidiary of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.03(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.00% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to
Section 2.02(c)) plus 2.00% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Delayed Draw Borrowing Date” has the meaning provided in Section 2.01.

“Delayed Draw Commitment Fee” has the meaning provided in Section 2.07(b).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale, redemption or
repurchase of or collection or payment on such Designated Non-Cash
Consideration.

 

17



--------------------------------------------------------------------------------

“Designated Preferred Stock” means Preferred Stock of the Borrower or any Parent
Entity thereof (in each case other than Disqualified Stock) that is issued for
cash (other than to a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to a certificate of a
Responsible Officer, on or promptly after the issuance date thereof, the cash
proceeds of which are excluded from the calculation of the Available Amount.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit H.

“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit I, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Lease-Back Transaction and any sale of
Equity Interests in a Restricted Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Institution” means any competitor of the Borrower or its
Subsidiaries that is an operating company and any Affiliate thereof (other than
any financial investor that is not an operating company or an Affiliate of an
operating company and other than any Affiliate that is a bona fide diversified
debt fund) identified in writing by (x) Holdings or the Sponsor to the Arranger
prior to the launch of general syndication, or (y) following the Closing Date,
the Borrower to the Administrative Agent.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than for any Equity
Interests that are not Disqualified Stock and other than solely as a result of a
change of control, asset sale or casualty or condemnation event) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other

 

18



--------------------------------------------------------------------------------

than solely as a result of a change of control, asset sale or casualty or
condemnation event), in whole or in part, in each case prior to the date 91 days
after the earlier of the then Latest Maturity Date or the date the Loans are no
longer outstanding; provided that any Capital Stock issued to any plan for the
benefit of, or held by, any future, current or former employee, director,
officer, manager or consultant (or their respective Controlled Investment
Affiliates (excluding TPG Capital, L.P. (but not excluding any future, current
or former employee, director, officer, manager or consultant)) or Immediate
Family Members), of the Borrower, any Subsidiaries of the Borrower, any Parent
Entity of the Borrower or any other entity in which the Borrower or a Restricted
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the board of directors of the Borrower (or the compensation committee
thereof), in each case pursuant to any stock subscription or shareholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or any of
its Subsidiaries or in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s, director’s, officer’s, manager’s
or consultant’s termination, death or disability. For the purposes hereof, the
aggregate principal amount of Disqualified Stock shall be deemed to be equal to
the greater of its voluntary or involuntary liquidation preference and maximum
fixed repurchase price, determined on a consolidated basis in accordance with
GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Stock as if such Disqualified Stock were
purchased on any date on which the Consolidated Total Indebtedness shall be
required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by, the fair market value of such Disqualified Stock, such
fair market value shall be determined reasonably and in good faith by the
Borrower.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is organized under the Laws of the United States, any state thereof or the
District of Columbia (other than any such Subsidiary that is treated as a
disregarded entity for United States Federal income tax purposes and
substantially all of whose assets consist (directly or indirectly through
disregarded entities) of the Equity Interests and/or Indebtedness of one or more
CFCs).

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period:

(a) increased (without duplication) by the following, in each case (other than
clauses (ix) and (xii)) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise and similar
taxes and foreign withholding taxes (including any future taxes or other levies
which replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations) and the net tax
expense associated with any adjustments made pursuant to clauses (a) through
(o) of the definition of “Consolidated Net Income”; plus

(ii) Fixed Charges of such Person for such period (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains with respect to
such obligations, (y) costs of surety bonds in connection with financing
activities and (z) amounts excluded from Consolidated Interest Expense as set
forth in clauses (a)(t) through (z) in the definition thereof); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(iv) the amount of any restructuring charges, accruals or reserves; plus

(v) any other non-cash charges, including (A) any write offs or write downs
reducing Consolidated Net Income for such period, (B) equity-based awards
compensation

 

19



--------------------------------------------------------------------------------

expense, (C) losses on sales, disposals or abandonment of, or any impairment
charges or asset write-down or write-off related to, intangible assets,
long-lived assets and investments in debt and equity securities and (D) all
losses from investments recorded using the equity method (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof, in such future period
shall be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period) (collectively, “Non-Cash
Charges”); plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary; plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period under the Management Fee Agreement or
otherwise to investors to the extent otherwise permitted under Section 7.08;
plus

(viii) the amount of extraordinary, nonrecurring or unusual losses (including
all fees and expenses relating thereto) or expenses, Transaction Expenses,
integration costs, transition costs, pre-opening, opening, consolidation and
closing costs for facilities, costs incurred in connection with any strategic
initiatives, costs or accruals or reserves incurred in connection with
acquisitions after the Closing Date, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design and implementation costs), restructuring costs (including those
incurred in connection with cost-savings pursuant to clause (ix) below and under
Section 1.07) and curtailments or modifications to pension and postretirement
employee benefit plans; plus

(ix) the amount of “run-rate” cost savings and synergies projected by the
Borrower in good faith to result from actions either taken or expected to be
within 12 months after the end of such period (which cost savings and synergies
shall be subject only to certification by management of the Borrower and
calculated on a pro forma basis as though such cost savings and synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized from such actions (it is understood and agreed that “run-rate”
means the full recurring benefit that is associated with any action taken or
expected to be taken; provided that some portion of such benefit is expected to
be realized within 12 months of taking such action) (which adjustments may be
incremental to pro forma cost savings adjustments made pursuant to
Section 1.07); plus

(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Facility; plus

(xi) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation of the Available Amount; plus

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Consolidated Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of EBITDA pursuant to clause (b) below for any previous period and
not added back; plus

(xiii) any net loss from disposed or discontinued operations;

 

20



--------------------------------------------------------------------------------

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period; plus

(ii) any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase EBITDA in such prior period; plus

(iii) any net income from disposed or discontinued operations; plus

(iv) extraordinary gains and unusual or non-recurring gains (less all fees and
expenses relating thereto); and

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Accounting Standards
Codification 460, Guarantees.

Notwithstanding anything to the contrary contained herein, for purposes of
determining EBITDA under this Agreement for any period that includes any of the
fiscal quarters ended March 31, 2013, June 30, 2013, September 30, 2013 and
December 31, 2013, consolidated EBITDA for such fiscal quarters shall be
$54,771,000, $75,111,000, $85,215,000 and $103,861,000, respectively, in each
case, as may be subject to add-backs and adjustments (without duplication) with
respect to acquisitions and Dispositions occurring prior to, on and following
the Closing Date as contemplated pursuant to clauses (a)(viii) and (a)(ix) of
this definition for the applicable Test Period. For the avoidance of doubt,
EBITDA shall be calculated, including pro forma adjustments, in accordance with
Section 1.07.

“ECF Percentage” has the meaning specified in Section 2.03(b)(i).

“Eligible Assignee” has the meaning specified in Section 10.07(a).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and sub-surface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the protection of the environment, the preservation or reclamation
of natural resources, the management, transportation, disposal, Release or
threatened Release of any Hazardous Material or to health and safety matters (to
the extent related to the exposure to any Hazardous Material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement in
writing pursuant to which liability is assumed or imposed with respect to any of
the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

21



--------------------------------------------------------------------------------

“Equal Priority Intercreditor Agreement” means that certain Intercreditor and
Collateral Agency Agreement dated as of May 28, 2010 among Holdings, the
Borrower and The Bank of New York Mellon, as collateral agent and trustee with
respect to the Senior Notes.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement in writing of proceedings by the PBGC to terminate a Pension Plan
or Multiemployer Plan; (e) the imposition of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan or Multiemployer Plan,
other than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (g) a failure to
satisfy the minimum funding standard (within the meaning of Section 302 of ERISA
or Section 412 of the Code) with respect to a Pension Plan, whether or not
waived; (h) the application for a minimum funding waiver under Section 302(c) of
ERISA with respect to a Pension Plan, (i) the imposition of a lien under
Section 303(k) of ERISA or Section 412(c) of the Code with respect to any
Pension Plan; (j) a determination that any Pension Plan is in “at risk” status
(within the meaning of Section 303 of ERISA or Section 430 of the Code); or
(k) the occurrence of a nonexempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party or any of their
respective ERISA Affiliates (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Loan Party.

“euro” means the single currency of participating member states of the EMU.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the Ice Benchmark Administration Limited LIBOR Rate (“LIBOR”)
or a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; and

 

22



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time,
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination;

provided that in no event shall the Eurodollar Rate for the Initial Term Loans
that bear interest at a rate based on clauses (a) and (b) of this definition be
less than 1.00%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such Non-Cash Charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa) for such
period (other than any such decreases arising from acquisitions or Dispositions
outside the ordinary course of assets, business units or property by the
Borrower or any Restricted Subsidiary completed during such period or the
application of recapitalization or purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period, and

(vi) cash receipts in respect of Hedging Obligations during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash losses, charges, expenses, costs and fees excluded by virtue of
clauses (a) through (o) of the definition of “Consolidated Net Income,”

 

23



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures, Capitalized Software
Expenditures or acquisitions of intellectual property accrued or made in cash
during such period, in each case except to the extent financed with the proceeds
of Funded Debt (other than any Indebtedness under any revolving credit
facilities) of the Borrower or any Restricted Subsidiary,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) all scheduled
principal repayments of Loans, Senior Notes, Senior Subordinated Notes (or any
Indebtedness representing Refinancing Indebtedness in respect thereof in
accordance with the corresponding provisions of the governing documentation
thereof), Permitted Incremental Equivalent Debt and Credit Agreement Refinancing
Indebtedness, in each case to the extent such payments are permitted hereunder
and actually made and (C) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.05 and mandatory prepayment of Term Loans pursuant to
Section 2.03(b)(ii), Senior Notes, Senior Subordinated Notes (or any
Indebtedness representing Refinancing Indebtedness in respect thereof in
accordance with the corresponding provisions of the governing documentation
thereof), and any mandatory redemption, repurchase, prepayment or defeasance of
Permitted Incremental Equivalent Debt or Credit Agreement Refinancing
Indebtedness pursuant to the corresponding provisions of the governing
documentation thereof, in each case, to the extent required due to a Disposition
or Casualty Event that resulted in an increase to Consolidated Net Income for
such period and not in excess of the amount of such increase, but excluding
(X) all other prepayments of Term Loans, (Y) all prepayments in respect of the
ABL Credit Agreement or any other revolving credit facility, except to the
extent there is an equivalent permanent reduction in commitments thereunder and
(Z) payments on any Junior Financing, except in each case to the extent
permitted to be paid pursuant to Section 7.06) made during such period, in each
case, except to the extent financed with the proceeds of Funded Debt (other than
any Indebtedness under any revolving credit facilities) of the Borrower or the
Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income,

(v) increases in Consolidated Working Capital (except as a result of the
reclassification of items from short term to long-term or vice versa) for such
period (other than any such increases arising from acquisitions or Dispositions
outside the ordinary course by the Borrower and the Restricted Subsidiaries
during such period or the application of recapitalization or purchase
accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(vii) without duplication of amounts deducted pursuant to clauses (viii) and
(xi) below in prior fiscal years, the amount of Investments made in cash
pursuant to clauses (c), (e), (k), (l), (m), (n), (o), (x), (y) and (aa) of the
definition of “Permitted Investments” and pursuant to Section 7.06(a), (b)(x)
and (b)(xv) during such period, except to the extent such Investments were
financed with the proceeds of Funded Debt (other than any Indebtedness under any
revolving credit facilities) of the Borrower or any Restricted Subsidiary,

(viii) the amount of Restricted Payments paid in cash during such period
pursuant to Section 7.06(a) and clauses (i), (ii), (iv), (v), (vi), (vii),
(viii), (ix), (x), (xi), (xii) and (xiv) of Section 7.06(b), except to the
extent such Restricted Payments were financed with the proceeds of Funded Debt
(other than any Indebtedness under any revolving credit facilities) of the
Borrower or any Restricted Subsidiary,

 

24



--------------------------------------------------------------------------------

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment or redemption of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such payments reduced Excess Cash
Flow pursuant to clause (b)(iii) above or reduced the mandatory prepayment
required by Section 2.03(b)(i),

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, and at the option of the Borrower, the aggregate consideration required
to be paid in cash by the Borrower or any of the Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Permitted Investments or other Investments
permitted by Section 7.06, capital expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Investments or other Investments permitted by
Section 7.06, capital expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii) cash expenditures in respect of Hedging Obligations during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income, and

(xiv) any fees, expenses or charges incurred during such period (including, for
purposes of the Excess Cash Flow payment to be calculated in respect of each
full fiscal quarter in the fiscal year ending December 31, 2014 occurring after
the Closing Date, any Transaction Expenses and expenses related to the Hercules
Transactions incurred on and after the Closing Date), or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, incurrence or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (including any amendment or other modification of this Agreement, the
other Loan Documents, the ABL Credit Documents, the Senior Notes Documents and
the Senior Subordinated Notes Documents) and including, in each case, any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” has the meaning given to such term in the Security Agreement.

 

25



--------------------------------------------------------------------------------

“Excluded Capital Stock” means (a) any Capital Stock with respect to which the
Borrower and the Administrative Agent have reasonably determined that the costs
(including any costs resulting from material adverse tax consequences) of
pledging such Equity Interests shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (b) solely in the case of any pledge
of Capital Stock of any Foreign Subsidiary to secure the Obligations, any
Capital Stock that is voting Capital Stock of such Foreign Subsidiary in excess
of 65% of the outstanding voting Capital Stock of such class, (c) any Capital
Stock to the extent the pledge thereof would be prohibited by any applicable
law, rule or regulation or contractual obligation, (d) the Capital Stock of any
Subsidiary that is not wholly owned by the Borrower and its Subsidiaries at the
time such Subsidiary becomes a Subsidiary (for so long as such Subsidiary
remains a non-wholly owned Subsidiary), (e) the Capital Stock of any Subsidiary
whose assets, as reflected on their most recent balance sheet prepared in
accordance with GAAP, and revenues for the twelve-month period ending on the
last day of the most recent fiscal quarter for which financial statements are
available, do not exceed $1,000,000, (f) the Capital Stock of any Subsidiary of
a Foreign Subsidiary and (g) the Capital Stock of any Unrestricted Subsidiary.
Notwithstanding anything in this definition to the contrary, the Capital Stock
of the Borrower, Am-Pac and Tire Pros Francorp. shall not be deemed “Excluded
Capital Stock” under this Agreement or the Collateral Documents.

“Excluded Contract” means at any date any rights or interest of the Borrower or
any Guarantor in any property or assets or under any agreement, contract,
license, lease, instrument, document or other general intangible or, in the case
of any investment property, under any applicable equity holder or similar
agreement (referred to solely for purposes of this definition as a “Contract”)
to the extent that such Contract by the terms of a restriction in favor of a
Person who is not the Borrower or any Guarantor, or any requirement of law,
prohibits, or requires any consent or establishes any other condition for or
could our would be terminated, abandoned, invalidated, rendered unenforceable,
or would be breached or defaulted under because of an assignment thereof or a
grant of a security interest therein by the Borrower or a Guarantor; provided
that: (i) rights to payment under any such Contract otherwise constituting an
Excluded Contract by virtue of this definition shall be included in the
Collateral to the extent permitted thereby or by Section 9-406 or Section 9-408
of the Uniform Commercial Code and (ii) all proceeds paid or payable to any of
the Borrower or any Guarantor from any sale, transfer or assignment of such
contract and all rights to receive such proceeds shall be included in the
Collateral.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower after the Closing Date from:

(a) contributions to its common equity capital; and

(b) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower;

in each case designated as Excluded Contributions pursuant to a certificate
executed by a Financial Officer of the Borrower on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation of the Available Amount.

“Excluded Equipment” means at any date any equipment or other assets or property
of the Borrower or any Guarantor which is subject to, or secured by, a
Capitalized Lease Obligation or a purchase money obligation if and to the extent
that (i) a restriction in favor of a Person who is not the Borrower or a
Restricted Subsidiary or has been incurred pursuant to clause (e) of the
definition of “Permitted Indebtedness” contained in the agreements or documents
granting or governing such Capitalized Lease Obligation or purchase money
obligation or other obligation under clause (e) of the definition of “Permitted
Indebtedness” prohibits, or requires any consent or establishes any other
conditions for or would or could be terminated, abandoned, invalidated, rendered
unenforceable, or would be breached or defaulted under such agreement or
document because of an assignment thereof, or a grant of a security interest
therein, by the Borrower or any Guarantor and (ii) such restriction relates only
to the asset or assets acquired by the Borrower or any Guarantor with the
proceeds of such Capitalized Lease Obligation or purchase money obligation or
other obligation under clause (e) of the definition of “Permitted Indebtedness”
and attachments and accessions thereto, improvements thereof or substitutions
therefor; provided that all proceeds paid or payable to any of the Borrower or
any Guarantor from any sale, transfer or assignment or other voluntary or
involuntary disposition of such assets and all rights to receive such proceeds
shall be included in the

 

26



--------------------------------------------------------------------------------

Collateral to the extent not otherwise required to be paid to the holder of any
Capitalized Lease Obligations or purchase money obligations or other obligations
under clause (e) of the definition of “Permitted Indebtedness” secured by such
assets.

“Excluded Information” has the meaning specified in the definition of “Big Boy
Letter.”

“Excluded Proceeds” means the proceeds of long-term Indebtedness (other than
revolving credit facilities) or the Net Cash Proceeds of the issuance of Equity
Interests or other amounts not included in the calculation of Excess Cash Flow.

“Excluded Taxes” means, with respect to each Agent and each Lender, (i) any tax
on such Agent or Lender’s net income or profits (or franchise tax in lieu of
such tax on net income or profits) imposed by a jurisdiction as a result of such
Agent or Lender being organized or having its principal office or applicable
Lending Office located in such jurisdiction or as a result of any other present
or former connection between such Agent or Lender and the jurisdiction
(including as a result of such Agent or Lender carrying on a trade or business,
having a permanent establishment or being a resident for tax purposes in such
jurisdiction, other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or sold or
assigned an interest in any Loan or Loan Document, any Loan Documents), (ii) any
branch profits tax under Section 884(a) of the Code, or any similar tax, imposed
by any other jurisdiction described in clause (i), (iii) other than any Foreign
Lender becoming a party hereto pursuant to the Borrower’s request under
Section 3.07, any U.S. federal withholding tax that is imposed on amounts
payable to a Foreign Lender pursuant to a Law in effect at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) (or where the
Foreign Lender is a partnership for U.S. federal income tax purposes, pursuant
to a law in effect on the later of the date on which such Foreign Lender becomes
a party hereto or the date on which the affected partner becomes a partner of
such Foreign Lender), except, in the case of a Foreign Lender that designates a
new Lending Office or is an assignee, to the extent that such Foreign Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Office (or assignment), to receive additional amounts from a
Loan Party with respect to such U.S. federal withholding tax pursuant to
Section 3.01, (iv) any withholding tax attributable to a Lender’s failure to
comply with Section 3.01(c), or (v) any U.S. federal withholding tax imposed
under FATCA and (vi) any interest, additions to taxes and penalties with respect
to any taxes described in clauses (i) through (v) of this definition.

“Existing Term Loan Class” has the meaning specified in Section 2.14(a).

“Extended Term Loan Commitment” means a Commitment to provide an Extended Term
Loan.

“Extended Term Loans” has the meaning specified in Section 2.14(a).

“Extending Term Lender” has the meaning specified in Section 2.14(b).

“Extension” means the establishment of an Term Loan Extension Series by amending
a Loan pursuant to Section 2.14 and the applicable Extension Amendment.

“Extension Amendment” has the meaning specified in Section 2.14(c).

“Extension Election” has the meaning specified in Section 2.14(b).

“Facility” means the Initial Term Loans, a given Class of Other Term Loans, a
given Term Loan Extension Series of Extended Term Loans, a given Class of
Incremental Term Loans or a given Class of Replacement Loans, as the context may
require.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

27



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with (and, in each case,
any regulations promulgated thereunder or official interpretations thereof), and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person.

“First Lien Obligations” means the Obligations, the obligations under the Senior
Notes Documents, any Permitted Incremental Equivalent Debt (other than any
Permitted Incremental Equivalent Debt that is unsecured or is secured by a Lien
on the Collateral ranking junior to the Lien on the Collateral securing the
Obligations (but without regard to control of remedies)) and any Permitted Equal
Priority Refinancing Debt, collectively.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, the ratio of EBITDA of the Borrower and
the Restricted Subsidiaries for such period to the Fixed Charges of the Borrower
and the Restricted Subsidiaries for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; and

(c) all dividends or other distributions paid or accrued (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.03(b)(vi).

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any Subsidiary of
the Borrower with respect to employees employed outside the United States (other
than benefit plans, programs or agreements that are mandated by applicable
Laws).

 

28



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect on May 28, 2010; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof (including through the adoption of IFRS) on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through the
adoption of IFRS), then such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

29



--------------------------------------------------------------------------------

“Guarantor” means Holdings and each Subsidiary Guarantor (which, on the Closing
Date, shall include each Subsidiary of the Borrower listed on Schedule 1.01).

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit E or any other form approved by the Administrative Agent.

“Guaranty” means the guaranty made by Holdings and the Subsidiary Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
Article XI.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other substances, wastes, pollutants and contaminants and chemicals in
any form including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, to the extent any of the foregoing are regulated
pursuant to any Environmental Law.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement or other derivative (including equity derivative
agreements) for the purpose of transferring or mitigating interest rate,
currency, commodity risks or equity risks either generally or under specific
contingencies.

“Hercules Acquisition” means, the merger of ATD Merger Sub II LLC, a Delaware
limited liability company and wholly-owned Subsidiary of the Borrower, with and
into Hercules Holdings and the subsequent merger of Hercules Holdings with and
into the Borrower, with the Borrower as the surviving legal entity of such
merger.

“Hercules Holdings” means Hercules Tire Holdings LLC, a Delaware limited
liability company.

“Hercules Transactions” means, collectively, (a) the Hercules Acquisition,
(b) the effectiveness and/or funding of additional revolving commitments under
the ABL Credit Agreement on the date of the consummation of the Hercules
Acquisition and the related amendments to the ABL Credit Agreement, (c) the
issuance of Senior Subordinated Notes in an aggregate principal amount of
$225,000,000 and the related amendments to the Senior Subordinated Notes
Documents, (d) consummation of any other transactions in connection with the
foregoing, and (e) the payment of the fees and expenses incurred in connection
with any of the foregoing.

“Holdings” means (a) Holdings (as defined in the introductory paragraph to this
Agreement or (b) any of the following Persons: (i) Holdings and its direct
Subsidiaries, if any, on the Closing Date that are not the Borrower, (ii) any
Successor Holdings or (iii) any other Person or Persons (the “New Holdings”),
other than the Borrower, that is a Subsidiary of (or are Subsidiaries of) an the
Borrower (or the previous New Holdings, as the case may be) and a direct parent
of the Borrower (the “Previous Holdings”); provided that (A) such New Holdings
directly or indirectly owns 100% of the Equity Interests of the Borrower,
(B) the New Holdings shall expressly assume all the obligations of the Previous
Holdings under this Agreement and the other Loan Documents pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (C) the New Holdings shall have delivered to the
Administrative Agent a certificate of a Responsible Officer stating that such
substitution and any supplements to the Loan Documents preserve the
enforceability of the Guaranty and the perfection and priority of the Liens
under the Collateral Documents, (D) if reasonably requested by the
Administrative Agent, an opinion of counsel in form and substance reasonably
satisfactory to the Administrative Agent shall be delivered by the Borrower to
the Administrative Agent to the effect that, without limitation, such
substitution does not violate this Agreement or any other Loan Document, (E) the
Capital Stock of the Borrower owned by, and substantially all of the other
assets of, the Previous Holdings are contributed or otherwise transferred to
such New Holdings or other Holdings and pledged to secure the Obligations and
(F) Event of Default has

 

30



--------------------------------------------------------------------------------

occurred and is continuing at the time of such substitution and such
substitution does not result in any Event of Default or material tax liability;
provided, further, that if each of the foregoing is satisfied, the Previous
Holdings shall be automatically released from all its obligations under the Loan
Documents and any reference to “Holdings” in the Loan Documents shall be meant
to refer to the “New Holdings.”

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.12(f).

“Incremental Amendment No. 1” means Incremental Amendment No. 1 to this
Agreement, dated as of June [16], 2014, among the Borrower, Holdings, the other
Guarantors party thereto, the New 2014 Term Lenders and the Administrative
Agent.

“Incremental Amendment No. 1 Effective Date” shall have the meaning provided in
Incremental Amendment No. 1.

“Incremental Facility Closing Date” has the meaning specified in
Section 2.12(d).

“Incremental Loan Request” has the meaning specified in Section 2.12(a).

“Incremental Term Commitments” has the meaning specified in Section 2.12(a).

“Incremental Term Lender” has the meaning specified in Section 2.12(c).

“Incremental Term Loan” has the meaning specified in Section 2.12(b).

“Indebtedness” means, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business and (ii) any earn-out obligations until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and is not paid after becoming due and payable; or

(iv) representing the net obligations under any Hedging Obligations;

 

31



--------------------------------------------------------------------------------

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any Parent Entity of the Borrower
appearing upon the balance sheet of the Borrower solely by reason of push-down
accounting under GAAP shall be excluded;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of this definition of a third Person (whether
or not such items would appear upon the balance sheet of the such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of this definition of a third Person secured by a Lien on any
asset owned by such first Person, whether or not such Indebtedness is assumed by
such first Person;

provided that notwithstanding the foregoing, Indebtedness shall be deemed not to
include (a) Contingent Obligations incurred in the ordinary course of business
or (b) obligations under or in respect of Qualified Securitization Facilities.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Term Loans” means the Term Loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01.(i) prior to the Incremental
Amendment No. 1 Effective Date, the Term Loans made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.01, (ii) from and including
the Incremental Amendment No. 1 Effective Date to but excluding the Delayed Draw
Borrowing Date (or, if the Delayed Draw Borrowing Date does not occur, from and
after the Incremental Amendment No. 1 Effective Date), the Term Loans made by
the Lenders on the Closing Date to the Borrower pursuant to Section 2.01 and the
New 2014 Initial Term Loans made by the New 2014 Initial Term Loan Lenders on
the Incremental Amendment No. 1 Effective Date to the Borrower pursuant to
Section 2.01 (as amended by Incremental Amendment No. 1) and Incremental
Amendment No. 1 and (iii) from and after the Delayed Draw Borrowing Date, the
Term Loans made by the Lenders on the Closing Date to the Borrower pursuant to
Section 2.01, the New 2014 Initial Term Loans made by the New 2014 Initial Term
Loan Lenders on the Incremental Amendment No. 1 Effective Date to the Borrower
pursuant to Section 2.01 (as amended by Incremental Amendment No. 1) and
Incremental Amendment No. 1 and the New 2014 Delayed Draw Term Loans made by the
New 2014 Delayed Draw Term Loan Lenders on the Delayed Draw Borrowing Date to
the Borrower pursuant to Section 2.01 (as amended by Incremental Amendment
No. 1) and Incremental Amendment No. 1. All loans described in clauses (ii) or
(iii), as applicable, of the preceding sentence shall constitute a single Class
hereunder.

“Intercompany Note” means the Intercompany Note dated as of May 28, 2010
executed by Holdings, the Borrower and each Restricted Subsidiary of the
Borrower party thereto.

“Intercreditor Agreements” means the Crossing Lien Intercreditor Agreement, the
Equal Priority Intercreditor Agreement and any Customary Intercreditor
Agreement.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Loans of such Class; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan of any
Class, the last Business Day of each March, June, September and December and the
applicable Maturity Date of the Loans of such Class.

 

32



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, nine or
twelve months (or such period of less than one month as may be consented to by
each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans of which such Eurodollar Rate Loan is a part.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P or, if the applicable
instrument is not then rated by Moody’s or S&P, an equivalent rating by any
other Rating Agency.

“Investment Grade Securities” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and their Subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers and
distributors, commission, travel and similar advances to employees, directors,
officers, managers, distributors and consultants in each case made in the
ordinary course of business), and purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person. For purposes of the definitions of “Permitted Investments” and
“Unrestricted Subsidiary” and Section 7.06:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

 

33



--------------------------------------------------------------------------------

(ii) the portion (proportionate to the Borrower’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
any Restricted Subsidiary in respect of such Investment.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means Internal Revenue Service of the United States.

“Junior Financing” has the meaning specified in the definition of “Restricted
Payment.”

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan, any
Incremental Term Loan, any Other Term Loan, any Replacement Loan or any Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LCA Election” has the meaning specified in Section 1.10.

“LCA Test Date” has the meaning specified in Section 1.10.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as context requires, includes their respective successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender.” For avoidance of doubt, each Additional Lender is a Lender to the
extent any such Person has executed and delivered a Refinancing Amendment, an
Incremental Amendment (including Incremental Amendment No. 1) or an amendment in
respect of Replacement Loans, as the case may be, and to the extent such
Refinancing Amendment, Incremental Amendment or amendment in respect of
Replacement Loans shall have become effective in accordance with the terms
hereof and thereof, and each Extending Term Lender shall continue to be a
Lender. As of the Closing Date, Schedule 2.01 sets forth the name of each
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security

 

34



--------------------------------------------------------------------------------

interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Limited Condition Acquisition” means any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Notes,
(c) any Refinancing Amendment, Incremental Amendment (including Incremental
Amendment No. 1), Extension Amendment or amendment in respect of Replacement
Loans, (d) the Guaranty, (e) the Collateral Documents and (f) the Intercreditor
Agreements.

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
Subsidiary Guarantor.

“Management Fee Agreement” means, collectively, (a) the transaction and
monitoring fee letter agreement between the Borrower and the Sponsor dated as of
May 28, 2010, pursuant to which the Sponsor agrees to provide certain advisory
services to Holdings and the Borrower in exchange for certain fees and (b) the
indemnification agreement among Accelerate Holdings Corp., Holdings, the
Borrower and the Sponsor dated as of May 28, 2010.

“Management Stockholders” means, means the management officers or employees of
the Borrower or its Subsidiaries who are investors in Holdings or any Parent
Entity thereof.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the ability of the Borrower and the other Loan Parties
(taken as a whole) to perform their obligations under the Loan Documents or
(c) the rights of, or remedies available to the Agents or the Lenders under the
Loan Documents.

“Material Subsidiary” means, as of the Closing Date and thereafter at any date
of determination, each Restricted Subsidiary of the Borrower (a) whose Total
Assets as of the last day of the Test Period most recently ended on or prior to
such date of determination were equal to or greater than 5.00% of Total Assets
at such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5.00% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided that if at any time Restricted Subsidiaries that
are Domestic Subsidiaries but not Guarantors solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.00% of Total Assets as of the last day of the Test Period most recently ended
on or prior to such date of determination or more than 5.00% of the consolidated
gross revenues of the Borrower and the Restricted Subsidiaries for such Test
Period, then the Borrower shall, not later than forty-five (45) days after the
date by which financial statements for such quarter are required to be delivered
pursuant to this Agreement (or such longer period as the Administrative Agent
may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries that are
Domestic Subsidiaries as “Material Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the
provisions of Section 6.11 applicable to such Subsidiary.

“Maturity Date” means (i) with respect to the Initial Term Loans that have not
been extended pursuant to Section 2.14, June 1, 2018 (the “Original Term Loan
Maturity Date”), (ii) with respect to any Class of Extended Term Loans, the
final maturity date as specified in the applicable Extension Amendment,
(iii) with respect

 

35



--------------------------------------------------------------------------------

to any Other Term Loans, the final maturity date as specified in the applicable
Refinancing Amendment, (iv) with respect to any Class of Replacement Loans, the
final maturity date as specified in the applicable amendment to this Agreement
in respect of such Replacement Loans and (v) with respect to any Incremental
Loan, the final maturity date as specified in the applicable Incremental
Amendment; provided, in each case, that if such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.

“Maximum ABL Facility Amount” means the sum of (i) the Revolving Commitments (as
defined in the ABL Credit Agreement) under the ABL Credit Agreement as in effect
on the Closing Date plus (ii) any additional Revolving Commitment Increases (as
defined in the ABL Credit Agreement) permitted to be incurred pursuant to
Section 2.23 of the ABL Credit Agreement as in effect on the Closing Date.

“Maximum Rate” has the meaning specified in Section 10.10.

“MNPI” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage Policies” has the meaning specified in the definition of “Real
Property Collateral Requirements”.

“Mortgaged Properties” has the meaning specified in the definition of “Real
Property Collateral Requirement.”

“Mortgages” means collectively, means any mortgage, deed of trust or other
agreement entered into by the owner of a Mortgaged Property and the Collateral
Agent, which conveys or evidences a Lien in favor of the Collateral Agent, for
the benefit of the Lenders, on such Mortgaged Property, substantially in the
form of Exhibit O (with such changes thereto as may be necessary to account for
local law matters) or otherwise in such form as agreed between the Borrower and
the Collateral Agent.

“Multiemployer Plan” means any multiemployer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA in respect of which a Borrower or any ERISA
Affiliate is an “employer” (as defined in Section 3(5) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of gross cash proceeds received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest, breakage costs and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the Senior
Notes Documents, Credit Agreement Refinancing Indebtedness and Permitted
Incremental Equivalent Debt), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, accountants’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event
(other than those payable to the Borrower or any Restricted Subsidiary),
(C) taxes or distributions made pursuant to Section 7.06(b)(xiii)(A) or
Section 7.06(b)(xiii)(B) paid or reasonably estimated to be payable in
connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), (D) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted

 

36



--------------------------------------------------------------------------------

Subsidiary, the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (D)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or a wholly
owned Restricted Subsidiary as a result thereof, and (E) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Borrower or any Restricted Subsidiary after such sale
or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $15,000,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $25,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any Parent Entity of the Borrower, the excess, if any, of (A) the
sum of the cash and Cash Equivalents received in connection with such incurrence
or issuance over (B) all taxes paid or reasonably estimated to be payable, and
all fees (including investment banking fees, underwriting fees and discounts),
commissions, costs and other out-of-pocket expenses and other customary expenses
incurred, by the Borrower or such Restricted Subsidiary in connection with such
incurrence, sale or issuance and (ii) with respect to any Permitted Equity
Issuance by any Parent Entity of the Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“New 2014 Delayed Draw End Date” has meaning provided for such term in the
definition of “New 2014 Delayed Draw Term Loan Availability Period”.

“New 2014 Delayed Draw Term Loan” has the meaning provided for such term in
Incremental Amendment No. 1.

“New 2014 Delayed Draw Term Loan Availability Period” means the period
commencing on the Incremental Amendment No. 1 Effective Date and ending on the
date that is 60 days after the Incremental Amendment No. 1 Effective Date (or
such later date as may be agreed among the Administrative Agent, the Borrower
and the New 2014 Delayed Draw Term Loan Lenders) (the “New 2014 Delayed Draw End
Date”).

“New 2014 Delayed Draw Term Loan Commitment” has the meaning provided for such
term in Incremental Amendment No. 1. The initial aggregate amount of the New
2014 Delayed Draw Term Loan Commitments as of the Incremental Amendment No. 1
Effective Date is $80,000,000.

“New 2014 Delayed Draw Term Loan Lender” has the meaning provided for such term
in Incremental Amendment No. 1.

“New 2014 Initial Term Loan” has the meaning provided for such term in
Incremental Amendment No. 1.

“New 2014 Initial Term Loan Commitment” has the meaning provided for such term
in Incremental Amendment No. 1. The initial aggregate amount of the New 2014
Initial Term Loan Commitments as of the Incremental Amendment No. 1 Effective
Date is $340,000,000.

 

37



--------------------------------------------------------------------------------

“New 2014 Initial Term Loan Lender” has the meaning provided for such term in
Incremental Amendment No. 1.

“New 2014 Term Lenders” means the New 2014 Initial Term Loan Lenders and the New
2014 Delayed Draw Term Loan Lenders.

“New 2014 Term Loans” means the New 2014 Initial Term Loans and the New 2014
Delayed Draw Term Loans.

“Non-Cash Charges” has the meaning specified in the definition of “EBITDA.”

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Notes Collateral” has the meaning ascribed to “Collateral” in the Senior Notes
Indenture.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document.

“OFAC” has the meaning specified in Section 5.18.

“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“OID” means original issue discount.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Term Loan Maturity Date” has the meaning specified in the definition
of “Maturity Date.”

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(ii)(A).

 

38



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other similar excise or property Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Other Term Loan Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means as of any date, the outstanding principal amount of
Term Loans after giving effect to any borrowings and prepayments or repayments
thereof occurring on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent Entity” means any Person that is a direct or indirect parent (which may
be organized as, among other things, a partnership) of Holdings and/or the
Borrower (for the avoidance of doubt, in the case of the Borrower, including
Holdings), as applicable.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Perfection Certificate” has the meaning specified in the Security Agreement.

“Permitted Acquisition” has the meaning specified in the definition of
“Permitted Investments.”

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Guarantor in the form of one or more series
of senior secured notes, bonds or debentures (and, if applicable, any Registered
Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a
basis that is equal in priority to the Liens on the Collateral securing the
Obligations (but without regard to the control of remedies) and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness,” (iii) such Indebtedness is not at any time guaranteed
by any Subsidiary of the Borrower other than Subsidiaries that are Guarantors
and (iv) the Borrower, the holders of such Indebtedness (or their Senior
Representative) and the Administrative Agent and/or Collateral Agent shall be
party to a Customary Intercreditor Agreement providing that the Liens on the
Collateral securing such obligations shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies).

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Stock) of the Borrower or any Parent Entity thereof, in
each case to the extent permitted hereunder.

 

39



--------------------------------------------------------------------------------

“Permitted Holder” means any of (a) the Sponsor, (b) the Management Stockholders
and (c) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act or any successor provision) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, such Sponsor and Management
Stockholders, collectively, have beneficial ownership of more than 50.0% of the
total voting power of the Voting Stock of the Borrower or any of its direct or
indirect parent companies.

“Permitted Incremental Equivalent Debt” means Indebtedness issued, incurred or
otherwise obtained by the Borrower and/or any Guarantor in respect of one or
more series of senior unsecured notes, senior secured equal priority or junior
priority notes or subordinated notes (in each case issued in a public offering,
Rule 144A or other private placement or bridge financing in lieu of the
foregoing (and any Registered Equivalent Notes issued in exchange therefor)),
junior lien or unsecured loans or secured or unsecured mezzanine Indebtedness
that, in each case, if secured, will be secured by Liens on the Collateral that
rank on an equal priority or junior priority basis with the Liens on Collateral
securing the Obligations, and that are issued or made in lieu of Incremental
Term Commitments; provided that (i) the aggregate principal amount of all
Permitted Incremental Equivalent Debt shall not exceed the Available Incremental
Amount, (ii) such Permitted Incremental Equivalent Debt shall not be subject to
any Guaranty by any Person other than a Loan Party, (iii) in the case of
Permitted Incremental Equivalent Debt that is secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of the Borrower or
any Restricted Subsidiary other than any asset constituting Collateral, (iv) if
such Permitted Incremental Equivalent Debt is secured, such Permitted
Incremental Equivalent Debt shall be subject to an applicable Customary
Intercreditor Agreement, (v) the terms of such Permitted Incremental Equivalent
Debt do not provide for any scheduled amortization or mandatory repayment,
mandatory redemption, mandatory offer to purchase or sinking fund obligation
prior to the date that is 91 days after the Latest Maturity Date at the time of
incurrence, issuance or obtainment of such Permitted Incremental Equivalent
Debt, other than customary prepayments, repurchases or redemptions of or offers
to prepay, redeem or repurchase upon a change of control, asset sale event or
casualty or condemnation event, customary prepayments, redemptions or
repurchases or offers to prepay, redeem or repurchase based on excess cash flow
(in the case of loans) and customary acceleration rights upon an event of
default and (vi) notwithstanding clause (i) above, any Permitted Incremental
Equivalent Debt which is to be unsecured shall not be required to comply with
the test set forth in Section 2.12(d)(iii)(B), but rather shall not exceed an
amount such that the Senior Net Leverage Ratio does not exceed 4.00 to 1.00 or
in the case of any Permitted Incremental Equivalent Debt which is to be secured
such that the Secured Net Leverage Ratio does not exceed 4.00 to 1.00, in each
case, as of the end of the Test Period most recently ended on or prior to such
date of issuance, incurrence or obtaining after giving pro forma effect to such
Permitted Incremental Equivalent Debt and any Incremental Term Commitments
(assuming the cash proceeds of any Permitted Incremental Equivalent Debt are not
netted in the calculation of Consolidated Total Indebtedness for purposes of
calculating the Senior Net Leverage Ratio or Secured Net Leverage Ratio, as
applicable); and, provided, further, that “Permitted Incremental Equivalent
Debt” may be incurred in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness (so long as
such credit facility includes customary “rollover provisions”), in which case,
on or prior to the first anniversary of the incurrence of such “bridge” or other
credit facility, clause (v) of the first proviso in this definition shall not
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.

“Permitted Incremental Equivalent Debt Documents” means any document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Loan Documents) issued or executed and delivered
with respect to any Permitted Incremental Equivalent Debt by any Loan Party.

“Permitted Incremental Equivalent Debt Obligations” means, if any secured
Permitted Incremental Equivalent Debt has been incurred or issued and is
outstanding, all advances to, and debts, liabilities, obligations, covenants and
duties of, any Loan Party arising under any applicable Permitted Incremental
Equivalent Debt Documents, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Permitted Incremental Equivalent Debt Secured Parties” means the holders from
time to time of any secured Permitted Incremental Equivalent Debt Obligations
(and any Senior Representative on their behalf).

 

40



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a) [Reserved];

(b) the incurrence of Indebtedness pursuant to the Loan Documents;

(c) the incurrence of Indebtedness pursuant to:

(i) Credit Facilities; provided that the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (c)(i) does not exceed an
amount equal to the greater of (A) the Maximum ABL Facility Amount and (B) the
Borrowing Base at the time such debt is incurred,

(ii) the Senior Notes Documents;

(iii) the Senior Subordinated Notes Documents; and

(iv) any Refinancing Indebtedness incurred, issued or otherwise obtained to
Refinance (in whole or in part) Indebtedness described in clauses (i) through
(iii) above (and any Refinancing Indebtedness in respect thereof);

(d) Indebtedness of the Borrower and the Restricted Subsidiaries in existence on
the Closing Date and set forth on Schedule 7.03 and any Refinancing Indebtedness
incurred, issued or otherwise obtained to Refinance (in whole or in part) such
Indebtedness (and any Refinancing Indebtedness in respect thereof);

(e) Indebtedness (including Capitalized Lease Obligations) incurred or issued by
the Borrower or any Restricted Subsidiary to finance the purchase, lease or
improvement of property (real or personal), equipment or other assets, including
assets that are used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount not to exceed (as of the date such Indebtedness is
issued, incurred or otherwise obtained) the greater of (A) $65,000,000 and
(B) 2.50% of Total Assets, and any Refinancing Indebtedness incurred, issued or
otherwise obtained to Refinance (in whole or in part) such Indebtedness (and any
Refinancing Indebtedness in respect thereof);

(f) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit, bank
guarantees, banker’s acceptances, warehouse receipts, or similar instruments
issued or created in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

(g) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnouts
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(h) Indebtedness of the Borrower owing to a Restricted Subsidiary; provided that
any such Indebtedness owing to any Restricted Subsidiary that is not a Loan
Party is expressly subordinated to the Obligations pursuant to the Intercompany
Note; provided, further, that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any such Restricted Subsidiary ceasing
to be a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or

 

41



--------------------------------------------------------------------------------

another Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien (but not foreclosure thereon)) shall be deemed, in each case, to
be an incurrence of such Indebtedness not permitted by this clause (h);

(i) Indebtedness of a Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary to the extent constituting a Permitted Investment or an
Investment otherwise permitted by Section 7.06; provided that any such
Indebtedness owing by a Loan Party to a Restricted Subsidiary that is not a Loan
Party is expressly subordinated to the Obligations pursuant to the Intercompany
Note; provided, further, that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any such Restricted Subsidiary that is
the lender ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien (but
not foreclosure thereon)) shall be deemed, in each case, to be an incurrence of
such Indebtedness not permitted by this clause (i);

(j) [Reserved];

(k) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of (i) limiting interest rate risk with
respect to any Indebtedness permitted to be incurred hereunder, (ii) fixing or
hedging currency exchange rate risk with respect to any currency exchanges, or
(iii) fixing or hedging commodity price risk with respect to any commodity
purchases or sales;

(l) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any Restricted
Subsidiary or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business, including (but not limited to) those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(m) (i) Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount up to 100.0% of the Net Cash Proceeds received by the
Borrower since immediately after the Closing Date from the issue or sale of
Equity Interests of the Borrower or cash contributed to the capital of the
Borrower (in each case, other than proceeds of Disqualified Stock or sales of
Equity Interests to the Borrower or any Subsidiary thereof) as determined in
accordance with clause (c) of the definition of “Available Amount” to the extent
such Net Cash Proceeds or cash have not been applied pursuant to such clause to
make Restricted Payments or to make other Investments, payments or exchanges
permitted by Section 7.06 or to make Permitted Investments (other than Permitted
Investments specified in clauses (a), (b) and (c) of the definition thereof) and
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness, and (ii) Indebtedness of the Borrower or
any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount that, when aggregated with the principal amount of all other
Indebtedness then outstanding and incurred pursuant to this clause (m)(ii), does
not exceed (as of the date such Indebtedness is issued, incurred or otherwise
obtained) the greater of (A) $70,000,000 and (B) 4.75% of Total Assets, and
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness (and any Refinancing Indebtedness in respect
thereof) (it being understood that any Indebtedness incurred pursuant to this
clause (m) shall cease to be deemed incurred or outstanding for purposes of this
clause (m) but shall be deemed incurred for the purposes of clause (bb) below
from and after the first date on which the Borrower or such Restricted
Subsidiary could have incurred such Indebtedness under Section 7.03 without
reliance on this clause (m));

(n) Vendor Debt, advances and similar financings in a an aggregate principal
amount not to exceed $50,000,000;

(o) Indebtedness constituting Permitted Incremental Equivalent Debt and any
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness (and any Refinancing Indebtedness in respect
thereof);

 

42



--------------------------------------------------------------------------------

(p) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(q) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit that is incurred under clause (c)(i) of this definition, in a
principal amount not in excess of the stated amount of such letter of credit;

(r) (i) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
of any Restricted Subsidiary so long as the incurrence of such Indebtedness
incurred by such Restricted Subsidiary is permitted under Section 7.03,
Section 7.06 or the definition of “Permitted Investments” and (ii) any guarantee
by a Restricted Subsidiary of Indebtedness of the Borrower or a Restricted
Subsidiary;

(s) Indebtedness issued by the Borrower or any Restricted Subsidiary to future,
present or former employees, directors, officers, managers and consultants
thereof, their respective Controlled Investment Affiliates or Immediate Family
Members, in each case to finance the purchase or redemption of Equity Interests
of the Borrower or any Parent Entity thereof to the extent described in
Section 7.06(b)(iv);

(t) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(u) Indebtedness in respect of Cash Management Obligations, Cash Management
Services and other Indebtedness in respect of netting services, automatic
clearing house arrangements, employees’ credit or purchase cards, overdraft
protections and similar arrangements in each case incurred in the ordinary
course of business;

(v) Indebtedness incurred by a Restricted Subsidiary in connection with bankers’
acceptances, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, in each case incurred or undertaken
in the ordinary course of business on arm’s length commercial terms on a
recourse basis;

(w) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(a) the financing of insurance premiums or (b) take-or-pay obligations contained
in supply arrangements in each case, incurred in the ordinary course of
business;

(x) (A) the incurrence of Indebtedness of the Foreign Subsidiaries of the
Borrower in an amount not to exceed (as of the date such Indebtedness is
incurred or committed) the greater of (i) $35,000,000 and (ii) 1.50% of Total
Assets and (B) the incurrence of Indebtedness of the Foreign Subsidiaries of the
Borrower in an amount not to exceed at any one time outstanding the Borrowing
Base of such Foreign Subsidiaries, and any Refinancing Indebtedness incurred,
issued or otherwise obtained to Refinance (in whole or in part) such
Indebtedness (and any Refinancing Indebtedness in respect thereof);

(y) (i) Indebtedness incurred, issued or assumed in connection with any
Permitted Acquisition or other acquisition in an amount not to exceed the sum of
(A) $20,000,000 and (B) an additional amount such that that after giving pro
forma effect to such Permitted Acquisition or other acquisition and the
assumption, incurrence or issuance of such Indebtedness incurred pursuant to
this clause (y):

(A) at least $1.00 of Permitted Ratio Debt would be permitted to be incurred; or

(B) the Fixed Charge Coverage Ratio (following such Permitted Acquisition or
other acquisition and the assumption, incurrence or issuance of such
Indebtedness) would be equal to or greater than the Fixed Charge Coverage Ratio
in effect immediately prior to such Permitted Acquisition or other acquisition
and such assumption, incurrence or issuance of such Indebtedness; or

 

43



--------------------------------------------------------------------------------

(C) the Consolidated Net Leverage Ratio (following such Permitted Acquisition or
other acquisition and the assumption, incurrence or issuance of such
Indebtedness) (x) would not exceed 5.00 to 1.00 or (y) would be less than the
Consolidated Net Leverage Ratio immediately prior to such Permitted Acquisition
or other acquisition and such assumption, incurrence or issuance of such
Indebtedness; and

(ii) any Refinancing Indebtedness incurred, issued or otherwise obtained to
Refinance (in whole or in part) such Indebtedness (and any Refinancing
Indebtedness in respect thereof);

(z) Indebtedness of the Borrower or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business;

(aa) Indebtedness constituting Credit Agreement Refinancing Indebtedness and any
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness;

(bb) Indebtedness constituting Permitted Ratio Debt and any Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness (and any Refinancing Indebtedness in respect thereof);

(cc) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Transactions, the
Hercules Transactions, any Permitted Acquisition or any other Investment or
other acquisition permitted hereunder; and

(dd) Indebtedness representing deferred compensation to employees of the
Borrower (or any Parent Entity thereof) or any Restricted Subsidiary incurred in
the ordinary course of business.

“Permitted Investments” means:

(a) any Investment (i) in any Loan Party, (ii) by any Restricted Subsidiary that
is a Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party
and (iii) by any Loan Party in any Restricted Subsidiary that is a Non-Loan
Party; provided that the aggregate amount of Investments (other than as a result
of the transfer of Equity Interests or Indebtedness of any Restricted Subsidiary
that is a Non-Loan Party to any other Restricted Subsidiary that is a Non-Loan
Party) outstanding at any time pursuant to the immediately preceding subclause
(iii), together with, but without duplication of, Investments made by any Loan
Party in any Non-Loan Party pursuant to clause (c) below, shall not exceed the
greater of (x) $35,000,000 and (y) 1.50% of Total Assets;

(b) any Investment in, or that at the time of making such Investment was, Cash
Equivalents or Investment Grade Securities;

(c) any Investment (each such Investment, a “Permitted Acquisition”) by the
Borrower or any Restricted Subsidiary in a Person that is engaged in a business
permitted pursuant to Section 7.07 if as a result of such Investment: (a) such
Person becomes a Restricted Subsidiary; or (b) such Person, in one transaction
or a series of related transactions, is amalgamated, merged or consolidated with
or into, or transfers or conveys substantially all of its assets (or assets
constituting a business unit, a line of business or a division of such Person)
to, or such Person is liquidated into, the Borrower or a Restricted Subsidiary
provided, that the aggregate amount of Investments made by Loan Parties in
Persons that do not become Loan Parties pursuant to this clause (c), together
with, but without duplication of, Investments by any Loan

 

44



--------------------------------------------------------------------------------

Party in any Non-Loan Party pursuant to clause (a) above, shall not exceed an
aggregate amount outstanding from time to time equal to the greater of
$35,000,000 and 1.50% of Total Assets; and, in each case, any Investment held by
such Person; provided further, that such Investment was not acquired by such
Person in contemplation of such acquisition, merger, amalgamation, consolidation
or transfer; provided further that with respect to each Permitted Acquisition
described in this clause (c):

(A) the Borrower shall comply with Section 6.11 and Section 7.12 to the extent
applicable;

(B) immediately before and immediately after giving pro forma effect to any such
Investment under this clause (c), no Event of Default under Section 8.01(a) or
(f) shall have occurred and be continuing at the time of entry into the
definitive documentation pursuant to which the Permitted Acquisition was
consummated; and

(C) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer of the Borrower, on behalf of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this clause (c) have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition;

(d) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 7.05 or any other disposition of assets not
constituting a Disposition;

(e) any Investment existing, or contemplated, on the Closing Date or made
pursuant to binding commitments in effect on the Closing Date, in each of the
foregoing cases, as set forth on Schedule 7.06, or an Investment consisting of
any extension, replacement, reinvestment, modification or renewal of any such
Investment or binding commitment existing, or contemplated, on the Closing Date;
provided that the amount of any such Investment may be increased in such
extension, replacement, reinvestment, modification or renewal only (a) as
required by the terms of such Investment or binding commitment as in existence,
or contemplated, on the Closing Date (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities) or (b) as otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any Restricted Subsidiary:

(i) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business;

(ii) in exchange for any other Investment, accounts receivable or indorsements
for collection or deposit held by the Borrower or any such Restricted Subsidiary
in connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of, or settlement of delinquent accounts and disputes with or
judgments against, the issuer of such other Investment, accounts receivable or
endorsements for collection or deposit (including any trade creditor or
customer);

(iii) in satisfaction of judgments against other Persons;

(iv) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default; or

(v) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes with Persons who are not Affiliates;

 

45



--------------------------------------------------------------------------------

(g) Hedging Obligations permitted under Section 7.03;

(h) Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of the Borrower or any Parent Entity thereof; provided that
the proceeds from such Equity Interests will not increase the Available Amount;

(i) guarantees of Indebtedness of the Borrower or a Restricted Subsidiary
permitted under Section 7.03, performance guarantees and Contingent Obligations
(other than in respect of Indebtedness) incurred in the ordinary course of
business and the creation of Liens on the assets of the Borrower or any
Restricted Subsidiary in compliance with Section 7.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
by and made in accordance with the provisions of Section 7.08 (except
transactions described in clause (b) of the first proviso in such Section);

(k) Investments consisting of (i) purchases or other acquisitions of inventory,
supplies, material or equipment or (ii) the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(l) [Reserved];

(m) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Borrower are necessary or advisable to effect any
Qualified Securitization Facility or any repurchase obligation in connection
therewith;

(n) loans and advances to, or guarantees of Indebtedness of, employees,
directors, officers, managers, distributors and consultants not in excess of
$25,000,000 outstanding at any one time, in the aggregate;

(o) loans and advances to employees, directors, officers, managers, distributors
and consultants for business-related travel expenses, moving expenses and other
similar expenses or payroll advances, in each case incurred in the ordinary
course of business or consistent with past practices or to any future or present
employee, director, officer, manager or consultant (or their respective
Controlled Investment Affiliates or Immediate Family Members) of the Borrower,
any of its Subsidiaries or any of its Parent Entities to fund such Person’s
purchase of Equity Interests of any Parent Entity;

(p) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any Restricted Subsidiary and any leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole, or (ii) secure any
Indebtedness;

(q) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(r) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(s) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business;

(t) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business;

 

46



--------------------------------------------------------------------------------

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection of deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(v) guarantees by the Borrower or any Restricted Subsidiary of obligations of
any Restricted Subsidiary in the ordinary course of business;

(w) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent that such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
by this Agreement;

(x) other Investments in an aggregate amount taken together with all other
Investments made pursuant to this clause (x) not to exceed at any one time
outstanding (as of the date such Investment is made) the greater of
(a) $100,000,000 and (b) 5.00% of Total Assets;

(y) other Investments so long as immediately after giving effect to any
Investment pursuant to this clause (y), the Consolidated Net Leverage Ratio as
of the last day of the Test Period most recently ended on or prior to the date
such Investment is made would be less than or equal to 4.50 to 1.00;

(z) Investments resulting from the Transactions and the Hercules Transactions;
and

(aa) Investments in a Similar Business taken together with all other Investments
made pursuant to this clause (aa) that are that time outstanding, not to exceed
the greater of $50,000,000 and 2.00% of Total Assets.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower and/or any Guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans (and, if
applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by a Lien on all or a portion of
the Collateral ranking on a junior priority basis to the Liens on Collateral
securing the Obligations and any other First Lien Obligations and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness” (provided that such Indebtedness may be secured by a
Lien on Collateral that ranks junior to the Liens on Collateral securing the
Obligations and any other First Lien Obligations, notwithstanding any provision
to the contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness”), (iii) the holders of such Indebtedness (or their Senior
Representative) shall be party to a Customary Intercreditor Agreement providing
that the Liens on Collateral securing such obligations shall rank junior to the
Liens on Collateral securing the Obligations, and (iv) such Indebtedness is not
at any time guaranteed by any Subsidiary of the Borrower other than Subsidiaries
that are Guarantors.

“Permitted Liens” means, with respect to any Person:

(a) pledges, deposits or security by such Person under workers’ compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar or other insurance related obligations (including, but not
limited to, in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto) or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance, or
good faith deposits in connection with bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s and mechanics’ Liens, in each case for sums not yet
overdue for a period of more than 30 days

 

47



--------------------------------------------------------------------------------

or being contested in good faith by appropriate actions and other Liens arising
out of or securing judgments or awards against such Person (including for
payment of money not constituting an Event of Default under Section 8.01(g))
with respect to which such Person shall then be proceeding with an appeal or
other proceedings for review if such Liens are adequately bonded or adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP;

(c) Liens for Taxes, assessments or other governments charges not yet overdue
for a period of more than 30 days or not yet payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(d) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Closing Date;

(e) (i) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially impair their use in the operation of the business of such Person and
(ii) all matters shown on the Mortgage Policies (if any);

(f) Liens securing obligations relating to any Indebtedness permitted to be
incurred pursuant to clause (e), (m)(ii), (x) or (y) of the definition of
“Permitted Indebtedness”; provided that (a) Liens securing obligations relating
to any Refinancing Indebtedness permitted to be incurred pursuant to clauses
(e), (m)(ii) and (y) of the definition of “Permitted Indebtedness” relate only
to obligations relating to Refinancing Indebtedness that (x) is secured by Liens
on the same assets as the assets securing the Refinanced Indebtedness (other
than after-acquired property that is (A) affixed or incorporated into the
property covered by such Lien, (B) after-acquired property subject to a Lien
securing such Indebtedness, the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (C) the proceeds and products
thereof) or (y) Refinances Indebtedness issued under clause (e) of the
definition of “Permitted Indebtedness,” (b) Liens securing obligations relating
to Indebtedness permitted to be incurred pursuant to clause (x) of the
definition of “Permitted Indebtedness” extend only to the assets of Foreign
Subsidiaries, (c) Liens securing obligations relating to any Indebtedness
permitted to be incurred pursuant to clause (y) of the definition of “Permitted
Indebtedness” are solely on acquired property or the assets of the acquired
entity (other than after-acquired property that is (A) affixed or incorporated
into the property covered by such Lien, (B) after-acquired property subject to a
Lien securing such Indebtedness, the terms of which Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof), (d) Liens securing obligations relating to any
Indebtedness to be incurred pursuant to clause (e) of the definition of
“Permitted Indebtedness” extend only to the assets so purchased, leased or
improved and any accessions or extensions thereof and customary security
deposits and (e) in the case of consensual Liens on Collateral securing
obligations under clause (m)(ii) of the definition of “Permitted Indebtedness,”
at the election of the Borrower, the secured parties in respect of such
Indebtedness (or a Senior Representative thereof on behalf of such holders)
shall have entered into a Customary Intercreditor Agreement;

(g) Liens existing on the Closing Date or pursuant to agreements in existence on
the Closing Date and, in each case, described on Schedule 7.01;

 

48



--------------------------------------------------------------------------------

(h) Liens on property or shares of stock or other assets of a Person at the time
such Person becomes a Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property or other assets owned by the Borrower or any Restricted
Subsidiary (other than after-acquired property that is (A) affixed or
incorporated into the property covered by such Lien, (B) except in the case of a
Loan Party, after-acquired property subject to a Lien securing such
Indebtedness, the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (C) the proceeds and products thereof);

(i) Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into the Borrower or
any Restricted Subsidiary; provided that such Liens are not created or incurred
in connection with, or in contemplation of, such acquisition, amalgamation,
merger or consolidation; provided, further, that the Liens may not extend to any
other property owned by the Borrower or any Restricted Subsidiary (other than
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien and (B) the proceeds and products thereof);

(j) Liens securing obligations relating to any Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 7.03;

(k) Liens securing Hedging Obligations; provided that, with respect to Hedging
Obligations relating to Indebtedness, such Indebtedness is secured by a Lien on
the same property securing such Hedging Obligations;

(l) Liens on specific items of inventory or other goods (other than tire
inventory) and proceeds of any Person securing such Person’s accounts payable or
similar trade obligations in respect of bankers’ acceptances or trade letters of
credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(m) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and the Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

(n) Liens arising from Uniform Commercial Code (or equivalent statute) financing
statement filings regarding operating leases or consignments entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

(o) Liens in favor of any Loan Party;

(p) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility;

(q) Liens to secure any Refinancing (or successive Refinancing) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in the foregoing
clauses (g), (h) and (i); provided that (a) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
accessions, additions and improvements on such property (and after-acquired
property that is (A) affixed or incorporated into the property covered by such
Lien, (B) after-acquired property subject to a Lien securing such Indebtedness,
the terms of which Indebtedness require or include a pledge of after-acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (C) the proceeds and products thereof)), and (b) the
Indebtedness secured by such Lien at such time is not increased by any amount
greater than an amount necessary to pay any fees and expenses, including
premiums and accrued and unpaid interest, related to such Refinancing;

 

49



--------------------------------------------------------------------------------

(r) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers;

(s) other Liens securing obligations in an aggregate amount not to exceed (as of
the date any such Lien is incurred) the greater of (a) $35,000,000 and (b) 2.50%
of Total Assets; provided that such Liens are subordinated to the Liens securing
the Obligations in accordance with, and are otherwise subject to, the terms of
the Crossing Lien Intercreditor Agreement or such other Customary Intercreditor
Agreement which subordinates such Liens on the Collateral to the Liens on the
Collateral securing the Obligations;

(t) Liens created in connection with Vendor Debt that encumber all or any part
of the inventory supplied by such vendor and any books and records, documents
and instruments, letter of credit rights and supporting obligations and any
proceeds or products relating to such inventory, in each case existing on the
Closing Date or hereafter created and existing;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (b) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, and (c) in favor of banking institutions arising as a matter
of law or under general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (c) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(z) Liens securing obligations owed by Holdings, the Borrower or any Restricted
Subsidiary to any lender, agent, arranger or any other Person under the Credit
Facilities and the Senior Notes Documents (including, in either case, any
Refinancing Indebtedness in respect thereof) or any Affiliate of such a lender,
agent, arranger or other Person in respect of any Cash Management Obligations or
Cash Management Services or Hedging Obligations, which Liens shall be subject to
(i) in the case of Liens under Senior Notes Documents, the Equal Priority
Intercreditor Agreement and (ii) in the case of Liens under Credit Facilities,
the Crossing Lien Intercreditor Agreement;

(aa) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(bb) Liens arising out of conditional sale, title retention, consignment or
similar arrangements with vendors for the sale or purchase of goods (other than
tire inventory) entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

50



--------------------------------------------------------------------------------

(cc) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement;

(dd) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(ee) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(ff) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(gg) Liens on the assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness of such Subsidiaries that is permitted by Section 7.03;

(hh) Liens arising solely from precautionary UCC financing statements or similar
filings;

(ii) Liens securing obligations under: (i) the Loan Documents to secure the
Obligations or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage (including any Refinancing Indebtedness incurred, issued
or otherwise obtained to Refinance (in whole or in part) the Indebtedness
incurred under the Loan Documents (and any Refinancing Indebtedness in respect
thereof), (ii) (x) Indebtedness outstanding pursuant to clause (c)(i) of the
definition of “Permitted Indebtedness” so long as such Liens are subject to the
terms of the Crossing Lien Intercreditor Agreement or an applicable Customary
Intercreditor Agreement and (y) Indebtedness outstanding pursuant to clause
(c)(ii) of the definition of “Permitted Indebtedness” so long as such Liens are
subject to the terms of the Crossing Lien Intercreditor Agreement or an
applicable Customary Intercreditor Agreement (including any Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) Indebtedness described in clauses (x) and (y) above (and any Refinancing
Indebtedness in respect thereof)), (iii) the documentation (including any
Permitted Incremental Equivalent Debt Documents) governing any Indebtedness
permitted to be incurred under clause (o) of the definition of “Permitted
Indebtedness” (provided that such Liens do not extend to any assets that are not
Collateral) and (iv) the documentation governing any Indebtedness permitted to
be incurred pursuant to clause (aa) of the definition of “Permitted
Indebtedness” (provided that such Liens do not extend to any assets that are not
Collateral); provided that, (A) in the case of Liens on Collateral securing
Permitted Incremental Equivalent Debt Obligations or Credit Agreement
Refinancing Indebtedness that constitute First Lien Obligations pursuant to
subclause (iii) or (iv) above, the applicable Permitted Incremental Equivalent
Debt Secured Parties or parties to such Credit Agreement Refinancing
Indebtedness (or a Senior Representative thereof on behalf of such holders)
shall have entered into the Crossing Lien Intercreditor Agreement or a Customary
Intercreditor Agreement which agreement shall provide that the Liens on
Collateral securing such Permitted Incremental Equivalent Debt Obligations or
Credit Agreement Refinancing Indebtedness shall rank equal in priority to the
Liens on Collateral securing the Obligations (but without regard to control of
remedies) and (B) in the case of Liens on Collateral securing Permitted
Incremental Equivalent Debt Obligations or Credit Agreement Refinancing
Indebtedness pursuant to subclause (iii) or (iv) above that rank junior to the
Liens on the Collateral securing the Obligations and the Liens on the ABL
Collateral, the applicable Permitted Incremental Equivalent Debt Secured Parties
or parties to such Credit Agreement Refinancing Indebtedness (or a Senior
Representative thereof on behalf of such holders) shall have entered into a
Customary Intercreditor Agreement described in clause (c) of the definition
thereof;

(jj) Liens to secure Indebtedness incurred pursuant to clause (bb) of the
definition of “Permitted Indebtedness”; provided that the Secured Net Leverage
Ratio for the Test Period most recently ended on or prior to such date of
determination, calculated on a pro forma basis after giving effect to the
incurrence of such Lien (and without netting any cash received from the
incurrence of such Indebtedness), the related Indebtedness and the application
of net proceeds therefrom would be no greater than 4.00 to 1.00; provided
further that, (A) in the case of Liens on Collateral securing such Indebtedness
that constitutes First Lien Obligations, the applicable parties to such
Indebtedness (or a Senior Representative thereof on behalf of such holders)
shall have entered into the Crossing Lien Intercreditor Agreement or a

 

51



--------------------------------------------------------------------------------

Customary Intercreditor Agreement which agreement shall provide that the Liens
on Collateral securing such Indebtedness shall rank equal in priority to the
Liens on Collateral securing the Obligations (but without regard to control of
remedies) and (B) in the case of Liens on Collateral securing such Indebtedness
that rank junior to the Liens on the Collateral securing the Obligations and the
Liens on the ABL Collateral, the applicable parties to such Indebtedness (or a
Senior Representative thereof on behalf of such holders) shall have entered into
a Customary Intercreditor Agreement described in clause (c) of the definition
thereof. Without any further consent of the Lenders, the Administrative Agent
and the Collateral Agent shall be authorized to negotiate, execute and deliver
on behalf of the Secured Parties any intercreditor agreement or any amendment
(or amendment and restatement) to the Collateral Documents or a Customary
Intercreditor Agreement to effect the provisions contemplated by this clause
(jj);

(kk) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar provision of any
Environmental Law, unless (i) such Lien, by the action of the lienholder, or by
operation of law, takes priority over any Lien filed pursuant to this Agreement
or any other Loan Document on the property upon which it is a Lien, and (ii) the
cost to the Borrower and the Restricted Subsidiaries, taken as a whole, of
satisfying such Lien, in the aggregate with any other such Liens, would
reasonably be expected to exceed $15,000,000, except to the extent the
obligations relating to such Liens are not yet due and payable or such Liens are
being contested in good faith by appropriate actions diligently conducted, if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP; and

(ll) Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05 to the extent such Disposition would
have been permitted on the date of the creation of such Lien;

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Permitted Ratio Debt” means, at any time, Indebtedness incurred or issued by
the Borrower or any Restricted Subsidiary if the Fixed Charge Coverage Ratio for
the Test Period most recently ended on or prior to such time would have been at
least 2.00 to 1.00, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom); provided, that Restricted
Subsidiaries that are Non-Loan Parties may not incur or issue Indebtedness
pursuant to this definition if, after giving pro forma effect to such incurrence
or issuance as described above, the aggregate amount of Indebtedness of Non-Loan
Parties incurred or issued pursuant to this definition then outstanding would
exceed (as of the date such Indebtedness is issued, incurred or otherwise
obtained) the greater of (x) $40,000,000 and (y) 1.75% of Total Assets.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower and/or the Guarantors in the form of one or more series of senior
unsecured notes, bonds or debentures or loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Subsidiary of the Borrower
other than Subsidiaries that are Guarantors.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pounds” shall mean the lawful currency of the United Kingdom.

 

52



--------------------------------------------------------------------------------

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels and component definitions (to
the extent relating to such financial maintenance covenant) in this Agreement
that are less restrictive on the Borrower and the Restricted Subsidiaries than
those in the applicable Incremental Amendment, Refinancing Amendment, Extension
Amendment or amendment in respect of Replacement Loans or any documents relating
to Credit Agreement Refinancing Indebtedness or Refinancing Indebtedness.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.

“Projections” has the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the board of directors of the Borrower shall have
determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary, (b) all sales and/or contributions of Securitization
Assets and related assets to the applicable Securitization Subsidiary are made
at fair market value (as determined in good faith by the Borrower) and (c) the
financing terms, covenants, termination events and other provisions thereof
shall be market terms (as determined in good faith by the Borrower).

“Qualifying IPO” means the issuance by the Borrower, or any Parent Entity
thereof, of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and the related statements of operations and cash flows for the fiscal quarters
then ended, together with the notes of the Acquired Company and its Subsidiaries
as of each fiscal quarter subsequent to December 31, 2013 and ended at least 45
days prior to the Closing Date.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the relevant obligations publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 

53



--------------------------------------------------------------------------------

“Real Property Collateral Requirements” means, with respect to each owned real
property of the Borrower or any Subsidiary Guarantor, including each other
parcel of real property and improvements thereto, for which a Mortgage is
granted pursuant to Section 12.13 (each a “Mortgaged Property”), each of the
following, in form and substance reasonably satisfactory to the Collateral
Agent:

(a) a Mortgage on such Mortgaged Property;

(b) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate title insurance company subject to arrangements reasonably
satisfactory to the Collateral Agent for the prompt recording thereof;

(c) an ALTA or other mortgagee’s title policy or amendment thereto (or a marked
unconditional binder thereof insuring the Lien of the Mortgage at ordinary
rates) (the “Mortgage Policies”);

(d) an opinion of counsel in the state in which such Mortgaged Property is
located as to the recordability and enforceability of the applicable Mortgage in
the relevant jurisdiction; and

(e) a flood zone certificate in favor of the Collateral Agent, and, if any
Mortgaged Property with improvements located thereon is being identified as
being within a special flood hazard area, flood insurance in an amount required
by applicable law.

“Reference Rate” means with respect to the calculation of the All-In Yield in
the case of Loans of an applicable Class that includes a Eurodollar Rate floor,
an interest rate per annum equal to the rate per annum equal to LIBOR, as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, on such day for Dollar
deposits with a term of three months, or if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on such day with a term
of three months would be offered by the Administrative Agent’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m., London time, on such date.

“Refinance,” “Refinancing” and “Refinanced” shall have the meanings provided in
the definition of the term “Refinancing Indebtedness.”

“Refinanced Indebtedness” has the meaning provided in the definition of the term
“Refinancing Indebtedness.”

“Refinanced Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Other
Term Loans or Other Term Loan Commitments being incurred or provided pursuant
thereto, in accordance with Section 2.13.

“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued, incurred or otherwise
obtained in exchange for or as a replacement of (including by entering into
alternative financing arrangements in respect of such exchange or replacement
(in whole or in part), including by adding or replacing lenders, creditors,
agents, borrowers and/or guarantors, and including in each case, but not limited
to, after the original instrument giving rise to such Indebtedness has been
terminated and including, in each case, by entering into any credit agreement,
loan agreement, note purchase agreement, indenture or other agreement), or the
net proceeds of which are to be used for the purpose of modifying, extending,
refinancing, renewing, replacing, redeeming, repurchasing, defeasing, amending,
supplementing, restructuring, repaying or refunding (collectively to “Refinance”
or a “Refinancing” or “Refinanced”), such Refinanced

 

54



--------------------------------------------------------------------------------

Indebtedness (or previous refinancing thereof constituting Refinancing
Indebtedness); provided that (A) except to the extent otherwise permitted under
this Agreement (subject to a dollar for dollar usage of any other basket set
forth in the definition of “Permitted Indebtedness,” if applicable), the
principal amount (or accreted value, if applicable) of any such Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness outstanding immediately prior to such
Refinancing except by an amount equal to the unpaid accrued interest and premium
(including any tender premiums) and penalties (if any) thereon plus other
amounts paid and fees and expenses incurred in connection with such Refinancing
plus an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (B) if the Indebtedness being Refinanced is Indebtedness
permitted by clauses (c), (d) and (o) of the definition of “Permitted
Indebtedness,” the direct and contingent obligors with respect to such
Refinancing Indebtedness are not changed (except that any Loan Party may be
added as an additional direct or contingent obligor in respect of such
Refinancing Indebtedness), (C) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to clause (e) of the definition of
“Permitted Indebtedness,” such Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and shall have
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Indebtedness (without giving effect
to any amortization or prepayments thereof prior to the time of such
Refinancing) as of the date of determination, and (D) if the Indebtedness being
Refinanced is Indebtedness permitted by clauses (d) and (o) of the definition of
“Permitted Indebtedness,” the terms and conditions of any such Refinancing
Indebtedness, taken as a whole, are no “more restrictive” on the Borrower than
the terms and conditions of the Refinanced Indebtedness being Refinanced
(including, if applicable, as to collateral priority and subordination, but
excluding as to interest rates (including through fixed exchange rates),
interest rate margins, rate floors, fees, funding discounts, original issue
discount and redemption or prepayment terms and premiums (provided that such
terms and conditions shall not be deemed to be “more restrictive” on the
Borrower solely as a result of the inclusion in the documentation governing such
Refinancing Indebtedness of a Previously Absent Financial Maintenance Covenant
so long as the Administrative Agent shall have been given prompt written notice
thereof and this Agreement is amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of each Facility (provided,
however, that if (x) the documentation governing the Refinancing Indebtedness
that includes a Previously Absent Financial Maintenance Covenant consists of a
revolving credit facility (whether or not the documentation therefor includes
any other facilities) and (y) such Previously Absent Financial Maintenance
Covenant is a “springing” financial maintenance covenant, the Previously Absent
Financial Maintenance Covenant shall not be required to be included in this
Agreement for the benefit of any Term Facility hereunder and such Refinancing
Indebtedness shall not be deemed “less favorable” to the Lenders solely as a
result of such Previously Absent Financial Maintenance Covenant benefiting only
such revolving credit facilities); provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (D) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).

“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii).

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Rejection Notice” has the meaning specified in Section 2.03(b)(v).

“Related Indemnified Person” of an Indemnitee means (1) any controlling Person
or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (3) the respective agents of such Indemnitee or any of
its controlling Persons or controlled Affiliates, in the case of this clause
(3), acting at the instructions of such Indemnitee, controlling Person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling Person in this definition pertains to a controlled Affiliate or
controlling Person involved in the negotiation of this

 

55



--------------------------------------------------------------------------------

Agreement or the syndication of the Facilities. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

“Related Person” means, with respect to any Person, (a) any Affiliate of such
Person and (b) the respective directors, officers, employees, agents and other
representatives of such Person or any of its Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment.

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities and (b) the aggregate
unused Commitments under such Facility or Facilities; provided that, to the same
extent specified in Section 10.07(i) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Facility Lenders unless the
action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on the other Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Required Lenders unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on the other Lenders.

“Responsible Officer” means, with respect to a Person, the chief executive
officer, chief operating officer, president, vice president, chief financial
officer, treasurer or assistant treasurer or other similar officer or Person
performing similar functions, of such Person. With respect to any document
delivered by a Loan Party on the Closing Date, Responsible Officer includes any
secretary or assistant secretary of such Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Restricted Investment” means any Investment other than any “Permitted
Investments.”

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary (in each case, solely in such Person’s
capacity as holder of such Equity Interests) other than dividends or
distributions (A) solely in Equity Interests (other than Disqualified Stock) of
the Borrower or (B) by a Restricted Subsidiary so long as, in the case of any
dividend or distribution payable on or in respect of any class or series of
securities issued by a Restricted Subsidiary other than a wholly owned
Restricted Subsidiary, the applicable Loan Party or Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities, or
any payment (other than a payment constituting a Permitted Investment) (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s or any Restricted
Subsidiary’s stockholders, partners or members

 

56



--------------------------------------------------------------------------------

(or the equivalent Persons thereof), (ii) any prepayment, redemption, purchase,
defeasance or other satisfaction prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal,
interest and mandatory prepayments shall be permitted) of obligations under the
Senior Subordinated Note Documents and any Refinancing thereof (other than
Indebtedness constituting First Lien Obligations) or any other Subordinated
Indebtedness of any Borrower or any Subsidiary Guarantor (collectively, “Junior
Financing”) and (iii) any Restricted Investment.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary.”

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Borrower or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness of the Borrower or any Restricted
Subsidiary secured by a Lien.

“Secured Net Leverage Ratio” means the Consolidated Net Leverage Ratio but
excluding from the numerator all Indebtedness described in clause (a)(1) of the
definition of “Consolidated Total Indebtedness” other than Secured Indebtedness.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.01 or 9.07.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a Qualified
Securitization Facility and the proceeds thereof.

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the Obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any
Restricted Subsidiary (other than a Securitization Subsidiary) pursuant to which
the Borrower or any Restricted Subsidiary sells or grants a security interest in
its accounts receivable or assets related thereto to either (a) a Person that is
not a Restricted Subsidiary or (b) a Securitization Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

 

57



--------------------------------------------------------------------------------

“Security Agreement” means, collectively, that certain Security Agreement dated
as of the date hereof among the Collateral Agent and the grantors party thereto,
together with supplements or joinders thereto executed and delivered pursuant to
Section 6.11.

“Senior Net Leverage Ratio” means the Consolidated Net Leverage Ratio but
excluding from the numerator all Indebtedness described in clause (a)(1) of the
definition of “Consolidated Total Indebtedness” other than Indebtedness of the
Borrower and the Restricted Subsidiaries that is not Subordinated Indebtedness.

“Senior Notes” means the Borrower’s 9.750% Senior Secured Fixed Rate Notes due
2017, in an initial aggregate principal amount of $250,000,000.

“Senior Notes Documents” means the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing the Senior Notes or
providing for any Guarantee or other right in respect thereof.

“Senior Notes Indenture” means the indenture under which the Senior Notes are
issued.

“Senior Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Subordinated Notes” means the Borrower’s 11.50% Senior Subordinated
Notes due 2018, in an initial aggregate principal amount of $425,000,000.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes
Indenture and all other instruments, agreements and other documents evidencing
the Senior Subordinated Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Subordinated Notes Indenture” means the indenture under which the Senior
Subordinated Notes are issued.

“Similar Business” means (1) any business engaged in by the Borrower or any
Restricted Subsidiary on the Closing Date, and (2) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and the Restricted Subsidiaries are engaged on the Closing Date.

“Solicited Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the
Borrower’s Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(iv)(D) substantially in the form of Exhibit J.

“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit M, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“SPC” has the meaning specified in Section 10.07(g).

 

58



--------------------------------------------------------------------------------

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to the Acquired Company
and its Subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
to, pursuant to the Acquisition Agreement, terminate its obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties.

“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to Section 2.03(a)(iv)(B)
substantially in the form of Exhibit L.

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit N, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(a) (with respect to the organizational existence
of the Loan Parties only (other than the Acquired Company and its Subsidiaries
acquired in the Acquisition)), 5.01(b)(ii), 5.02, 5.03(b), 5.03(c) (for purposes
of this definition, replacing the reference at the end of Section 5.03 to
“Material Adverse Effect” with a reference to “Closing Date Material Adverse
Effect”), 5.13, 5.16, 5.18 (with respect to the incurrence of the Term Loans on
the Closing Date only and the use of the proceeds thereof) and 5.19.

“Specified Transaction” means, with respect to any period, any acquisition,
Investment, sale, transfer or other Disposition of assets or property other than
in the ordinary course, incurrence, issuance, obtaining, assumption,
Refinancing, prepayment, redemption, repurchase, defeasance, extinguishment,
retirement or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit unless such
Indebtedness has been permanently repaid and not replaced), Restricted Payment,
Subsidiary designation, Incremental Term Loan, provision of Incremental Term
Commitment or other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Sponsor” means any of TPG Capital, L.P., TPG Advisors VI, Inc., TPG Convoy
Holdings, L.P., TPG Convoy Holdings II, L.P. and any of their respective
Affiliates and funds or partnerships managed or advised by any of them or any of
their respective Affiliates, but not including, however, any portfolio company
of any of the foregoing.

“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Subordinated Indebtedness” means any Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of such Loan Party
arising under the Loans or the Guaranty of the Loans.

“Subsidiary” means, with respect to any Person:

(a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of

 

59



--------------------------------------------------------------------------------

shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof; and

(b) any partnership, joint venture, limited liability company or similar entity
of which:

(i) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” means each Subsidiary of the Borrower, if any, that
provides a Guaranty of the Obligations in accordance with the terms of this
Agreement.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Holdings” has the meaning specified in Section 7.04(e).

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.15(a).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Distributions” means Restricted Payments in an amount intended to enable
any direct and indirect equity owners of the Borrower to pay income Taxes
incurred by such direct and indirect equity owners in any taxable period which
are attributable to the income and/or gain of the Borrower (but only for so long
as the Borrower is classified as a disregarded entity, partnership or other
pass-through entity for U.S. federal income tax purposes); provided that any
such Restricted Payment: (A) shall be in an amount determined by multiplying the
higher of the maximum combined U.S. federal and state ordinary income tax rate
applicable to individuals or corporations, in each case resident in the state of
California, (without taking into account the deductibility of state taxes in
computing U.S. federal income taxes) by the amount of the net income and/or gain
attributable to such direct or indirect equity owner; (B) shall only be made to
the extent that the amount described in clause (A) exceeds the amount of
distributions made to the applicable direct or indirect equity owner in or with
respect to such taxable period, other than any distributions made pursuant to
the provisions of Section 7.06 (other than Section 7.06(b)(xiii)(B)); and
(C) shall be reduced by any cumulative net loss attributable to such direct or
indirect equity owner with respect to all prior taxable periods beginning after
the Closing Date, but only to the extent such loss has not previously reduced
any Restricted Payment by reason of this clause (C); provided, further, that the
Borrower will provide to the Administrative Agent promptly following a request
therefor calculations supporting the amount of any Tax Distributions made
pursuant to Section 7.06(b)(xiii)(B)(ii).

“Tax Group” has the meaning specified in Section 7.06(b)(xiii)(B).

“Tax Indemnitee” as defined in Section 3.01(e).

“Term B Commitments” means, (a) as to each Term Lender that is a Lender on the
Closing Date, its obligation to make an Initial Term Loan to the Borrower
pursuant to Section 2.01 in an aggregate amount not to exceed the amount
specified opposite such Lender’s name under on Schedule 2.01 under the caption
“Term B Commitment” or, (b) as to each New 2014 Initial Term Loan Lender that is
a New 2014 Initial Term Loan Lender

 

60



--------------------------------------------------------------------------------

on the Incremental Amendment No. 1 Effective Date, its obligation to make a New
2014 Initial Term Loan to the Borrower pursuant to Section 2.01 (as amended by
Incremental Amendment No. 1) and Incremental Amendment No. 1 in an aggregate
amount not to exceed the amount specified opposite such Lender’s name on
Schedule 1 of Incremental Amendment No. 1 under the caption “New 2014 Initial
Term Loan Commitment”, (c) as to each New 2014 Delayed Draw Term Loan Lender
that is a New 2014 Delayed Draw Term Loan Lender on the Incremental Amendment
No. 1 Effective Date, its obligation to make a New 2014 Delayed Draw Term Loan
to the Borrower pursuant to Section 2.01 (as amended by Incremental Amendment
No. 1) and Incremental Amendment No. 1 in an aggregate amount not to exceed the
amount specified opposite such Lender’s name on Schedule 1 of Incremental
Amendment No. 1 under the caption “New 2014 Delayed Draw Term Loan Commitment”
or (d) in the Assignment and Assumption (or Affiliated Lender Assignment and
Assumption) pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including pursuant to Section 2.12, 2.13 or 2.14). The initial
aggregate amount of the Term B Commitments as of the Closing Date is
$300,000,000.

“Term Borrowing” means a Borrowing of any Term Loans.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
this Agreement and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment (including Incremental Amendment
No. 1), (iii) a Refinancing Amendment, (iv) an Extension Amendment or (v) an
amendment in respect of Replacement Loans. The initial amount of each Term
Lender’s Term Commitment is specified on Schedule 2.01 under the caption “Term B
Commitment” or, otherwise, in the Assignment and Assumption (or Affiliated
Lender Assignment and Assumption), Incremental Amendment (including Incremental
Amendment No. 1), Refinancing Amendment, Extension Amendment or amendment in
respect of Replacement Loans pursuant to which such Lender shall have assumed
its Commitment, as the case may be.

“Term Facility” means any Facility consisting of Term Loans and/or Term
Commitments.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Initial Term Loan, Incremental Term Loan, Other Term Loan,
Extended Term Loan or Replacement Loan, as the context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.14(a).

“Term Loan Extension Series” has the meaning provided in Section 2.14(a).

“Term Loan Increase” has the meaning specified in Section 2.12(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate Indebtedness of the Borrower(s) to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which, subject to
Section 1.07(a), internal financial statements of the Borrower are available (as
determined in the good faith of the Borrower); provided that, prior to the first
date that internal financial statements of the Borrower are available, the Test
Period in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended December 31, 2013.

“Threshold Amount” means $25,000,000.

 

61



--------------------------------------------------------------------------------

“Total Assets” means, at any time, the total assets of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the then most recent balance sheet of the Borrower or such
other Person as may be expressly stated.

“Total New 2014 Initial Term Loan Commitment” means the sum of the New 2014
Initial Term Loan Commitments of all the New 2014 Initial Term Loan Lenders.

“Total New 2014 Delayed Draw Term Loan Commitment” means the sum of the New 2014
Delayed Draw Term Loan Commitments of all the New 2014 Delayed Draw Term Loan
Lenders.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
and Parent Entities thereof, the Borrower or any Restricted Subsidiary or the
Sponsor in connection with the (i) Transactions and (ii) the Hercules
Transactions, including payments to officers, employees and directors as change
of control payments, severance payments, special or retention bonuses and
charges for repurchase or rollover of, or modifications to, stock options.

“Transactions” means, collectively, (a) the Acquisition, (b) the execution and
delivery of this Agreement and the funding of the Initial Term Loans and ABL
Revolving Loans on the Closing Date, (c) the Closing Date Release, (d) the
consummation of any other transactions in connection with the Acquisition
Agreements, and (e) the payment of the fees and expenses incurred in connection
with any of the foregoing.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 7.06(b)(ii).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(c)(ii)(C).

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(b) any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary of the Borrower to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of, the
Borrower or any Subsidiary thereof (other than solely any Subsidiary of the
Subsidiary to be so designated); provided that:

(a) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower;

(b) such designation shall be deemed to be an Investment;

 

62



--------------------------------------------------------------------------------

(c) each of (a) the Subsidiary to be so designated and (b) its Subsidiaries has
not, at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of the Borrower or any Restricted Subsidiary;

(d) no Default or Event of Default has occurred and is continuing at the time of
such designation; and

(e) if the Fixed Charge Coverage Ratio for the Test Period most recently ended
calculated on a pro forma basis after giving effect to any such designation does
not exceed 2.00 to 1.00, then (x) Total Assets of such designated Subsidiary
determined as of the last day of the Test Period most recently ended on or prior
to the date of such designation shall not exceed $10,000,000, (y) the EBITDA of
such designated Subsidiary determined as of the last day of the Test Period most
recently ended on or prior to the date of such designation shall not exceed
$5,000,000 and (z) the EBITDA of all Unrestricted Subsidiaries determined as of
the last day of the Test Period most recently ended on or prior to the date of
such designation shall not exceed $50,000,000 in the aggregate.

Any such designation by the Borrower shall be notified by a Responsible Officer
of the Borrower to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the board of directors of the
Borrower or any committee thereof giving effect to such designation and a
certificate of such Responsible Officer certifying that such designation
complied with the foregoing provisions.

“U.S. Lender” means any Lender that is not a Foreign Lender.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Vendor Debt” means any Indebtedness of the Borrower or any Subsidiary to any
vendor of tires.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing:

(a) the sum of the products of the number of years (calculated to the nearest
one-twelfth) from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment; by

(b) the sum of all such payments.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

63



--------------------------------------------------------------------------------

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate Transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Loan Documents, the ABL Credit Documents, the Senior Notes
Documents and the Senior Subordinated Notes Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

64



--------------------------------------------------------------------------------

SECTION 1.06 Times of Day and Timing of Payment and Performance. Unless
otherwise specified, all references herein to times of day shall be references
to New York time (daylight or standard, as applicable). When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.07 Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Senior Net Leverage Ratio, the Secured Net Leverage Ratio, the
Consolidated Net Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.07; provided that,
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.07, when calculating the Senior Net Leverage Ratio for purposes of
(i) the definition of “Applicable Rate,” and (ii) Section 2.03(b)(i), the events
described in this Section 1.07 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect; provided however
that voluntary prepayments made pursuant to Section 2.03(a) during any fiscal
year (without duplication of any prepayments in such fiscal year that reduced
the amount of Excess Cash Flow required to be repaid pursuant to
Section 2.03(b)(i) for any prior fiscal year) shall be given pro forma effect
after such fiscal year-end and prior to the time such prepayment pursuant to
Section 2.03(b)(i) is due but shall not be given pro forma effect thereafter. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to “Test Period” for purposes of calculating such financial
ratio or test shall be deemed to be a reference to, and shall be based on, the
most recently ended Test Period for which internal financial statements of the
Borrower are available (as determined in good faith by the Borrower).

(b) For purposes of calculating any financial ratio or test (or Total Assets),
Specified Transactions (with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to clause (d) of this Section 1.07) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period). If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any Restricted Subsidiary since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.07, then such financial ratio or test (or
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.07.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower and may include, for the avoidance of doubt, the amount of “run-rate”
cost savings, operating expense reductions and synergies projected by the
Borrower in good faith to result from or relating to any Specified Transaction
(including the Transactions) which is being given pro forma effect that have
been realized or are expected to be realized and for which the actions necessary
to realize such cost savings, operating expense reductions and synergies are
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) (calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period and “run-rate” means
the full recurring benefit for a period that is associated with any action
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken (including any savings expected to result
from the elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized) relating
to such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken no later
than twelve (12) months after the date of such Specified Transaction and (C) no
amounts shall be added to the extent duplicative of any amounts that are
otherwise added back in computing EBITDA (or any other components thereof),
whether through a pro forma adjustment or otherwise, with respect to such
period.

 

65



--------------------------------------------------------------------------------

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees), issues or repays (including by
redemption, repurchase, repayment, retirement or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit unless such Indebtedness has been permanently
repaid and not replaced), in each case included in the calculations of any
financial ratio or test, (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence, issuance, repayment or redemption of Indebtedness, in
each case to the extent required, as if the same had occurred on the last day of
the applicable Test Period (except in the case of the Fixed Charge Coverage
Ratio (or similar ratio), in which case such incurrence, assumption, guarantee,
issuance, redemption, repurchase, repayment, retirement or extinguishment of
Indebtedness will be given effect, as if the same had occurred on the first day
of the applicable Test Period).

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or applicable Restricted Subsidiary
may designate. For purposes of making the computations referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

(f) Notwithstanding anything to the contrary in this Section 1.07 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the Disposition thereof has been
entered into as discontinued operations, no pro forma effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such Disposition shall have been consummated.

(g) Any determination of Total Assets shall be made by reference to the last day
of the Test Period most recently ended on or prior to the relevant date of
determination.

SECTION 1.08 Available Amount Transaction. If more than one action occurs on any
given date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Available Amount immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously, i.e., each transaction must be permitted
under the Available Amount as so calculated.

SECTION 1.09 Currency Generally.

(a) For purposes of determining compliance with Sections 7.01, 7.03 and 7.06 and
the definition of “Permitted Investments” with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder).

 

66



--------------------------------------------------------------------------------

(b) For purposes of determining the Secured Net Leverage Ratio, the Senior Net
Leverage Ratio and the Consolidated Net Leverage Ratio, the amount of
Indebtedness shall reflect the currency translation effects, determined in
accordance with GAAP, of Hedging Obligations permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar equivalent of such Indebtedness.

SECTION 1.10 Limited Condition Acquisitions.

(a) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date into which the
definitive agreements for such Limited Condition Acquisition are entered. For
the avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (a), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

(b) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Fixed Charge Coverage Ratio, the Consolidated Net
Leverage Ratio, Secured Net Leverage Ratio or the Senior Net Leverage Ratio; or

(ii) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date on which the definitive agreements for
such Limited Condition Acquisition are entered into (the “LCA Test Date”), and
if, after giving pro forma effect to the Limited Condition Acquisition and the
other transactions to be entered into in connection therewith (including (i) any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ended prior to the LCA
Test Date for which consolidated financial statements of the Borrower are
available, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations. If the Borrower has made an
LCA Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio availability with respect to the incurrence
of Indebtedness or Liens, or the making of Restricted Payments, Dispositions,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower or the designation of an Unrestricted Subsidiary on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio shall
be calculated on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

 

67



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Borrowings

SECTION 2.01 Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date one or more Initial Term Loans denominated in Dollars in an aggregate
principal amount equal to such Term Lender’s Term B Commitment on the Closing
Date. Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. The Initial Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein. Subject to and upon the terms and conditions
set forth in Incremental Amendment No. 1, on the Incremental Amendment No. 1
Effective Date, each Lender having a New 2014 Initial Term Loan Commitment
severally agrees to make a loan or loans to the Borrower in a single drawing
denominated in Dollars, which New 2014 Initial Term Loans (i) shall not exceed,
for any such Lender, the New 2014 Initial Term Loan Commitment of such Lender
and (ii) shall not exceed, in the aggregate, the Total New 2014 Initial Term
Loan Commitment. Subject to and upon the terms and conditions set forth in
Incremental Amendment No. 1, on a single Business Day (the “Delayed Draw
Borrowing Date”) during the 2014 Delayed Draw Term Loan Availability Period,
each Lender having a New 2014 Delayed Draw Term Loan Commitment severally agrees
to make a loan or loans to the Borrower in a single drawing denominated in
Dollars, which New 2014 Delayed Draw Term Loans (i) shall not exceed, for any
such Lender, the New 2014 Delayed Draw Term Loan Commitment of such Lender and
(ii) shall not exceed, in the aggregate, the Total New 2014 Delayed Draw Term
Loan Commitment. The Initial Term Loans and New 2014 Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent (provided that the
notice in respect of the Initial Term Loans or in connection with any Permitted
Acquisition or other acquisition permitted under this Agreement, may be
conditioned on the closing of the Acquisition or such Permitted Acquisition or
other acquisition, as applicable), which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 12:00 p.m.,
New York time, (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, that the notice referred to in subclause
(i) above may be delivered (x) no later than one (1) Business Day prior to the
Closing Date in the case of the Initial Term Loans (other than the New 2014 Term
Loans), (y) no later than one (1) Business Day prior to the Incremental
Amendment No. 1 Effective Date in the case of New 2014 Initial Term Loans and
(z) no later than one (1) Business Day prior to the Delayed Draw Borrowing Date
in the case of the New 2014 Delayed Draw Term Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Sections 2.12, 2.13 and 2.14, each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.12, 2.13 and 2.14, each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a conversion of Term Loans from one Type to the other or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Class
and Type of Loans to be borrowed or to which existing Term Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) wire instructions of the account(s) to which funds are to be
disbursed. If the Borrower fails to specify a Type of Loan to be made in a
Committed Loan Notice, then the applicable Loans shall be made as Eurodollar
Rate Loans with an Interest Period of one (1) month. If the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as the same Type of Loan, which if a
Eurodollar Rate Loan, shall have a one-month Interest Period. Any such automatic
continuation of Eurodollar Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 

68



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic continuation of Eurodollar Rate Loans or continuation of Loans
described in Section 2.02(a). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than, in the
case of Borrowings on the Closing Date, the Incremental Amendment No. 1
Effective Date and the Delayed Draw Borrowing Date, 10:00 a.m., New York time,
and otherwise 2:00 p.m., New York time, on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of (i) the applicable
conditions set forth in Section 4.01 for the Borrowing on the Closing Date,
(ii) the applicable conditions set forth in Section 8 of Incremental Amendment
No. 1 for the Borrowing of New 2014 Initial Term Loans on the Incremental
Amendment No. 1 Effective Date or (iii) the applicable conditions set forth in
Section 9 of Incremental Amendment No. 1 for the Borrowing of New 2014 Delayed
Draw Term Loans on the Delayed Draw Borrowing Date, as applicable, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan, unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent or the Required Facility Lenders
under the applicable Facility may require by notice to the Borrower that no
Loans may be converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect unless
otherwise agreed between the Borrower and the Administrative Agent; provided
that after the establishment of any new Class of Loans pursuant to an
Incremental Amendment, a Refinancing Amendment, an Extension Amendment or an
amendment in respect of Replacement Loans, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or, in the case of any Borrowing of Base
Rate Loans, prior to 1:00 p.m., New York time, on the date of such Borrowing,
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may assume
that such Lender has made such Pro Rata Share available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (b) above, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the

 

69



--------------------------------------------------------------------------------

Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent by the Borrower,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans in whole or in part without premium (except as set forth in Section 2.15)
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:00 p.m., New York time, (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any partial prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.03(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement.

(ii) [Reserved].

(iii) Voluntary prepayments of any Class of Term Loans permitted hereunder shall
be applied to the remaining scheduled installments of principal thereof pursuant
to Section 2.05 (or pursuant to the applicable Extension Amendment, Incremental
Amendment, Refinancing Amendment, amendment in respect of any Replacement Loans
or otherwise) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity). Each prepayment in respect of any Term Loans pursuant to
this Section 2.03 may be applied to any Class of Term Loans as directed by the
Borrower. For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
an Existing Term Loan Class pursuant to this Section 2.03 without any
requirement to prepay Extended Term Loans that were converted or exchanged from
such Existing Term Loan Class and (ii) prepay Extended Term Loans pursuant to
this Section 2.03 without any requirement to prepay Term Loans of an Existing
Term Loan Class that were converted or exchanged for such Extended Term Loans.
In the event that the Borrower does not specify the order in which to apply
prepayments to reduce scheduled installments of principal or as between Classes
of Term Loans, the Borrower shall be deemed to have elected that such proceeds
be applied to reduce the scheduled installments of principal in direct order of
maturity on a pro-rata basis among Term Loan Classes.

 

70



--------------------------------------------------------------------------------

(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, any Borrower
Party may (i) purchase outstanding Term Loans on a non-pro rata basis through
open market purchases or (ii) prepay the outstanding Term Loans, which shall, in
each case, for the avoidance of doubt, be automatically and permanently canceled
immediately upon acquisition by the Borrower Parties, and in the case of this
clause (ii) only, which shall be prepaid on the following basis:

(A) The Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that no Borrower Party shall initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Borrower Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower Party was notified that no Term Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the Borrower
Party’s election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.03(a)(iv)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Borrower Party will make a prepayment of outstanding Term Loans pursuant to this

 

71



--------------------------------------------------------------------------------

paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2) above; provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Borrower Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the Classes of Term Loans
to be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, Class and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Borrower Party and such Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower Party shall be due and payable by such Borrower Party on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, the Borrower Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section 2.03(a)(iv)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by the Borrower Party shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Discount Range
Prepayment Response Date”). Each Term Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Lender is willing to allow
prepayment of any or all of its then outstanding Term Loans of the applicable
Class or Classes and the maximum aggregate principal amount and Classes of such
Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to have
prepaid at the Submitted Discount. Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response

 

72



--------------------------------------------------------------------------------

Date and shall determine (in consultation with such Borrower Party and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Term Lender, a
“Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Borrower Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and Classes of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Borrower Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower Party shall be due and payable
by such Borrower Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrower Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Term Loans on an individual
Class basis, (II) any such notice shall specify the maximum aggregate amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the Class or
Classes of Term Loans the applicable Borrower Party is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section 2.03(a)(iv)(D)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole

 

73



--------------------------------------------------------------------------------

increments of $1,000,000 in excess thereof and (IV) each such solicitation by
the Borrower Party shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York time, on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and Classes of such Term Loans (the “Offered Amount”)
such Term Lender is willing to have prepaid at the Offered Discount. Any Term
Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Borrower Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrower Party
(the “Acceptable Discount”), if any. If the Borrower Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Borrower Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Borrower Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Borrower Party at
the Acceptable Discount in accordance with this Section 2.03(a)(iv)(D). If the
Borrower Party elects to accept any Acceptable Discount, then the Borrower Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Borrower Party will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such

 

74



--------------------------------------------------------------------------------

Borrower Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Borrower Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Term Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower Party and Term Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to such Borrower Party shall be due and payable by such Borrower
Party on the Discounted Prepayment Effective Date in accordance with subsection
(F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Borrower Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:00 p.m., New York time, on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant Class(es) of Loans on a pro rata basis across such
installments. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.03(a)(iv) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective Pro Rata Share or other applicable share
provided for under this Agreement. The aggregate principal amount of the Classes
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.03(a)(iv), the relevant Borrower Party shall make a customary
representation to the assigning or assignee Term Lenders, as applicable, that it
does not possess material non-public information (or material information of the
type that would not be public if the Borrower or any Parent Entity were a
publicly-reporting company) with respect to the Borrower and its Subsidiaries
that either (1) has not been disclosed to the Term Lenders generally (other than
Term Lenders that have elected not to receive such information) or (2) if not
disclosed to the Term Lenders, would reasonably be expected to have a material
effect on, or otherwise be material to (A) a Term Lender’s decision to
participate in any such Discounted Term Loan Prepayment or (B) the market price
of such Term Loans (for the avoidance of doubt, no such representation will be
required in the case of open market purchases by Affiliated Lenders, which may
possess such material non-public information), or shall make a statement that
such representation cannot be made.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.03(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

75



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.03(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.03(a)(iv) as well
as activities of the Auction Agent.

(J) The Borrower Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower Party to make any prepayment to
a Lender, as applicable, pursuant to this Section 2.03(a)(iv) shall not
constitute a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) (commencing with financial statements for the fiscal
year ending December 31, 2014; provided that the Excess Cash Flow for the fiscal
year ending December 31, 2014 shall be calculated solely with respect to each
full fiscal quarter therein occurring after the Closing Date) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(a), the
Borrower shall, subject to clauses (b)(v) and (vi) of this Section 2.03, prepay,
or cause to be prepaid, an aggregate principal amount of Term Loans equal to
(A) 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year (or the relevant
portion thereof in the case of the 2013 fiscal year) covered by such financial
statements minus (B) the sum of all voluntary prepayments of Term Loans made
pursuant to Section 2.03(a)(i) or 2.03(a)(iv) (in an amount, in the case of
prepayments pursuant to Section 2.03(a)(iv), equal to the discounted amount
actually paid in respect of the principal amount of such Term Loans and only to
the extent that such Loans have been cancelled) and voluntary prepayments of the
Senior Notes and (ii) all voluntary prepayments of loans under the ABL Credit
Agreement and any other revolving facility that is secured, in whole or in part
(in each case, to the extent accompanied by a permanent reduction in the
corresponding revolving commitments), in the case of each of the immediately
preceding clauses (i) and (ii), made during such fiscal year (without
duplication of any prepayments in such fiscal year that reduced the amount of
Excess Cash Flow required to be repaid pursuant to this Section 2.03(b)(i) for
any prior fiscal year) or after such fiscal year-end and prior to the time such
prepayment pursuant to this Section 2.03(b)(i) is due and to the extent such
prepayments are not funded with Excluded Proceeds; provided that (x) the ECF
Percentage shall be 25% if the Secured Net Leverage Ratio as of the end of the
fiscal year covered by such financial statements was less than or equal to 3.25
to 1.00 and greater than 2.75 to 1.00 and (y) the ECF Percentage shall be 0% if
the Secured Net Leverage Ratio as of the end of the fiscal year covered by such
financial statements was less than or equal to 2.75 to 1.00.

(ii) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to the Borrower or a Restricted Subsidiary that is a Guarantor),
(e), (g),

 

76



--------------------------------------------------------------------------------

(h), (i), (k), (l), (m), (n), (o), (p), (q), (r), (s) or (t) or the Disposition
of the Commercial and Retread Business) or (y) any Casualty Event occurs, which
results in the realization or receipt by the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall prepay, or cause to be
prepaid, on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt by the Borrower or such Restricted Subsidiary of
such Net Cash Proceeds, subject to clause (B) of this Section 2.03(b)(ii) and
clauses (b)(v) and (vi) of this Section 2.03, an aggregate principal amount of
Term Loans equal to 100% of all Net Cash Proceeds realized or received;
provided, that if at the time that any such prepayment would be required, the
Borrower (or any Restricted Subsidiary) are required to offer to repurchase the
Senior Notes or Permitted Incremental Equivalent Debt or any Credit Agreement
Refinancing Indebtedness secured on an equal priority basis with the Obligations
(or any Refinancing Indebtedness in respect thereof that is secured on an equal
priority basis with the Obligations) pursuant to the terms of the documentation
governing such Indebtedness with the net proceeds of such Disposition or
Casualty Event (such Permitted Incremental Equivalent Debt and Credit Agreement
Refinancing Indebtedness secured on an equal priority basis with the Obligations
(or such Refinancing Indebtedness in respect of any of the foregoing that is
secured on an equal priority basis with the Obligations) required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrower (or
any Restricted Subsidiary) may apply such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided that the
portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such net proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.03(b)(ii)(A) shall be reduced accordingly; provided, further,
that to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased or prepaid, the declined amount shall promptly
(and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof; provided, further, that no prepayment shall be required pursuant to this
Section 2.03(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest (or entered into a binding
commitment to reinvest) in accordance with Section 2.03(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.03(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower and the Restricted Subsidiaries may reinvest all or
any portion of such Net Cash Proceeds in assets useful for their business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or any Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within the later of (1) twelve (12) months following receipt thereof
and (2) one hundred eighty (180) days of the date of such legally binding
commitment; provided, that if any Net Cash Proceeds are no longer intended to be
or cannot be so reinvested at any time after delivery of a notice of
reinvestment election, and subject to clauses (v) and (vi) of this
Section 2.03(b), an amount equal to any such Net Cash Proceeds shall be applied
within five (5) Business Days after the Borrower reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.03.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (A) not expressly permitted to be incurred or issued pursuant to
Section 7.03 or (B) that constitutes Credit Agreement Refinancing Indebtedness
or Other Term Loans, the Borrower shall prepay, or cause to be prepaid, an
aggregate principal amount of Term Loans of Class or Classes being refinanced
(in each case, as directed by the Borrower) equal to 100% of all Net Cash
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt by the Borrower or such Restricted Subsidiary of such Net
Cash Proceeds.

(iv) (A) Except as otherwise set forth in any Refinancing Amendment, Extension
Amendment or Incremental Amendment, each prepayment of Term Loans required by
Section 2.03(b)(i),

 

77



--------------------------------------------------------------------------------

(ii) and (iii)(A) shall be allocated to the Classes of Term Loans outstanding
based upon the then outstanding principal amounts of the respective Classes of
Term Loans, pro rata, based upon the applicable remaining scheduled installments
of principal due in respect of each such Class of Term Loans, shall be applied
pro rata to Term Lenders within each Class, based upon the outstanding principal
amounts owing to each such Term Lender under each such Class of Term Loans and
shall be applied to reduce such remaining scheduled installments of principal
within each such Class in direct order of maturity; provided that with respect
to the allocation of such prepayments under this clause (A) between an Existing
Term Loan Class and Extended Term Loans of the same Term Loan Extension Series,
the Borrower may allocate such prepayments as the Borrower may specify, subject
to the limitation that the Borrower shall not allocate to Extended Term Loans of
any Term Loan Extension Series any such mandatory prepayment unless such
prepayment under this clause (A) is accompanied by at least a pro rata
prepayment, based upon the applicable remaining scheduled installments of
principal due in respect thereof, of the Term Loans of the Existing Term Loan
Class, if any, from which such Extended Term Loans were converted or exchanged
(or such Term Loans of the Existing Term Loan Class have otherwise been repaid
in full) and (B) each prepayment of Term Loans required by
Section 2.03(b)(iii)(B) shall be allocated to any Class or Classes of Term Loans
outstanding as directed by the Borrower (subject to the requirement that the
proceeds shall be applied to prepay or repay the applicable Refinanced
Indebtedness), shall be applied pro rata to Term Lenders within each such Class,
based upon the outstanding principal amounts owing to each such Term Lender
under each such Class or Classes of Term Loans and shall be applied to reduce
such remaining scheduled installments of principal within each such Class or
Classes in direct order of maturity.

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.03(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the aggregate amount
of such prepayment to be made by the Borrower. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment or other applicable share provided for under this Agreement. Each
Term Lender may reject all or a portion of its Pro Rata Share, or other
applicable share provided for under this Agreement, of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (i) and (ii) of this Section 2.03(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m., New York time, two (2) Business Days after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Subject to the terms of the ABL Credit
Documents, any Declined Proceeds remaining shall be retained by the Borrower.

(vi) Notwithstanding any other provisions of this Section 2.03(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.03(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two (2) Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.03(b) to the extent otherwise provided herein

 

78



--------------------------------------------------------------------------------

and (B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition,
any Foreign Casualty Event or Excess Cash Flow would have a material adverse tax
cost consequence (taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation) with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.03 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date prior to the last day of
an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.03, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.03 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.03 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in their sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03. Such deposit shall be deemed to be
a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

SECTION 2.04 Termination of Commitments.The Term B Commitment of each Term
Lender on the Closing Date shall be automatically and permanently reduced to $0
upon the making of such Lender’s Initial Term Loans pursuant to Section 2.01.
The New 2014 Initial Term Loan Commitment of each New 2014 Initial Term Loan
Lender shall be automatically and permanently reduced to $0 upon the making of
such New 2014 Initial Term Loan Lender’s New 2014 Initial Term Loans pursuant to
Section 2.01 (as amended by Incremental Amendment No. 1) and Incremental
Amendment No. 1 on the Incremental Amendment No. 1 Effective Date. The New 2014
Delayed Draw Term Loan Commitment of each New 2014 Initial Term Loan Lender
shall be automatically and permanently reduced to $0 upon the earlier of (i) the
making of such New 2014 Initial Term Loan Lender’s New 2014 Delayed Draw Term
Loans pursuant to Section 2.01 (as amended by Incremental Amendment No. 1) and
Incremental Amendment No. 1 on the Delayed Draw Borrowing Date and (ii) the New
2014 Delayed Draw End Date.

SECTION 2.05 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders (i) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of June, 2014, (x) at any time prior to the Delayed Draw
Borrowing Date (or if the Delayed Draw Borrowing Date does not occur), an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Initial Term Loans outstanding on the Closing Date (which payments shall to
$1,600,000 and (y) at any time on or after the Delayed Draw Borrowing Date,
(A) to the extent the Delayed Draw Borrowing Date occurs prior to the last
Business Day of June, 2014 and the entire principal amount of the New 2014
Delayed Draw Term Loan Commitment is borrowed by the Borrower, an aggregate
principal amount equal to $1,800,000 or (B) to the extent the Delayed Draw
Borrowing Date occurs on or after the last Business Day of June, 2014 and the
entire principal amount of the New 2014 Delayed Draw Term Loan Commitment is
borrowed by the Borrower, an aggregate principal amount equal to $1,800,501.25
(provided that such payments shall in each case be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 8.03; and provided, further, that in the case of clauses (y)(A) and
(y)(B) above, to the extent the entire principal amount of the New 2014 Delayed
Draw Term Loan Commitment is not borrowed by the Borrower, such payments shall
be reduced to reflect the actual amount of New 2014 Delayed Draw Term Loans
actually borrowed) and (ii) on the Maturity Date for the Initial Term Loans, the
aggregate principal amount of all Initial Term Loans outstanding on such date.
For the avoidance of doubt, the New 2014 Initial Term Loans made on the
Incremental Amendment No. 1 Effective Date and New 2014 Delayed Draw Term Loans
made on the

 

79



--------------------------------------------------------------------------------

Delayed Draw Borrowing Date shall each (x) constitute Initial Term Loans for all
purposes of this Agreement, (y) mature and become due and payable on the
Maturity Date for the Initial Term Loans and (z) be repaid in quarterly
installments in accordance with this Section 2.05.

SECTION 2.06 Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of an Event of Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.07 Fees.

(a) The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender holding a New 2014 Delayed Draw Term Loan Commitment a delayed draw
commitment fee (the “Delayed Draw Commitment Fee”) in Dollars that shall accrue
daily on the Total New 2014 Delayed Draw Term Loan Commitment for the period
from and including the date that is 30 days after the Incremental Amendment
No. 1 Effective Date to but excluding the date the Total New 2014 Delayed Draw
Term Loan Commitment is reduced to zero (which includes, for the avoidance of
doubt, the Delayed Draw Borrowing Date) at a rate per annum equal to 100% of the
Applicable Rate for Eurodollar Rate Loans at such time. The Delayed Draw
Commitment Fee (if any) shall be payable on the date the Total New 2014 Delayed
Draw Term Loan Commitments are reduced to zero (which includes, for the
avoidance of doubt, the Delayed Draw Borrowing Date).

SECTION 2.08 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 days or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360 day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of any Restricted Subsidiary or for any other reason, the Borrower,
Holdings or the Lenders determine that (i) the Consolidated Net Leverage Ratio
of the Borrower and its Restricted Subsidiaries as calculated by the Borrower or
Holdings as of any applicable date was inaccurate and (ii) a proper calculation
of such Consolidated Net Leverage Ratio would have resulted in a higher
Applicable Rate for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders on demand by the Administrative Agent within ten Business
Days (or, after the occurrence of an actual or deemed entry of an

 

80



--------------------------------------------------------------------------------

order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Article VIII.

SECTION 2.09 Evidence of Indebtedness.

(a) The Borrowings extended by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Borrowings extended by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent, as set forth in the Register, in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Term Note payable to such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Term Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b) In the event of any conflict between the accounts and records maintained by
the Administrative Agent and the accounts and records of any Lender in respect
of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.09(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.09(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.10 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m., New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. Any payments under this Agreement that
are made later than 2:00 p.m., New York time, shall be deemed to have been made
on the next succeeding Business Day (but the Administrative Agent may extend
such deadline for purposes of computing interest and fees (but not beyond the
end of such day) in its sole discretion whether or not such payments are in
process).

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

81



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date, or in the case of any Borrowing of Base Rate Loans, prior to
1:00 p.m. on the date of such Borrowing, any payment is required to be made by
it to the Administrative Agent hereunder (in the case of the Borrower, for the
account of any Lender hereunder or, in the case of the Lenders, for the account
of the Borrower), that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount, or cause such amount to be
paid, to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
Section 2.10(c) shall be conclusive, absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Section 4.01 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03 (or otherwise expressly set forth herein). If the Administrative
Agent receives funds for application to the Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of

 

82



--------------------------------------------------------------------------------

the Lenders in accordance with such Lender’s Pro Rata Share or other applicable
share provided for under this Agreement of the sum of the Outstanding Amount of
all Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.11 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain payment in respect of any principal of or
interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans of such Class made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of any principal of or interest on such Loans of such Class
pro rata with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. For avoidance of doubt, the provisions of this
Section 2.11 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.11 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.11 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.12 Incremental Facilities.

(a) Incremental Loan Request. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request one or more new commitments which may be of the same
Class as any outstanding Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders. Each Incremental Loan Request from the Borrower pursuant
to this Section 2.12 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Commitments.

(b) Incremental Term Loans. Any Incremental Term Loans effected through the
establishment of one or more new term loans made on an Incremental Facility
Closing Date (other than a Term Loan Increase) shall be designated a separate
Class of Incremental Term Loans for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.12, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto.
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
to any of the Term Loans and be treated as the same Class as any of such Term
Loans.

(c) Incremental Term Lenders. Incremental Term Loans may be made by any existing
Lender (but no existing Lender will have an obligation to make any Incremental
Term Commitment (or Incremental

 

83



--------------------------------------------------------------------------------

Term Loan), nor will the Borrower have any obligation to approach any existing
Lenders to provide any Incremental Term Commitment (or Incremental Term Loan))
or by any Additional Lender (each such existing Lender or Additional Lender
providing such Loan or Commitment, an “Incremental Term Lender”); provided that
(i) the Administrative Agent shall have consented to such Additional Lender’s
making such Incremental Term Loans to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans to such Additional
Lender and (ii) with respect to Incremental Term Commitments, any Affiliated
Lender providing an Incremental Term Commitment shall be subject to the same
restrictions set forth in Section 10.07(h) as they would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of Term
Loans.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:

(i) no Default or Event of Default shall exist after giving effect to such
Incremental Term Commitments; provided that, with respect to any Incremental
Amendment the primary purpose of which is to finance an acquisition permitted by
this Agreement, the requirement pursuant to this clause (d)(i) shall be that no
Event of Default under Section 8.01(a) or (f) shall exist after giving effect to
such Incremental Term Commitments (in the case of an acquisition which is a
Limited Condition Acquisition, such determination to be subject to
Section 1.10);

(ii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the limit set forth clause (iii) of
this Section 2.12(d)); and

(iii) the aggregate principal amount of Incremental Term Loans together with the
aggregate principal amount of Permitted Incremental Equivalent Debt, calculated
on a pro forma basis after giving effect to any such incurrence, shall not
result in a Secured Net Leverage Ratio for the Test Period most recently ended
in excess of 4.00 to 1.00 (calculating the Secured Net Leverage Ratio without
netting the cash proceeds from such Incremental Term Loans) (the “Available
Incremental Amount”).

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments of any Class and any Term Loan
Increase shall be as agreed between the Borrower and the applicable Incremental
Term Lenders providing such Incremental Term Commitments, and except as
otherwise set forth herein, to the extent not identical to the Term Loans
existing on the Incremental Facility Closing Date, shall be reasonably
satisfactory to Administrative Agent; provided that the documentation governing
any Incremental Term Loans may include any Previously Absent Financial
Maintenance Covenant so long as the Administrative Agent shall have been given
prompt written notice thereof and this Agreement is amended to include such
Previously Absent Financial Maintenance Covenant for the benefit of each
Facility; provided, further, that in the case of a Term Loan Increase, the
terms, provisions and documentation of such Term Loan Increase shall be
identical (other than with respect to upfront fees, OID or similar fees, it
being understood that, if required to consummate such Term Loan Increase
transaction, the interest rate margins and rate floors may be increased and
additional upfront or similar fees may be payable to the lenders providing the
Term Loan Increase) to the applicable Term Loans being increased, in each case,
as existing on the Incremental Facility Closing Date. In any event:

(i) the Incremental Term Loans:

(A) shall rank equal in priority in right of payment and of security with the
Initial Term Loans,

(B) shall not mature earlier than the Original Term Loan Maturity Date,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans on the
date of incurrence of such Incremental Term Loans (without giving effect to any
amortization or prepayment of Term Loans prior to the time of such incurrence),

 

84



--------------------------------------------------------------------------------

(D) shall have an Applicable Rate and, subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(ii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

(E) may participate on a pro rata basis or less than pro rata basis (but, except
as otherwise permitted by this Agreement, not on a greater than pro rata basis)
in any mandatory prepayments of Term Loans under Section 2.03(b)(i), (ii) or
(iii)(A), as specified in the applicable Incremental Amendment.

(ii) the amortization schedule applicable to any Incremental Term Loans and the
All-In Yield applicable to the Incremental Term Loans of each Class shall be
determined by the Borrower and the applicable Incremental Term Lenders and shall
be set forth in each applicable Incremental Amendment; provided, however, that
with respect to any Loans made under Incremental Term Commitments within twelve
(12) months after the Closing Date, the All-In Yield applicable to such
Incremental Term Loans shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Initial Term Loans plus 50 basis points per
annum unless the interest rate (together with, as provided in the proviso below,
the Eurodollar Rate floor) with respect to the Initial Term Loans is increased
so as to cause the then applicable All-In Yield under this Agreement on the
Initial Term Loans to equal the All-In Yield then applicable to the Incremental
Term Loans minus 50 basis points; provided that any increase in All-In Yield on
the Initial Term Loans due to the application of a Eurodollar Rate floor on any
Incremental Term Loan shall be effected solely through an increase in (or
implementation of, as applicable) the Eurodollar Rate floor applicable to such
Loans.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans
shall become Commitments, under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Term Lender providing such
Incremental Term Commitments and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.12. For the
avoidance of doubt, unless otherwise required by the Incremental Term Lenders,
the effectiveness of any Incremental Amendment shall not be subject to the
bring-down of the representations and warranties of the Borrower and each other
Loan Party contained in this Agreement or any other Loan Document on and as of
the date of such Borrowing of Incremental Term Loans; provided, however, that
with respect to any Incremental Term Loans to finance an acquisition permitted
by this Agreement, the condition to the availability or borrowing of such
Incremental Term Loans that the Specified Representations as they relate to the
target of such acquisition (conformed as necessary for such acquisition) be true
and correct in all material respects as of the date of such Borrowing, may not
be waived without the consent of the Required Lenders. In connection with any
Incremental Amendment, the Borrower shall, if reasonably requested by the
Administrative Agent, deliver customary reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Incremental Term Loans are
provided with the benefit of the applicable Loan Documents. The Borrower will
use the proceeds of the Incremental Term Loans for any purpose not prohibited by
this Agreement. No Lender shall be obligated to provide any Incremental Term
Commitments or Incremental Term Loans unless it so agrees.

(g) This Section 2.12 shall supersede any provisions in Section 2.10, 2.11 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.12 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Incremental Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 10.01, unless each such Lender has, or
all such Lenders have, as the case may, given its or their consent to such
amendment.

 

85



--------------------------------------------------------------------------------

SECTION 2.13 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Other Term Loans to refinance all or any portion of
the applicable Class or Classes of Loans then outstanding under this Agreement
which will be made pursuant to Other Term Loan Commitments, pursuant to a
Refinancing Amendment; provided that such Other Term Loans (i) may rank equal in
priority in right of payment and of security with the other Loans and
Commitments hereunder, (ii)(A) will have interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment terms and premiums as may be agreed by
the Borrower and the Lenders thereof and/or (B) additional fees and/or premiums
may be payable to the Lenders providing such Other Term Loans in addition to any
of the items contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Refinancing Amendment, (iii) may have optional
prepayment terms (including call protection and prepayment terms and premiums)
as may be agreed between the Borrower and the Lenders thereof, (iv) will have a
final maturity date no earlier than, and will have a Weighted Average Life to
Maturity equal to or greater than, the Loans being refinanced (except by virtue
of amortization or prepayment of the Loans prior to the time of such
refinancing) and (v) will have such other terms and conditions (other than as
provided in foregoing clauses (ii) through (iv)) that are identical in all
material respects to, or (taken as a whole) are no more restrictive on the
Borrower than those applicable to the Loans being refinanced (provided that such
terms shall not be deemed to be “more restrictive” solely as a result of the
inclusion in the documentation governing such Other Term Loan Commitments and
Other Term Loans of a Previously Absent Financial Maintenance Covenant so long
as the Administrative Agent shall be given prompt written notice thereof and
this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant for the benefit of each Facility); provided, further, that
the terms and conditions applicable to such Other Term Loan Commitments and
Other Term Loans may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date in respect of Term Loans that is in effect immediately prior to the date in
respect of the Class of Loans being refinanced that is in effect on the date
such Other Term Loan Commitments and Other Term Loans are incurred or obtained.
Any Other Term Loans may participate on a pro rata basis or on a less than pro
rata basis (but, except as otherwise permitted by this Agreement, not on a
greater than pro rata basis) in any mandatory prepayments under
Section 2.03(b)(i), (ii) or (iii)(A), as specified in the applicable Refinancing
Amendment. In connection with any Refinancing Amendment, the Borrower shall, if
reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Other Term Loans are provided with the benefit of the applicable Loan
Documents.

(b) Each Class of Other Term Loan Commitments and Other Term Loans incurred
under this Section 2.13 shall be in an aggregate principal amount that is not
less than $20,000,000 (or such lesser amount as the Administrative Agent may
determine in its sole discretion). The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Other
Term Loan Commitments and Other Term Loans incurred pursuant thereto (including
any amendments necessary to treat the Other Term Loans and/or Other Term Loan
Commitments as Loans and Commitments). Any Refinancing Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.13.

(c) This Section 2.13 shall supersede any provisions in Section 2.10, 2.11 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.13 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Refinancing Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 10.01, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment. No Lender shall be under any obligation to provide any Other Term
Loan Commitment unless such Lender executes a Refinancing Amendment.

 

86



--------------------------------------------------------------------------------

SECTION 2.14 Extensions of Loans.

(a) Extension of Term Loans. The Borrower, at any time and from time to time
request that all or a portion of the Term Loans of any Class (each, an “Existing
Term Loan Class”) be converted or exchanged to extend the scheduled Maturity
Date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.14. Prior to entering into any Extension Amendment with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Term Loans of the Existing Term Loan Class from which they are to be
extended except that (i) the scheduled final maturity date shall be extended and
all or any of the scheduled amortization payments, if any, of all or a portion
of any principal amount of such Extended Term Loans may be delayed to later
dates than the scheduled amortization, if any, of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in the Extension
Amendment, the Incremental Amendment, the Refinancing Amendment or any other
amendment, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were extended, in each case as more particularly
set forth in Section 2.14(b) below), (ii)(A) the interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and voluntary prepayment terms and
premiums with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Amendment,
(iii) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums) as may be agreed between the
Borrower and the Lenders thereof, (iv) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but, except as otherwise
permitted by this Agreement, not greater than a pro rata basis) in any mandatory
prepayments under Section 2.03(b)(i), (ii) or (iii)(A), in each case as
specified in the respective Term Loan Extension Request, and (v) the Extension
Amendment may provide for other covenants and terms that apply to any period
after the Latest Maturity Date in respect of Term Loans that is in effect
immediately prior to the establishment of such Extended Term Loans. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans extended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement and shall
constitute a separate Class of Loans from the Existing Term Loan Class from
which they were extended; provided that any Extended Term Loans amended from an
Existing Term Loan Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Term Loan
Extension Series with respect to such Existing Term Loan Class.

(b) Extension Request. The Borrower shall provide the applicable Term Loan
Extension Request to the Administrative Agent at least five (5) Business Days
(or such shorter period as the Administrative Agent may determine in its sole
discretion) prior to the date on which Lenders under the applicable Existing
Term Loan Class are requested to respond. Any Lender holding a Term Loan under
an Existing Term Loan Class (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans of an Existing Term Loan Class or Existing
Term Loan Classes, as applicable, subject to such Term Loan Extension Request
converted or exchanged into Extended Term Loans shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Term Loan Extension Request of the amount of its Term Loans which it has elected
to convert or exchange into Extended Term Loans. In the event that the aggregate
principal amount of Term Loans subject to Extension Elections exceeds the amount
of Extended Term Loans requested pursuant to the Term Loan Extension Request,
Term Loans subject to Extension Elections shall be converted or exchanged into
Extended Term Loans on a pro rata basis (subject to such rounding requirements
as may be established by the Administrative Agent) based on the aggregate
principal amount of Term Loans included in each such Extension Election or as
may be otherwise agreed to in the applicable Extension Amendment.

(c) Extension Amendment. Extended Term Loans shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement (which, except to
the extent expressly

 

87



--------------------------------------------------------------------------------

contemplated by the penultimate sentence of this Section 2.14(c) and
notwithstanding anything to the contrary set forth in Section 10.01, shall not
require the consent of any Lender other than the Extending Term Lenders with
respect to the Extended Term Loans established thereby, as the case may be)
executed by the Borrower, the Administrative Agent and the Extending Term
Lenders. Each request for a Term Loan Extension Series of Extended Term Loans
proposed to be incurred under this Section 2.14 shall be in an aggregate
principal amount that is not less than $20,000,000 (or such lesser amount as the
Administrative Agent may determine in its sole discretion) (it being understood
that the actual principal amount thereof provided by the applicable Lenders may
be lower than such minimum amount). In addition to any terms and changes
required or permitted by Section 2.14(a), each of the parties hereto agrees that
this Agreement and the other Loan Documents may be amended pursuant to an
Extension Amendment, without the consent of any other Lenders, to the extent
necessary to (i) in respect of each Extension Amendment in respect of Extended
Term Loans, amend the scheduled amortization payments pursuant to Section 2.05
or the applicable Incremental Amendment, Extension Amendment, Refinancing
Amendment or other amendment, as the case may be, with respect to the Existing
Term Loan Class from which the Extended Term Loans were exchanged to reduce each
scheduled repayment amount for the Existing Term Loan Class in the same
proportion as the amount of Term Loans of the Existing Term Loan Class is to be
reduced pursuant to such Extension Amendment (it being understood that the
amount of any repayment amount payable with respect to any individual Term Loan
of such Existing Term Loan Class that is not an Extended Term Loan shall not be
reduced as a result thereof); (ii) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto; (iii) modify the prepayments set
forth in Section 2.03 to reflect the existence of the Extended Term Loans and
the application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment. In connection with any Extension Amendment, the Borrower shall, if
reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans are provided with the benefit of the applicable Loan
Documents.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loan Class and is converted or exchanged to
extend the related scheduled maturity date(s) in accordance with paragraphs
(a) and (b) of this Section 2.14, in the case of the existing Term Loans of each
Extending Term Lender, the aggregate principal amount of such existing Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted or exchanged by such Lender on such date, and
the Extended Term Loans shall be established as a separate Class of Loans
(together with any other Extended Term Loans so established on such date),
except as otherwise provided under Section 2.14(a).

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Term Loan Extension Series
to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall
(i) provide for the conversion or exchange and extension of Term Loans under the
Existing Term Loan Class, in such amount as is required to cause such Lender to
hold Extended Term Loans of the applicable Term Loan Extension Series into which
such other Term Loans were initially converted or exchanged, as the case may be,
in the amount such Lender would have held had such administrative error not
occurred and had such Lender received the minimum allocation of the applicable
Loans or Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Lender may
agree, and (iii) effect such other amendments of the type (with appropriate
reference and nomenclature changes) described in the penultimate sentence of
Section 2.14(c).

(f) No conversion or exchange of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.14 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

88



--------------------------------------------------------------------------------

(g) This Section 2.14 shall supersede any provisions in Section 2.10, 2.11 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.14 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Extension Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 10.01, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment.

SECTION 2.15 Prepayment Premium.

In the event that, on or prior to the first anniversary of the Closing Date, the
Borrower make any prepayment of Initial Term Loans pursuant to
Section 2.03(a)(i) or 2.03(b)(iii), the Borrower shall pay to the Administrative
Agent, for the ratable account of each applicable Lender, a prepayment premium
of 1.00% of the aggregate principal amount of the Initial Term Loans being
prepaid.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as required by applicable Law, any and all payments by any Loan Party
to or for the account of any Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any Taxes.

(b) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any Taxes from
any sum paid or payable by any Loan Party to any Lender or Agent under any of
the Loan Documents: (i) the applicable Loan Party shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as such Loan Party becomes aware of it; (ii) the applicable
Loan Party or other applicable withholding agent shall make such deduction or
withholding and pay to the relevant Governmental Authority any such Tax before
the date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Loan Party) for its own account or (if that
liability is imposed on the Lender or Agent) on behalf of and in the name of the
Lender or Agent (as applicable); (iii) if the Tax in question is a Non-Excluded
Tax or Other Tax, the sum payable to such Lender or Agent (as applicable) shall
be increased by such Loan Party to the extent necessary to ensure that, after
the making of any required deduction or withholding for Non-Excluded Taxes or
Other Taxes (including any deductions or withholdings for Non-Excluded Taxes or
Other Taxes attributable to any payments required to be made under this
Section 3.01), the Lender or the Agent (as applicable), receives on the due date
a net sum equal to what it would have received had no such deduction or
withholding been required or made; and (iv) within thirty days after paying any
sum from which it is required by Law to make any deduction or withholding, and
within thirty days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, the Borrower making such payments shall deliver to
the Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction or withholding and of the remittance thereof to the
relevant Governmental Authority.

(c) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Loan
Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 3.01(c)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and Administrative Agent of its inability to do so.

 

89



--------------------------------------------------------------------------------

Without limiting the foregoing:

(i) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding.

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit F (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information (or any successor forms)
from each beneficial owner that would be required under this Section 3.01(c) if
such beneficial owner were a Lender, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such beneficial owner), or

(E) two properly completed and duly signed copies of any other form prescribed
by applicable U.S. federal income tax laws (including the Treasury Regulations)
as a basis for claiming a complete exemption from, or a reduction in, United
States federal withholding tax on any payments to such Lender under the Loan
Documents.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, the term “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

90



--------------------------------------------------------------------------------

(d) In addition to the payments by a Loan Party required by Section 3.01(b), the
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(e) The Loan Parties shall, jointly and severally, indemnify a Lender or Agent
(each a “Tax Indemnitee”), within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes paid or payable by such Tax Indemnitee on
or attributable to any payment under or with respect to any Loan Document, and
any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes or
Other Taxes imposed on or attributable to amounts payable under this
Section 3.01), whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Administrative Agent on its own behalf or on behalf of another Tax
Indemnitee, shall be conclusive absent manifest error.

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund),
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Tax Indemnitee be
required to pay any amount to a Loan Party pursuant to this paragraph (f) the
payment of which would place the Tax Indemnitee in a less favorable net
after-Tax position than the Tax Indemnitee would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require a Tax Indemnitee to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

(g) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 3.02 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

91



--------------------------------------------------------------------------------

SECTION 3.03 Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d));

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes or Other Taxes covered by Section 3.01 and any Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the definition of “Eurodollar
Rate” or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided that such amounts
shall only be payable by the Borrower to the applicable Lender under this
Section 3.04(a) so long as it is such Lender’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it to a level below that
which such Lender or such Lender’s holding company, as the case may be, could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon

 

92



--------------------------------------------------------------------------------

demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered; provided that such amounts shall only be payable by the
Borrower to the applicable Lender under this Section 3.04(b) so long as it is
such Lender’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of other financing agreements.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

SECTION 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day prior to the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Eurodollar Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material economic, legal or
regulatory respect.

 

93



--------------------------------------------------------------------------------

(b) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurodollar Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) Conversion of Eurodollar Rate Loans. If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Shares.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of Section 3.01 or 3.04 for any increased costs
incurred or reductions suffered more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event giving
rise to such claim and of such Lender’s intention to claim compensation therefor
(except that, if the circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 3.07 Replacement of Lenders under Certain Circumstances. If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or 3.04, (iii) any Lender is a Non-Consenting Lender or (iv) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (x) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement (or, with respect to clause (iii) above, all of its interests, rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver, or amendment, as applicable) and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the applicable
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and any “prepayment premium” pursuant
to Section 2.15 that would otherwise be owed in connection therewith) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to all, or a portion, as
applicable, of such Lender’s Commitment and outstanding Loans, and (ii) deliver
any Term Notes evidencing such Loans to the Borrower or Administrative Agent (or
a lost or destroyed note indemnity in lieu thereof); provided that the failure
of any such Lender to execute an Assignment and Assumption or deliver such Term
Notes shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the Term Notes
shall be deemed to be canceled upon such failure;

 

94



--------------------------------------------------------------------------------

(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification and confidentiality provisions under this Agreement, which shall
survive as to such assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(f) such assignment does not conflict with applicable Laws; and

(g) the Lender that acts as Administrative Agent cannot be replaced in its
capacity as Administrative Agent other than in accordance with Section 9.06,

or (y) terminate the Commitment of such Lender and repay all Obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date (including any “prepayment premium”
pursuant to Section 2.15 that would otherwise be owed in connection therewith);
provided that in the case of any such termination of the Commitment of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable consent,
waiver or amendment of the Loan Documents and such termination shall, with
respect to clause (iii) above, be in respect of all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver and amendment.

In the event that (i) any of the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans/Commitments and (iii) the Required Lenders or
Required Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

Conditions Precedent to Credit Extension

SECTION 4.01 Conditions to Borrowing. The obligation of each Lender to make a
Borrowing available hereunder on the Closing Date is subject to satisfaction of
the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or copies in .pdf format (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice;

(ii) executed counterparts of this Agreement;

 

95



--------------------------------------------------------------------------------

(iii) (A) an executed certificate from a Responsible Officer of the Borrower
stating its intention to incur the Term Loans as “Additional Secured Debt”
pursuant to Section 2.10(b)(i) of the Crossing Lien Intercreditor Agreement,
together with any joinder required thereunder; and

(B) an executed certificate from a Responsible Officer of the Borrower stating
its intention to incur the Term Loans as “Additional Senior Secured Debt”
pursuant to Section 7.03(d) of the Equal Priority Intercreditor Agreement,
together with any joinder required thereunder;

(iv) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Collateral that is certificated
equity of the Acquired Company (to the extent required pursuant to Section 6.11
and Article XII) accompanied by undated stock powers executed in blank; and

(B) evidence that all UCC-1 financing statements in the jurisdictions of
organization of the Acquired Company and its Subsidiaries that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the requirements set forth in Section 6.11 shall have been provided for,
and arrangements for the filing thereof in a manner reasonably satisfactory to
the Administrative Agent shall have been made;

(v) certificates of good standing from the secretary of state of the state of
organization of each Loan Party (to the extent such concept exists in such
jurisdiction), customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

(vi) a customary legal opinion from (x) Simpson Thacher & Bartlett LLP, New York
counsel to the Loan Parties, and (y) each local counsel to the Loan Parties, if
any, listed on Schedule 4.01(a)(vi) in the jurisdictions indicated on such
schedule;

(vii) a solvency certificate from a Financial Officer of the Borrower (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit G; and

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Administrative
Agent has been named as loss payee and/or additional insured, as applicable,
under each insurance policy with respect to such insurance as to which the
Administrative Agent shall have reasonably requested to be so named.

(b) The Arranger shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(c) The Arranger shall have received the Pro Forma Financial Statements.

(d) The Administrative Agent shall have received at least three (3) days prior
to the Closing Date all documentation and other information in respect of the
Acquired Company and its Subsidiaries required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been requested in writing by it at least ten (10) Business
Days prior to the Closing Date.

 

96



--------------------------------------------------------------------------------

(e) The Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects on and as of
the Closing Date; provided that to the extent such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that the
condition precedent in this clause (e) with respect to Specified Acquisition
Agreement Representations shall fail to be satisfied only to the extent a breach
of such Specified Acquisition Agreement Representations provides the Borrower
with the right to, pursuant to the Acquisition Agreement, terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of the breach of such Specified Acquisition Agreement
Representations.

(f) All fees and expenses required to be paid hereunder and invoiced at least
three (3) Business Days before the Closing Date shall have been paid in full in
cash.

(g) Prior to or substantially concurrently with the Borrowing on the Closing
Date, the Acquisition shall have been consummated and the Acquisition Agreement
shall not have been amended or waived in any material respect by the Borrower,
and the Borrower shall not have granted any consents under the Acquisition
Agreement, in each case, in a manner materially adverse to the Lenders party
hereto as of the Closing Date (in their capacities as such) without the consent
of the Arranger (such consent not to be unreasonably withheld, delayed or
conditioned (it being agreed by the Arranger that, with respect to any consent
to any such amendment, consent or waiver, their consent shall be deemed to have
been given if the Arranger does not object in writing to a written request for
such consent within four (4) Business Days after such request for consent is
delivered to the Arranger by the Borrower); provided, that any amendment of the
definition of “Material Adverse Effect” in the Acquisition Agreement shall be
deemed materially adverse to the Lenders and shall require the consent of the
Arranger; provided, further, that any change in the amount of consideration
required to consummate the Acquisition shall be deemed not to be materially
adverse to the Lenders so long as any reduction shall be applied to reduce the
Initial Term Loans funded on the Closing Date.

(h) Prior to or substantially concurrently with the Borrowing on the Closing
Date, the Closing Date Release shall have occurred.

(i) Except as set forth in, or qualified by any matter set forth in, the
Disclosure Schedule (as defined in the Acquisition Agreement) (it being
understood that any disclosure set forth in any particular Section (as defined
in the Acquisition Agreement) of the Disclosure Schedule will be deemed
disclosed for the purpose of the corresponding Section or subsection of the
Acquisition Agreement and for the purpose of any other Section or subsection of
the Acquisition Agreement, where the application or relevance of such disclosure
as an exception to (or a disclosure for purposes of) such other Section is
reasonably apparent on the face of such disclosure), since December 31, 2013
through the date of the Acquisition Agreement, there has not been any event,
circumstance, condition, occurrence, effect or change that has had or could
reasonably be expected to have, either individually or in the aggregate (taking
into account all other events, circumstances, conditions, occurrences, effects
or changes), a Closing Date Material Adverse Effect. Since the date of the
Acquisition Agreement through the Closing Date, there shall not have occurred
any Closing Date Material Adverse Effect, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, that could reasonably be expected to result in a Closing Date Material
Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

97



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Each of Holdings and the Borrower represents and warrant to the Administrative
Agent and the Lenders on the Closing Date:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. (a) Each
of the Loan Parties and each of its Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) each of the Loan Parties and each of its Subsidiaries has all
requisite power and authority to (i) own its property and assets and to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required and (ii) in
the case of the Loan Parties, execute, deliver and perform its obligations under
the Loan Documents to which it is a party and (c) each Loan Party is in
compliance with all Law applicable to it or its property, except where the
failure to be so in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.02 Authorization; Enforceability.

The execution, delivery and performance by each of the Loan Parties of each of
the Loan Documents to which it is a party, the borrowing of Term Loans and the
use of the proceeds thereof are, to the extent applicable, within each
applicable Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, equityholder action of such Loan
Party. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.

SECTION 5.03 Governmental Authorization; No Conflict. The execution, delivery
and performance by each of the Loan Parties of each of the Loan Documents to
which it is a party, the borrowing of Loans and the use of the proceeds thereof
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) for filings necessary
to perfect Liens created pursuant to the Loan Documents, (b) will not violate
any Law applicable to any Loan Party or any of its Subsidiaries, (c) will not
contravene the terms of any of such Person’s Organizational Documents, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents, the Senior
Notes Documents and the ABL Credit Documents; except, in each case other than
with respect to the creation of Liens, to the extent that any such violation,
default or right, or any failure to obtain such consent or approval or to take
any such action, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.04 Insurance. All insurance required by Section 6.07 is in full force
and effect and all premiums in respect of such insurance have been duly paid.
The Borrower believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate and is in accordance with normal
industry practice.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial position of the Acquired
Company and its Subsidiaries as of the dates thereof and the results of
operations of the Acquired Company and its Subsidiaries for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.

 

98



--------------------------------------------------------------------------------

(ii) The unaudited pro forma consolidated balance sheet of the Borrower (the
“Pro Forma Balance Sheet”) and the related unaudited pro forma consolidated
statement of income of the Borrower and its consolidated Subsidiaries as of and
for the most recently completed four fiscal quarter period ending at least 45
days (or 90 days in the case that the last day of such four fiscal quarter
period is the end of the Borrower’s fiscal year) prior to the Closing Date (such
date, the “Pro Forma Balance Sheet Date”), prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such period
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, has been prepared giving effect (as if such events had
occurred on such date) to the consummation of the Transactions. The Pro Forma
Financial Statements have been prepared in good faith based upon assumptions
believed to be reasonable as of the date thereof, and presents fairly on a pro
forma basis the estimated financial position of the Borrower its consolidated
Subsidiaries as at the Pro Forma Balance Sheet Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(b) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06 Litigation. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Loan Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Documents.

SECTION 5.07 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Borrower, threatened, (b) the hours worked by and payments made
to employees of the Loan Parties and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state,
provincial, local or foreign law dealing with such matters and (c) all payments
due from any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary to the extent
required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries (or any predecessor) is a
party or by which any Loan Party or any of its Subsidiaries (or any predecessor)
is bound.

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good and insurable fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its real properties and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Liens (i) permitted by
Section 7.01 or (ii) arising by operation of law (which Liens, in the case of
this clause (ii) do not materially interfere with the ability of any Loan Party
or any of its Subsidiaries to carry on its business as now conducted or to
utilize the affected properties or assets for their intended purposes).

 

99



--------------------------------------------------------------------------------

SECTION 5.09 Environmental Matters. Except for matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect (i) no Loan Party nor any of its Subsidiaries has received written notice
of any claim with respect to any Environmental Liability and (ii) no Loan Party
nor any of its Subsidiaries (1) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

SECTION 5.10 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.11 ERISA Compliance. No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is continuing or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plans, in the aggregate.

SECTION 5.12 Subsidiaries. As of the Closing Date, Schedule 5.12 sets forth
(a) a correct and complete list of the name and relationship to the Borrower of
each and all of the Borrower’s Subsidiaries, (b) a true and complete listing of
each class of the Borrower’s and each Subsidiary’s authorized Equity Interests,
of which all of such issued shares are validly issued, outstanding, fully paid
and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 5.12, and (c) the type of entity of the Borrower and each
of its Subsidiaries. All of the issued and outstanding Equity Interests of the
Subsidiaries owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens (other than
Liens permitted pursuant to Section 7.01). As of the Closing Date, there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests or powers of attorney granted by the Borrower or
a Subsidiary of the Borrower relating to Equity Interests of the Borrower or any
Subsidiary.

SECTION 5.13 Federal Reserve Regulations; Investment Company Act.

(a) On the Closing Date, none of the Collateral is Margin Stock. No Loan Party
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X.

(b) No Loan Party is an “investment company” under the Investment Company Act of
1940.

SECTION 5.14 Disclosure.

(a) All written information (other than the Projections, the pro forma financial
statements and estimates and information of a general economic or general
industry nature) concerning the Borrower, the Transactions and any other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representatives and made available to any Lender or the Agent in
connection with the Transactions on or before the date hereof (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Lenders and as of the Closing Date, did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances under which such statements were made (giving
effect to all supplements and updates).

 

100



--------------------------------------------------------------------------------

(b) The Projections, pro forma financial statements and estimates prepared by or
on behalf of the Borrower or any of its representatives and that have been made
available to any Lender or the Agent in connection with the Transactions on or
before the date hereof (the “Other Information”) (i) have been prepared in good
faith based upon assumptions believed to be reasonable as of the date thereof
(it being recognized that such Other Information is as to future events and is
not to be viewed as a fact, the Other Information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such Other Information may differ from the
projected results and such differences may be material), and (ii) as of the
Closing Date, have not been modified in any material respect by the Loan
Parties.

SECTION 5.15 Intellectual Property; Licenses, Etc. Each Loan Party owns or has
the lawful right to use all material intellectual property used in the conduct
of its business (collectively, “IP Rights”), without conflict with any
intellectual property rights of others, except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, there is no pending or, to any Borrower’s
knowledge, threatened claim that any Loan Party’s ownership, use, marketing,
sale or distribution of any inventory or other product violates another Person’s
intellectual property rights.

SECTION 5.16 Solvency. As of the Closing Date, and immediately after giving
effect to the Transactions: (i) the fair value of the assets of the Borrower and
its Subsidiaries, on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries, on a consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries, on a consolidated basis, will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

SECTION 5.17 Subordination of Junior Financing. The Obligations for principal,
interest (including, to the extent legally permitted, all interest accrued
thereon after the commencement of any insolvency or liquidation proceeding at
the rate, including any applicable post-default rate, specified in the
applicable agreement), premium (if any), fees, indemnifications, reimbursements,
expenses, damages and other liabilities payable under the Loan Documents
constitute “Senior Indebtedness” under and as defined in the Senior Notes
Documents.

SECTION 5.18 USA Patriot Act and OFAC. To the extent applicable, none of the
Borrower or any other Loan Party will use the proceeds of the Term Loans or
otherwise make available such proceeds to any person for use in any manner that
will result in a violation of (i) the USA PATRIOT Act and (ii) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto.
Neither the Borrower nor any Restricted Subsidiary nor, to the knowledge of the
Borrower, any director, officer or employee of the Borrower or any Restricted
Subsidiary, is subject as of the Closing Date to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or a person on the list of “Specially Designated Nationals and Blocked Persons.”
The proceeds of the Term Loans will not, to the knowledge of the Borrower, be
made available to any Person for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

SECTION 5.19 Collateral Documents. The provisions of the Collateral Documents
are effective to create legal and valid Liens on the applicable Collateral
described therein in favor of the Collateral Agent, for the benefit of the
Secured Parties, the Lenders and the other Secured Parties (in each case, to the
extent such matter is governed by the laws of the United States or any
jurisdiction therein) and upon the taking of all actions described in the Loan
Documents (but subject to the limitations set forth therein), including, without
limitation, the filing of UCC financing statements covering the appropriate
Collateral in the jurisdiction of

 

101



--------------------------------------------------------------------------------

organization of each Loan Party and the filings of short form agreements or
other applicable documents or notices in respect of registered and applied for
United States federal intellectual property owned by each Loan Party, such Liens
will constitute perfected Liens on the Collateral, securing the applicable
Obligations, enforceable against the applicable Loan Party, and having priority
over all other Liens on the Collateral except in the case of (a) Permitted Liens
and other Liens permitted under Section 7.01, to the extent any such Permitted
Liens or such Liens would have priority over the Liens in favor of the Agent
pursuant to any applicable law or otherwise, (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Agent has not obtained or does not maintain possession of such Collateral and
(c) subject to and as provided for under the terms of the Intercreditor
Agreements, the Liens granted on the Collateral under the Senior Notes Documents
and the ABL Credit Documents.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, the
Borrower shall, and shall (except in the case of the covenants set forth in
Section 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (whose opinion shall not be
qualified as to scope of audit or as to the status of the Borrower and its
consolidated Subsidiaries as a going concern) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

(c) within ninety (90) days after the beginning of each fiscal year, a detailed
consolidated budget of the Borrower and its Subsidiaries by month for such
fiscal year (including a projected consolidated balance sheet and the related
consolidated statements of projected cash flows and projected income of the
Borrower and its consolidated Subsidiaries for each quarter of such fiscal year)
(collectively, the “Projections”);

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

(e) (i) quarterly, at a time mutually agreed with the Administrative Agent that
is promptly after the delivery of the information referred to in
Section 6.01(b), commencing with the delivery of information with respect to the
fiscal quarter ending June 30, 2014, either (x) use commercially reasonable
efforts to participate in a conference call for Lenders to discuss the financial
position and results of operations of the Borrower and their respective
Subsidiaries or (y) deliver a customary Management’s

 

102



--------------------------------------------------------------------------------

Discussion and Analysis of Financial Condition and Results of Operations, in
each case for the most recently-ended period for which financial statements have
been delivered and (ii) commencing with the fiscal year ending December 31,
2015, promptly after the delivery of the information referred to in
Section 6.01(a), deliver a customary Management’s Discussion and Analysis of
Financial Condition and Results of Operations with respect to the fiscal year
most recently ended.

Notwithstanding the foregoing, the obligations referred to in Section 6.01(a)
and 6.01(b) may be satisfied with respect to financial information of the
Borrower and their respective Subsidiaries by furnishing (A) the applicable
financial statements of any Parent Entity of the Borrower or (B) the Borrower’s
or such Parent Entity’s Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Borrower such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Entity, on the one
hand, and the information relating to the Borrower and the consolidated
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall not be subject to any “going concern” or like
qualification or any qualification as to the scope of such audit.

Any financial statements required to be delivered pursuant to Sections 6.01(a)
or 6.01(b) shall not be required to contain all purchase accounting adjustments
relating to the Transactions or the Hercules Transactions to the extent it is
not practicable to include any such adjustments in such financial statements.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with such delivery for the
fiscal quarter ending June 30, 2014), a duly completed Compliance Certificate
signed by a Financial Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which the Borrower or any Restricted Subsidiary files with the SEC or
with any Governmental Authority that may be substituted therefor or with any
national securities exchange, as the case may be (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8), and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any notices of default to
any holder of any class or series of debt securities of any Loan Party having an
aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of the ABL Credit Documents, the Senior Notes Documents or
the Senior Subordinated Notes Documents so long as the aggregate outstanding
principal amount thereunder is greater than the Threshold Amount (in each case,
other than in connection with any board observer rights) and not otherwise
required to be furnished to the Administrative Agent pursuant to any other
clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) (commencing with such delivery for the fiscal year ending
December 31, 2014), (i) a report setting forth the information required by
Sections 1(a) and 2 of the Perfection Certificate (or confirming that there has
been no change in such information since the Closing Date or the last date of
disclosure of any such information to the Administrative Agent) and (ii) a list
of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such list or a confirmation that there is no change in such information since
the later of the Closing Date and the last date of disclosure of any such
information to the Administrative Agent; and

 

103



--------------------------------------------------------------------------------

(e) promptly, but subject to the limitations set forth in Section 6.10 and
Section 10.08, such additional information regarding the business and financial
affairs of any Loan Party or any Material Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
on its own behalf or on behalf of any Lender reasonably request in writing from
time to time.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s (or any Parent Entity’s) website on
the Internet at the website address listed on Schedule 10.02 hereto; or (ii) on
which such documents are posted on the Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive information that is (i) of a type that would
be publicly available (or could be derived from publicly available information)
if the Borrower were public reporting companies and (ii) material with respect
to the Borrower or any of their respective securities for purposes of foreign,
United States Federal and state securities laws (all such information described
in the foregoing, “MNPI”)) (each, a “Public Lender”). The Borrower hereby agree
that (w) at the Administrative Agent’s request, all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
MNPI (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall treat the Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Side Information.” Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark the Borrower Materials
“PUBLIC.”

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Event of Default or Default; and

(b) of (i) the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any of its Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect or (ii) the
occurrence of any ERISA Event that, together with all other ERISA Events that
have occurred and are continuing, would reasonably be expected to result in a
Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and propose to take with respect thereto.

 

104



--------------------------------------------------------------------------------

SECTION 6.04 Payment of Obligations. Timely pay, discharge or otherwise satisfy,
as the same shall become due and payable, all of its obligations and liabilities
in respect of Taxes imposed upon it or upon its income or profits or in respect
of its property, except, in each case, to the extent (i) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (ii) the failure to
pay or discharge the same would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) take all reasonable action to obtain, preserve, renew and keep in full force
and effect its rights, licenses, permits, privileges, franchises, and IP Rights
material to the conduct of its business,

except in the case of clause (a) or (b) to the extent (other than with respect
to the preservation of the existence of the Borrower) that failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article VII.

SECTION 6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

SECTION 6.07 Maintenance of Insurance. (a) Maintain with insurance companies
that the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to the Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried;
provided that, notwithstanding the foregoing, in no event shall the Borrower or
any Restricted Subsidiary be required to obtain or maintain insurance that is
more restrictive than its normal course of practice. Each such policy of
insurance shall as appropriate, (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and/or (ii) in the case of each casualty insurance policy, contain an additional
loss payable clause or endorsement that names the Collateral Agent, on behalf of
the Secured Parties, as the additional loss payee thereunder.

(b) If any portion of any Mortgaged Property is within a special flood hazard
area, then the Borrower shall, or shall cause each Loan Party to, (i) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Collateral Agent evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent.

SECTION 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected individually
or in the aggregate to have a Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual

 

105



--------------------------------------------------------------------------------

books and records in conformity with generally accepted accounting principles in
their respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Borrower or any of the Restricted Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(a) constitutes non-financial trade secrets or non-financial proprietary
information, (b) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (c) is subject to attorney-client or similar
privilege or constitutes attorney work product.

SECTION 6.11 Covenant to Give Security. Promptly following the acquisition by
the Borrower or any Subsidiary Guarantor of any After-Acquired Property (but
subject to the limitations, if applicable, described in Article XII and the
Collateral Documents), execute and deliver such mortgages, deeds of trust,
security instruments, financing statements and, in the case of interests in real
property, certificates and opinions of counsel, as shall be reasonably necessary
to vest in the Collateral Agent a perfected security interest in such
After-Acquired Property and to have such After-Acquired Property added to the
Notes Collateral or the ABL Collateral, as applicable, and thereupon all
provisions of this Agreement relating to the Notes Collateral or the ABL
Collateral, as applicable, shall be deemed to relate to such After-Acquired
Property to the same extent and with the same force and effect.

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the applicable requirements of Environmental Laws.

SECTION 6.13 Further Assurances and Post-Closing Covenant. Subject to the
limitations set forth in the Collateral Documents, the Borrower and each of the
Guarantors shall execute any and all further documents, financing statements,
agreements and instruments, and take all further action that may be reasonably
required under applicable law, or that the Collateral Agent may reasonably
request, in order to grant, preserve, protect and perfect the validity and
priority of the security interests and Liens created or intended to be created
by the Collateral Documents in the Collateral.

SECTION 6.14 Use of Proceeds. The proceeds of the Initial Term Loans (other
than, for the avoidance of doubt, the New 2014 Term Loans made pursuant to
Section 2.01 (as amended by Incremental Amendment No. 1) and Incremental
Amendment No. 1), together with the proceeds of the ABL Revolving Loans drawn on
the Closing Date will be used (i) to pay for the Closing Date Release, (ii) to
pay the Acquisition Consideration and (iii) to pay the Transaction Expenses. The
proceeds of the New 2014 Initial Term Loans made on the Incremental Amendment
No. 1 Effective Date pursuant to Section 2.01 (as amended by Incremental
Amendment

 

106



--------------------------------------------------------------------------------

No. 1) and Incremental Amendment No. 1 shall be used, together with cash on hand
at the Borrower and its Subsidiaries (i) to redeem all or a portion of the
Senior Notes and (ii) for working capital requirements and other general
corporate purposes of the Borrower or its Subsidiaries, including the financing
of acquisitions, other Investments and Restricted Payments and other
distributions on account of the Capital Stock of the Borrower (or any Parent
Entity thereof), in each case permitted hereunder. The proceeds of the New 2014
Delayed Draw Term Loans made pursuant to Section 2.01 (as amended by Incremental
Amendment No. 1) and Incremental Amendment No. 1 shall be used for working
capital requirements and other general corporate purposes of the Borrower or its
Subsidiaries, including the financing of acquisitions, other Investments and
Restricted Payments and other distributions on account of the Capital Stock of
the Borrower (or any Parent Entity thereof), in each case permitted hereunder.

SECTION 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of each Facility as of the Closing Date from
each of S&P and Moody’s.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, the
Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to:

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than Permitted Liens.

SECTION 7.02 [Reserved].

SECTION 7.03 Indebtedness.

(a) Create, incur, issue, assume or suffer to exist any Indebtedness, other than
Permitted Indebtedness.

(b) For purposes of determining compliance with this Section 7.03:

(i) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of Permitted Indebtedness described
in the definition of “Permitted Indebtedness,” the Borrower, in its sole
discretion, will classify or reclassify such item of Indebtedness (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness in one of such clauses; and

(ii) the Borrower will be entitled to divide and classify an item of
Indebtedness in more than one clause of the definition of “Permitted
Indebtedness.”

(c) Accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness will not be deemed to be an incurrence or issuance of
Indebtedness for purposes of this Section 7.03.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed or
first incurred (whichever yields the lower U.S. dollar-equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable

 

107



--------------------------------------------------------------------------------

U.S. dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being Refinanced plus (ii) the aggregate
amount of accrued interest, fees, underwriting discounts, premiums (including
tender premiums) and penalties (if any) thereon and other costs and expenses
(including OID, upfront fees or similar fees) incurred in connection with such
Refinancing.

(e) Subject to the proviso to Section 7.03(d), the principal amount of any
Indebtedness incurred to Refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being Refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
Refinancing.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (other than as part of the
Transactions), except that:

(a) any Restricted Subsidiary may merge or consolidate with the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia or any territory thereof;

(b) (i) any Restricted Subsidiary of the Borrower that is not a Loan Party may
merge or consolidate with or into any other Restricted Subsidiary of the
Borrower that is not a Loan Party, (ii) any Restricted Subsidiary of the
Borrower may merge or consolidate with or into any other Restricted Subsidiary
of the Borrower that is a Loan Party, (iii) any merger the sole purpose of which
is to reincorporate or reorganize a Loan Party in another jurisdiction in the
United States shall be permitted and (iv) any Restricted Subsidiary of the
Borrower may liquidate or dissolve or change its legal form if the Borrower
determines in good faith that such action is in the best interests of the
Borrower and the Restricted Subsidiaries and is not materially disadvantageous
to the Lenders; provided that, in the case of clause (iv), the Person who
receives the assets of any dissolving or liquidated Restricted Subsidiary that
is a Guarantor shall be a Loan Party or such disposition shall otherwise be
permitted under Section 7.06 or the definition of “Permitted Investments”;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary;

(d) so long as no Event of Default (or, to the extent relating to a Permitted
Acquisition, no Event of Default under Section 8.01(a) or (f)) exists or would
result therefrom (in each case, in the case of a Permitted Acquisition which is
a Limited Condition Acquisition, such determination to be subject to
Section 1.10), the Borrower may merge or consolidate with (or Dispose of all or
substantially all of its assets to) any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (or,
in connection with a Disposition of all or substantially all of the Borrower’s
assets, is the transferee of such assets) (any such Person, a “Successor
Borrower”), (A) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to supplements hereto or
thereto in form reasonably satisfactory to the Administrative Agent,
(C) immediately after giving pro forma effect to any such transaction and any
related financing transaction, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (1) the Successor Borrower
would be permitted to incur at least $1.00 of Permitted Ratio Debt, or (2) the
Fixed Charge Coverage Ratio for the Borrower would be greater than the Fixed
Charge Coverage Ratio for the Borrower immediately prior to such transaction,
(D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty (or in another form
reasonably satisfactory to the

 

108



--------------------------------------------------------------------------------

Administrative Agent) confirmed that its Guaranty of the Obligations shall apply
to the Successor Borrower’s obligations under this Agreement, (E) each Loan
Party, unless it is the other party to such merger or consolidation, shall have
by a supplement to the Security Agreement (or in another form reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (F) if reasonably requested by the Administrative Agent, each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (G) the Successor Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

(e) so long as no Event of Default (or, to the extent relating to a Permitted
Acquisition, no Event of Default under Section 8.01(a) or (f)) exists or would
result therefrom, Holdings may merge or consolidate with (or Dispose of all or
substantially all of its assets to) any other Person; provided that (A) a new
Holdings shall be the continuing or surviving Person or (B) if (i) the Person
formed by or surviving any such merger or consolidation is not a Holdings
entity, (ii) a Holdings entity is not the Person into which the applicable
previous Holdings has been liquidated or (iii) in connection with a Disposition
of all or substantially all of a Holdings entity’s assets, the Person that is
the transferee of such assets is not a Holdings entity (any such Person, a
“Successor Holdings”), (1) the Successor Holdings shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (2) the Successor Holdings shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and (3) if
reasonably requested by the Administrative Agent, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Holdings will
succeed to, and be substituted for, the applicable Holdings under this
Agreement;

(f) any Restricted Subsidiary may merge or consolidate with (or Dispose of all
or substantially all of its assets to) any other Person in order to effect a
Permitted Investment or other Investment permitted pursuant to Section 7.06;
provided, that, solely in the case of a merger or consolidation involving a Loan
Party, no Event of Default (or, to the extent relating to a Permitted
Acquisition, no Event of Default under Section 8.01(a) or (f)) exists or would
result therefrom; provided, further, that the continuing or surviving Person
shall be the Borrower or a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11 and Article XII;

(g) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)); and

(h) the Loan Parties and the Restricted Subsidiaries may consummate the
Transactions.

SECTION 7.05 Dispositions. Make any Disposition (other than as part of or in
connection with the Transactions) except:

(a) Dispositions of obsolete, damaged, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and goods held for sale in the ordinary course of
business and immaterial assets (considered in the aggregate) in the ordinary
course of business;

 

109



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;

(e) Dispositions constituting Permitted Investments (other than pursuant to
clause (d) thereof) or otherwise permitted by Section 7.06, Dispositions
permitted by Section 7.04 (other than clause (g) thereof) and Liens permitted by
Section 7.01;

(f) Dispositions of property pursuant to Sale and Lease-Back Transactions;

(g) Dispositions of cash, Cash Equivalents and Investment Grade Securities;

(h) leases, subleases, service agreements, product sales, licenses or
sublicenses (including agreements involving the provision of software in copy or
as a service, and related data and services), in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property, whether tangible or intangible, for fair market
value; provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition; (ii) with respect to any Disposition pursuant to
this clause (j) for a purchase price in excess of $15,000,000, the Borrower or
any Restricted Subsidiary shall receive not less than 75% of such consideration
in the form of cash or Cash Equivalents; provided, however, that for the
purposes of this clause (ii), all of the following shall be deemed to be cash:
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary that are (i) assumed by the transferee with respect to the
applicable Disposition or (ii) that are otherwise cancelled or terminated in
connection with the transaction with such transferee and, in each case, for
which the Borrower and all of the Restricted Subsidiaries (to the extent
previously liable thereunder) shall have been validly released by all applicable
creditors in writing, (B) any securities, notes or other obligations or assets
received by the Borrower or Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within one
hundred and eighty (180) days following the closing of the applicable
Disposition, (C) Indebtedness of any Restricted Subsidiary that ceases to be a
Restricted Subsidiary as a result of such Disposition (other than intercompany
debt owed to the Borrower or its Restricted Subsidiaries), to the extent that
the Borrower and all of the Restricted Subsidiaries (to the extent previously
liable thereunder) are released from any guarantee of payment of the principal
amount of such Indebtedness in connection with such Disposition and (D) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (D) that is at that time
outstanding, not in excess (as of the date of the receipt of such Designated
Non-Cash Consideration) of the greater of $50,000,000 and 2.50% of Total Assets,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value; and (iii) the Net Cash Proceeds thereof are applied to prepay
the Loans to the extent required by Section 2.03(b)(ii);

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions or discounts of accounts receivable in connection with the
collection or compromise thereof;

 

110



--------------------------------------------------------------------------------

(m) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Restricted Subsidiaries that is not in contravention of
Section 7.07;

(o) the unwinding of any Hedging Obligations;

(p) any Disposition of Securitization Assets to a Securitization Subsidiary;

(q) abandon, or cease to maintain or cease to enforce intellectual property
rights in each case in the ordinary course of business and where the loss of
which does not materially interfere with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

(r) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business;

(s) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business; and

(t) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

SECTION 7.06 Restricted Payments.

(a) Declare or make, directly or indirectly, any Restricted Payment unless, at
the time of and immediately after giving effect to such Restricted Payment, such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments (including the fair market value of any non-cash amount) made by the
Borrower and the Restricted Subsidiaries after the Closing Date (including
Restricted Payments permitted by Sections 7.06(b)(i), (ii) (with respect to the
payment of dividends on Refunding Capital Stock pursuant to clause (c) thereof),
(vi)(C) and (ix), but excluding all other Restricted Payments permitted by
Section 7.06(b) (and for the avoidance of doubt, all other Permitted
Investments)), is less than the Available Amount at such time; provided to the
extent such Restricted Payment is to be made out of amounts under clause (b) of
the definition of “Available Amount,” (x) no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof and (y) at
least $1.00 of Permitted Ratio Debt would be permitted to be incurred.

(b) The provisions of Section 7.06(a) will not prohibit:

(i) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Section 7.06;

(ii) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interest, including any accrued and unpaid dividends thereon (“Treasury
Capital Stock”), or Subordinated Indebtedness, of any Loan Party or any Equity
Interest of any Parent Entity of the Borrower, in exchange for, or out of the
proceeds of, the substantially concurrent sale or issuance (other than to a
Restricted

 

111



--------------------------------------------------------------------------------

Subsidiary) of, Equity Interests of the Borrower or any Parent Entity thereof to
the extent contributed to the Borrower (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”), (b) the declaration and payment
of dividends on Treasury Capital Stock out of the proceeds of the substantially
concurrent sale or issuance (other than to a Restricted Subsidiary of the
Borrower or to an employee stock ownership plan or any trust established by the
Borrower or any of its Restricted Subsidiaries) of Refunding Capital Stock, and
(c) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 7.06(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any Parent Entity of the Borrower) in an aggregate amount per year no greater
than the aggregate amount of dividends per annum that were declarable and
payable on such Treasury Capital Stock immediately prior to such retirement;

(iii) the defeasance, redemption, repurchase, exchange or other acquisition or
retirement of (1) Junior Financing of the Borrower or a Subsidiary Guarantor
made by exchange for, or out of the proceeds of a sale made within 90 days of,
new Indebtedness of the Borrower or a Subsidiary Guarantor or (2) Disqualified
Stock made by exchange for, or out of the proceeds of a sale made within 90 days
of, Disqualified Stock of the Borrower or a Subsidiary Guarantor that, in each
case, is incurred in compliance with Section 7.03;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any Parent Entity thereof held by any future, present
or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Borrower, any of its Subsidiaries or any of its Parent Entities pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any equity subscription or equity holder agreement
(including, for the avoidance of doubt, any principal and interest payable on
any notes issued by the Borrower or any Parent Entity thereof in connection with
such repurchase, retirement or other acquisition), including any Equity Interest
rolled over by management of the Borrower or any Parent Entity thereof in
connection with the Transactions; provided that the aggregate amount of
Restricted Payments made under this Section 7.06(b)(iv) does not exceed
$10,000,000 in any fiscal year (which amount shall be increased to $20,000,000
following the consummation of a Qualifying IPO) (with unused amounts in any
fiscal year being carried over to the succeeding fiscal years); provided,
further, that each of the amounts in any fiscal year under this clause may be
increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, the cash
proceeds from the sale of Equity Interests of any Parent Entity of the Borrower,
in each case to any future, present or former employees, directors, officers,
managers, or consultants (or their respective Controlled Investment Affiliates
or Immediate Family Members) of the Borrower, any of its Subsidiaries or any of
its Parent Entities that occurs after the Closing Date, to the extent the cash
proceeds from the sale of such Equity Interests are excluded from the
calculation of the Available Amount; plus

(B) the cash proceeds of life insurance policies received by the Borrower, the
Restricted Subsidiaries or, to the extent such proceeds are contributed to a
Loan Party, any Parent Entity of the Borrower, in each case, after the Closing
Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from any future, present or former employees,
directors, officers, managers, or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Borrower, any Parent
Entity of the Borrower or any Restricted Subsidiary in connection with a
repurchase of Equity Interests of the Borrower or any Parent Entities thereof
will not be deemed to constitute a Restricted Payment for purposes of this
Section 7.06 or any other provision of this Agreement;

 

112



--------------------------------------------------------------------------------

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary issued in accordance with Section 7.03 or any class or series of
Preferred Stock of any Restricted Subsidiary to the extent such dividends or
distributions are included in the definition of “Fixed Charges”;

(vi) (A) the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued by the Borrower after the Closing Date;

(B) the declaration and payment of dividends or distributions to any Parent
Entity of the Borrower, the proceeds of which will be used to fund the payment
of dividends or distributions to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) issued by such Parent Entity
after the Closing Date, provided that the amount of dividends and distributions
paid pursuant to this Section 7.06(b)(vi)(B) shall not exceed the aggregate
amount of cash actually contributed to the Borrower from the sale of such
Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.06(b)(ii);

provided, in the case of each of Sections 7.06(b)(vi)(A), (B) and (C), that for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance or
declaration on a pro forma basis, at least $1.00 of Permitted Ratio Debt would
be permitted to be incurred;

(vii) Investments in Unrestricted Subsidiaries taken together with all other
Investments made pursuant to this clause (vii) that are at the time outstanding,
without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or marketable securities, not
to exceed the greater of (a) $35,000,000 and (b) 1.50% of Total Assets;

(viii) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective Controlled Investment Affiliates or
Immediate Family Members) of the Borrower, any of its Subsidiaries or any of its
Parent Entities and any repurchases of Equity Interests deemed to occur upon
exercise of stock options, warrants or similar rights if such Equity Interests
represent a portion of the exercise price of such options, warrants or similar
rights or required withholding or similar taxes;

(ix) the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to any Parent Entity of the Borrower to fund a payment
of dividends on such company’s common stock), following the first public
offering of the Borrower’s common stock or the common stock of any Parent Entity
of the Borrower after the Closing Date, of up to 6.0% per annum of the net cash
proceeds received by or contributed to the Borrower in or from any such public
offering, other than public offerings with respect to the Borrower’s common
stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;

(x) Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (x) not to exceed at any one
time outstanding (as of the date any such Restricted Payment is made) the sum of
(a) the greater of (1) $50,000,000 and (2) 2.50% of Total Assets and (b) an
amount equal to the amount of Excluded Contributions previously received by the
Borrower;

 

113



--------------------------------------------------------------------------------

(xi) distributions or payments of Securitization Fees;

(xii) any Restricted Payment made in connection with the Transactions, the
Hercules Transactions and the fees and expenses related thereto or owed to
Affiliates, in each case, with respect to any Restricted Payment made to an
Affiliate, to the extent permitted by Section 7.08;

(xiii) the declaration and payment of dividends or distributions by the Borrower
or any Restricted Subsidiary to, or the making of loans or advances to, the
Borrower or any Parent Entity thereof in amounts required for any Parent Entity
of the Borrower to pay, in each case without duplication,

(A) franchise, excise and similar taxes and other fees and expenses required to
maintain their corporate or other legal existence;

(B) (i) for any taxable period in which the Borrower is a member of a
consolidated, combined or similar income tax group for U.S. federal and/or
applicable foreign, state or local income tax purposes of which a Parent Entity
of the Borrower is the common parent (a “Tax Group”), to pay the portion of any
U.S. federal, foreign, state and local income taxes of such Tax Group for such
taxable period that are attributable to the taxable income of the Borrower
and/or its Subsidiaries; provided, that for each taxable period, (A) the amount
of such payments made in respect of such taxable period in the aggregate shall
not exceed the amount that the Borrower and/or its Subsidiaries, as applicable,
would have been required to pay as stand-alone taxpayers or a stand-alone Tax
Group and (B) the amount of such payments made in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary for such purpose; and (ii) any Tax Distribution;

(C) customary salary, bonus, severance and other benefits payable to, and
indemnities provided on behalf of, employees, directors, officers and managers
of any Parent Entity of the Borrower, and any payroll, social security or
similar taxes thereof, to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, including, if applicable, the Borrower’s proportionate
share of such amounts relating to such Parent Entity being a public company;

(D) general corporate operating, administrative, compliance and overhead costs
and expenses of any Parent Entity of the Borrower to the extent such costs and
expenses are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, including, if applicable, the Borrower’s proportionate
share of such amounts relating to such Parent Entity being a public company;

(E) fees and expenses of the Borrower related to any successful or unsuccessful
equity or debt offering of such Parent Entity;

(F) amounts payable pursuant to the Management Fee Agreement (including any
amendments, modifications or waivers thereto so long as any such amendment is
not materially disadvantageous in the good faith judgment of the Borrower, when
taken as a whole, as compared to the Management Fee Agreement in effect on the
Closing Date), solely to the extent such amounts are not paid directly by the
Borrower or any of its Subsidiaries;

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any Parent Entity thereof;

(H) interest and/or principal on Indebtedness the proceeds of which have been
contributed to the Borrower or any Restricted Subsidiary and that has been
guaranteed by, or is otherwise considered Indebtedness of, the Borrower or any
Restricted Subsidiary incurred in accordance with Section 7.03;

 

114



--------------------------------------------------------------------------------

(I) to finance Investments that would otherwise be permitted to be made pursuant
to this Section 7.06 if made by the Borrower; provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment, (B) such Parent Entity shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or a Restricted Subsidiary or
(2) the merger, consolidation, amalgamation or sale of the Person formed or
acquired into the Borrower or a Restricted Subsidiary (to the extent not
prohibited by Section 7.04) in order to consummate such Investment, (C) such
Parent Entity and its Affiliates (other than the Borrower or any Restricted
Subsidiary) receives no consideration or other payment in connection with such
transaction except to the extent the Borrower or a Restricted Subsidiary could
have given such consideration or made such payment in compliance with this
Section 7.06 and (D) any property received by the Borrower shall not increase
the Available Amount; and

(J) amounts that would be permitted to be paid by the Borrower under clauses
(d), (k), (l) and (m) of Section 7.08; provided that the amount of any dividend
or distribution under this clause (xiii)(J) to permit such payment shall reduce
Consolidated Net Income of the Borrower to the extent, if any, that such payment
would have reduced Consolidated Net Income of the Borrower if such payment had
been made directly by the Borrower and increase (or, without duplication of any
reduction of Consolidated Net Income, decrease) EBITDA to the extent, if any,
that Consolidated Net Income is reduced under this clause (xiii)(J) and such
payment would have been added back to (or, to the extent excluded from
Consolidated Net Income, would have been deducted from) EBITDA if such payment
had been made directly by the Borrower, in each case, in the period such payment
is made;

(xiv) the distribution, by dividend or otherwise, or other transfer or
disposition of shares of Capital Stock of, or Indebtedness owed to the Borrower
or a Restricted Subsidiary by, Unrestricted Subsidiaries (other than
Unrestricted Subsidiaries, the primary assets of which are Cash Equivalents);

(xv) other Restricted Payments so long as immediately after giving effect to any
Restricted Payment pursuant to this clause (xv), the Consolidated Net Leverage
Ratio for the Test Period most recently ended on or prior to the date of any
such Restricted Payment would be less than or equal to 4.50 to 1.00;

(xvi) (A) the refinancing of any Junior Financing with the Net Cash Proceeds of,
or in exchange for, any Refinancing Indebtedness, (B) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Stock) of the
Borrower or any Parent Entity thereof, (C) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owed to the Borrower or a Restricted
Subsidiary or the prepayment of Refinancing Indebtedness with the proceeds of
any other Junior Financing otherwise permitted by Section 7.03, (D) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, not to
exceed (as of the date any such prepayment, redemption, purchase, defeasance or
other payment is made) the greater of $25,000,000 and 1.00% of Total Assets, and
(E) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings from the Net Cash Proceeds of any Permitted Equity
Issuance; and

(xvii) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions permitted by
any provision of Section 7.01, 7.03, 7.04 or 7.08 (other than Section 7.08(b)).

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clause (x)(a) of this Section 7.06(b), no Event of Default shall
have occurred and be continuing or would occur as a consequence thereof.

 

115



--------------------------------------------------------------------------------

For the avoidance of doubt, this Section 7.06 shall not restrict the making of
any “AHYDO catch-up payment” with respect to, and required by the terms of, any
Indebtedness of the Borrower or any Restricted Subsidiary permitted to be
incurred under Section 7.03 hereof.

SECTION 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business or
any other activities that are reasonably similar, ancillary, incidental,
complimentary or related to, or a reasonable extension, development or expansion
of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.

SECTION 7.08 Transactions with Affiliates. Make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$20,000,000, unless such Affiliate Transaction is on terms that are not
materially less favorable to the Borrower or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Borrower or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis; provided that the foregoing restriction shall not apply to:

(a) transactions between or among Holdings, the Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(b) Restricted Payments permitted by Section 7.06 (including, for the avoidance
of doubt, any Permitted Investments);

(c) the payment of management, consulting, monitoring, advisory and other fees
(including any transaction fee) and related expenses (including indemnification
and other similar amounts) pursuant to the Management Fee Agreement (plus any
unpaid management, consulting, monitoring, advisory and other fees and related
expenses (including indemnification and similar amounts) accrued in any prior
year) and any one-time payment under the Management Fee Agreement of a
termination fee to the Sponsor in the event of either a Change of Control or the
completion of a Qualifying IPO, in each case, without giving effect to
amendments, modifications, or waivers of the Management Fee Agreement after the
Closing Date that are, when taken as a whole, materially adverse to the Lenders
compared to the Management Fee Agreement in effect on the Closing Date;

(d) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements and employment and severance arrangements
provided on behalf of or for the benefit of, current or former employees,
directors, officers, managers, distributors or consultants of the Borrower or
any of its Parent Entities or any Restricted Subsidiary;

(e) any agreement as in effect as of the Closing Date and set forth on Schedule
7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous in any material respect in the good faith judgment of the
Borrower to the Lenders when taken as a whole as compared to the applicable
agreement as in effect on the Closing Date);

(f) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any stockholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by the Borrower or any Restricted Subsidiary of obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (f) to the extent that the terms of any such amendment or new agreement
are not disadvantageous in any material respect in the good faith judgment of
the Borrower to the Lenders when taken as a whole;

 

116



--------------------------------------------------------------------------------

(g) the Transactions and the Hercules Transactions and the payment of all fees
and expenses related to the Transactions and the Hercules Transactions,
including Transaction Expenses;

(h) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and which are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(i) the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Parent Entity or to any Permitted Holder or to any employee,
director, officer, manager, distributor or consultant (or their respective
Controlled Investment Affiliates or Immediate Family Members) of the Borrower,
any Parent Entity thereof or any Restricted Subsidiary;

(j) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with or any Qualified Securitization
Facility;

(k) payments by the Borrower or any Restricted Subsidiary to the Sponsor made
for any (x) financial advisory, financing, underwriting or placement services or
in respect of other investment banking activities, including, without
limitation, in connection with acquisitions or divestitures which payments are
approved by a majority of the board of directors of the Borrower in good faith,
(y) consulting services relating to product management, working capital
management or operational improvements and (z) procurement, sourcing and
back-office services;

(l) payments and Indebtedness (and cancellation of any thereof) of the Borrower
and the Restricted Subsidiaries and Preferred Stock (and cancellation of any
thereof) of any Restricted Subsidiary to any future, current or former employee,
director, officer, manager or consultant (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Borrower, any of its
Subsidiaries or any of its Parent Entities pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any supplemental executive retirement benefit plans
or arrangements with any such employees, directors, officers, managers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) that are, in each case, approved by the Borrower in good faith;

(m) investments by any Permitted Holder in securities of the Borrower or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by any such Permitted Holder in connection therewith) so long as (a) the
investment is being offered generally to other investors on the same or more
favorable terms and (b) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities;

(n) payments to or from, and transactions with, any joint venture in the
ordinary course of business (including, without limitation, any cash management
activities related thereto);

(o) payments by the Borrower (and any Parent Entity thereof) and its
Subsidiaries pursuant to tax sharing agreements among Holdings (and any Parent
Entity) and its Subsidiaries; provided that in each case the amount of such
payments in any fiscal year does not exceed the amount described in
Section 7.06(b)(xiii)(B);

(p) any lease entered into between the Borrower or any Restricted Subsidiary, as
lessee and any Affiliate of the Borrower, as lessor, which is approved by a
majority of the disinterested members of the board of directors of the Borrower
in good faith; and

(q) intellectual property licenses and sublicenses, product sales, and service
agreements in the ordinary course of business.

 

117



--------------------------------------------------------------------------------

SECTION 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that prohibits, restricts, imposes any
condition on or limits the ability of (a) any Restricted Subsidiary that is not
a Loan Party to make Restricted Payments to (directly or indirectly) or to make
or repay loans or advances to any Loan Party or to Guarantee the Obligations of
any Loan Party under the Loan Documents or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Obligations under the Loan Documents; provided
that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that:

(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of the restrictions described in the
foregoing clauses (a) and (b) in such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) are restrictions that arise in connection with (including Indebtedness and
other agreements entered into in connection therewith) (x) any Lien permitted by
Section 7.01 and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.06 or, for the
avoidance of doubt, constituting Permitted Investments, and applicable solely to
such joint venture,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds and products thereof and, in the case of the ABL Credit
Agreement, Senior Notes, Senior Subordinated Notes and Credit Agreement
Refinancing Indebtedness, permit the Liens securing the Obligations without
restriction (subject to the Intercreditor Agreements),

(vii) are customary restrictions on leases, subleases, service agreements,
product sales, licenses or asset sale agreements otherwise permitted hereby so
long as such restrictions relate to the assets subject thereto,

(viii) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,

(ix) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(x) are restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business,

 

118



--------------------------------------------------------------------------------

(xi) are customary restrictions contained in the ABL Credit Documents, Senior
Notes Documents, Senior Subordinated Notes Documents, any Permitted Incremental
Equivalent Debt and any Refinancing Indebtedness of any of the foregoing (to the
extent such restrictions do not prohibit the Liens securing the Obligations),

(xii) arise in connection with cash or other deposits permitted under
Section 7.01 or the definition of “Permitted Investments,”

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Closing Date and permitted under Section 7.03 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect their obligation or ability to make any payments required hereunder,

(xiv) arise in connection with purchase money obligations for property acquired
in the ordinary course of business or Capitalized Lease Obligations;

(xv) are imposed by applicable Law;

(xvi) arise in connection with any agreement or other instrument of a Person
acquired by or merged or consolidated with or into the Borrower or any of its
Restricted Subsidiaries in existence at the time of such acquisition or at the
time it merges with or into the Borrower or any of its Restricted Subsidiaries
or assumed in connection with the acquisition of assets from such Person (but,
in any such case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person so acquired and its Subsidiaries, or the property
or assets of the Person so acquired and its Subsidiaries or the property or
assets so acquired;

(xvii) arise in connection with contracts for the sale of assets, including
customary restrictions with respect to a Subsidiary of the Borrower pursuant to
an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary;

(xviii) arise in connection with other Indebtedness permitted to be incurred
subsequent to the Closing Date pursuant to the provisions of Section 7.03
hereof;

(xix) are restrictions created in connection with any Qualified Securitization
Facility that, in the good faith determination of the Borrower are necessary or
advisable to effect such Qualified Securitization Facility;

(xx) are restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrower or any of its Restricted Subsidiaries is a party entered into
in the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;

(xxi) are any encumbrances or restrictions of the type referred to in clauses
(a) and (b) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xx) of this Section 7.09; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or

 

119



--------------------------------------------------------------------------------

refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

SECTION 7.10 Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice from the Borrower to the
Administrative Agent, change their fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

SECTION 7.11 Modification of Terms of Junior Financing.

Amend, modify or change in any manner materially adverse to the interests of the
Lenders, as determined in good faith by the Borrower, any term or condition of
any Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount greater than the Threshold Amount (other
than as a result of any Refinancing Indebtedness in respect thereof) without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed); provided, however, that no amendment, modification or
change of any term or condition of any Junior Financing Documentation permitted
by any Intercreditor Agreement in respect thereof shall be deemed to be
materially adverse to the interests of the Lenders.

SECTION 7.12 Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Borrower shall not permit any of its wholly-owned Subsidiaries
that are Restricted Subsidiaries (and non-wholly-owned Subsidiaries if such
non-wholly-owned Subsidiaries guarantee capital markets debt securities of the
Borrower or any Subsidiary Guarantor), other than a Subsidiary Guarantor, a
Foreign Subsidiary (except any Foreign Subsidiary that guarantees any
Indebtedness of the Borrower under the ABL Facility or capital markets debt
securities of the Borrower or any Subsidiary Guarantor) or a Securitization
Subsidiary, to guarantee the payment of any Indebtedness of the Borrower or any
other Guarantor unless:

(i) such Restricted Subsidiary, within 30 days after the guarantee of such
Indebtedness, executes and delivers a Guarantor Joinder Agreement, providing for
a Guaranty by such Restricted Subsidiary, except that with respect to a
guarantee of Indebtedness of the Borrower or any Subsidiary Guarantor, if such
Indebtedness is by its express terms subordinated in right of payment to the
Obligations or such Subsidiary Guarantor’s Guaranty, any such guarantee by such
Restricted Subsidiary with respect to such Indebtedness shall be subordinated in
right of payment to such Guaranty substantially to the same extent as such
Indebtedness is subordinated to the Obligations; and

(ii) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guaranty;

provided that this Section 7.12 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and
(ii) guarantees of any Qualified Securitization Facility by any Restricted
Subsidiary. The Borrower may elect, in its sole discretion, to cause any
Subsidiary that is not otherwise required to be a Guarantor to become a
Guarantor, in which case such Subsidiary shall not be required to comply with
the 30 day period described in clause (i) above.

SECTION 7.13 Impairment of Security Interests. Subject to the rights of the
holders of Permitted Liens, neither the Borrower nor any of the Guarantors shall
take any action, or knowingly or negligently omit to take any action, which
action or omission might or would or could be reasonably expected to have the
result of materially impairing the security interest with respect to the
Collateral for the benefit of the Collateral Agent and the Lenders in
contravention of the provisions of this Agreement. Notwithstanding the
foregoing, the Collateral Agent and the Lenders acknowledge and agree that any
release of the Liens pursuant to this Agreement and the Collateral Documents
shall not be deemed to impair the security under this Agreement and that any
Person may rely on such provision in delivering a certificate requesting release
so long as all other provisions of this Agreement with respect to such release
have been complied with.

 

120



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Each of the events referred to in clauses
(a) through (k) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Hedging Obligations,
termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by any Loan Party),
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; provided, further, that this
clause (e)(B) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and (y) any Indebtedness permitted to
exist or be incurred under the terms of this Agreement that is required to be
repurchased, prepaid, defeased or redeemed (or as to which an offer to
repurchase, prepay, defease or redeem is required to be made) in connection with
any asset sale event, casualty or condemnation event, change of control (without
limiting the rights of the Agents and the Lenders under Section 8.02 below),
excess cash flow or other customary provision in such Indebtedness giving rise
to such requirement to offer or prepay in the absence of any default thereunder;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness; or

 

121



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The Borrower, Holdings or Restricted Subsidiary
that is a Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary (or any group of Restricted Subsidiaries that together would
constitute a Material Subsidiary) a final judgment and order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and has not denied coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any of their respective ERISA Affiliates
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect, (iii) any Loan
Party or an ERISA Affiliate is notified in writing by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is or is expected to be, in
reorganization (within the meaning of Section 4242 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA) or in “endangered” or critical status
(within the meaning of Section 432 of the Code or Section 305 of ERISA) except
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect or (iv) with respect to a Foreign Plan a
termination, withdrawal or noncompliance with applicable Law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05 or as a result of acts or
omissions by an Agent or any Lender hereunder) or prior to the satisfaction in
full of all the Obligations (other than any contingent obligations not then
due), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations (other than any contingent obligations not then due)), or
purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11, 6.13 or Article XII shall for any reason (other
than pursuant to the terms hereof or thereof including as a result of a
transaction not prohibited under this Agreement) cease to create, or any Lien
purported to be created by any Collateral Document shall be asserted in writing
by any Loan Party not to be, a valid and perfected lien with the priority
required by the Collateral Document (or other security purported to be created
on the applicable Collateral) on and security interest in any material portion
of the Collateral purported to be covered thereby, subject to Liens permitted
under Section 7.01, except to the extent that any such perfection or priority is
not required pursuant to Section 6.11 or 6.13 or Article XII or results from the
failure of the Collateral Agent or the trustee under the Senior Notes Indenture
to maintain possession of Collateral actually delivered to it and pledged under
the Collateral Documents or to file Uniform Commercial Code amendments relating
to a Loan Party’s change of name or jurisdiction of formation (solely to the
extent that the Borrower provides the Collateral Agent written notice thereof in

 

122



--------------------------------------------------------------------------------

accordance with the Loan Documents, and the Collateral Agent and the Borrower
have agreed that the Collateral Agent will be responsible for filing such
amendments) and continuation statements and except as to Collateral consisting
of real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or (ii) any of the
Equity Interests of the Borrower ceasing to be pledged pursuant to the Security
Agreement free of Liens other than Liens subject to the Equal Priority
Intercreditor Agreement, the Crossing Lien Intercreditor Agreement, any other
Customary Intercreditor Agreement or any nonconsensual Liens arising solely by
operation of Law; or

(k) Change of Control. There occurs any Change of Control.

SECTION 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may with the consent of the Required
Lenders and shall, at the request of the Required Lenders, take any or all of
the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”), the Commitments of each Lender shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), subject to the
Intercreditor Agreements any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

123



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of the Administrative Agent. Each
Lender hereby irrevocably appoints Bank of America, N.A., to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX (other than Sections 9.09,
9.10, 9.11, 9.12 and 9.16) are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any such provision.

SECTION 9.02 Rights as a Lender. Any Person serving as an Agent (including as
Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders. The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

SECTION 9.03 Exculpatory Provisions. The Administrative Agent and the Arranger
shall not have any duties or obligations except those expressly set forth in
this Agreement and in the other Loan Documents, and such duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
an Agent (including the Administrative Agent) and an Arranger:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent or Arranger is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent or Arranger
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent or Arranger to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by any Person serving as an Agent, Arranger
or any of their Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be

 

124



--------------------------------------------------------------------------------

necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by the final and non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof. The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Loan Document a fiduciary relationship
in respect of any Lender or the holder of any Term Note; and nothing in this
Agreement or in any other Loan Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no powers, duties, responsibilities
or liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that each Arranger shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent as, and to the extent, provided for
under Section 10.05. Without limitation of the foregoing, each Arranger shall
not, solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

SECTION 9.04 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Term Note, to the extent it deems appropriate, has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of Holdings, the Borrower and the Restricted Subsidiaries in connection
with the making and the continuance of the Loans and the taking or not taking of
any action in connection herewith and (ii) its own appraisal of the
creditworthiness of Holdings, the Borrower and the Restricted Subsidiaries and,
except as expressly provided in this Agreement, the Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender or the holder of any Term Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Term Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Holdings, the Borrower or any
of the Restricted Subsidiaries or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, or the financial
condition of Holdings, the Borrower or any of the Restricted Subsidiaries or the
existence or possible existence of any Default or Event of Default.

SECTION 9.05 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Term Note shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any other Loan Document in accordance with the instructions of the Required
Lenders.

 

125



--------------------------------------------------------------------------------

SECTION 9.06 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. With respect to all legal matters pertaining to
this Agreement and any other Loan Document and its duties hereunder and
thereunder, upon advice of counsel selected by the Administrative Agent. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 9.07 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article IX shall apply to any such sub agent and to the Agent-Related
Persons of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, to the extent the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
Administrative Agent or any other Agent-Related Person (solely to the extent any
such Agent-Related Person was performing services on behalf of the
Administrative Agent) in proportion to their respective “percentage” as used in
determining the Required Lenders from and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) in performing its
duties hereunder or under any other Loan Document or in any way relating to or
arising out of this Agreement or any other Loan Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or any other
Agent-Related Person’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision). In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.08 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, provided, further,
that the failure of any Lender to indemnify or reimburse the Administrative
Agent shall not relieve any other Lender of its obligation in respect thereof.
The undertaking in this Section 9.08 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

126



--------------------------------------------------------------------------------

SECTION 9.09 The Administrative Agent in Its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders. The Lenders acknowledge that,
pursuant to such activities, any Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that no Agent shall be under any obligation to
provide such information to them.

SECTION 9.10 Holders. The Administrative Agent may deem and treat the payee of
any Term Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Term Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Term Note or of any Term Note or Term
Notes issued in exchange therefor.

SECTION 9.11 Resignation by the Administrative Agent. The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Loan Documents at any time by giving 30
Business Days prior written notice to the Lenders and the Borrower. If the
Administrative Agent is in material breach of its obligations hereunder as
Administrative Agent, then the Administrative Agent may be removed as the
Administrative Agent at the reasonable request of the Required Lenders. Such
resignation or removal shall take effect upon the appointment of a successor
Administrative Agent as provided below.

Upon any such notice of resignation by, or notice of removal of, the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) has occurred and is continuing).

If a successor Administrative Agent shall not have been so appointed within such
30 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) has
occurred and is continuing), shall then appoint a successor Administrative Agent
who shall serve as Administrative Agent hereunder or thereunder until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

If no successor Administrative Agent has been appointed pursuant to the
foregoing by the 35th Business Day after the date such notice of resignation was
given by the Administrative Agent or such notice of removal was given by the
Required Lenders or the Borrower, as applicable, the Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided above. The retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.11.

 

127



--------------------------------------------------------------------------------

Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that requirements of Section 6.11, 6.13 and
Article XII are satisfied, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.11).

The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

Upon a resignation of the Administrative Agent pursuant to this Section 9.11,
the Administrative Agent (i) shall continue to be subject to Section 10.08 and
(ii) shall remain indemnified to the extent provided in this Agreement and the
other Loan Documents and the provisions of this Article IX (and the analogous
provisions of the other Loan Documents) shall continue in effect for the benefit
of the Administrative Agent for all of its actions and inactions while serving
as the Administrative Agent.

SECTION 9.12 Collateral Matters. Each Lender irrevocably authorizes and directs
the Collateral Agent to take the actions to be taken by them as set forth in
Article XII, in cash case subject to the terms of the Intercreditor Agreements,
as applicable.

SECTION 9.13 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article IX shall apply to any such sub agent and to the Agent-Related
Persons of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 9.14 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

128



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (g) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 9.15 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

129



--------------------------------------------------------------------------------

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
reasonably acceptable to it promptly upon request by the Administrative Agent.
In case any Supplemental Administrative Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

SECTION 9.16 Intercreditor Agreements. The Administrative Agent is hereby
authorized to enter into any Intercreditor Agreement to the extent contemplated
by the terms hereof, and the parties hereto acknowledge that such Intercreditor
Agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreements, (b) hereby authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreements and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof and (c) without
any further consent of the Lenders, hereby authorizes and instructs the
Administrative Agent to negotiate, execute and deliver on behalf of the Secured
Parties any intercreditor agreement or any amendment (or amendment and
restatement) to the Collateral Documents or a Customary Intercreditor Agreement
to effect the provisions contemplated by clause (ii) of the definition of
“Permitted Liens.” In addition, each Lender hereby authorizes the Administrative
Agent to enter into (i) any amendments to any Intercreditor Agreements, and
(ii) any other intercreditor arrangements, in the case of clauses (i), and
(ii) to the extent required to give effect to the establishment of intercreditor
rights and privileges as contemplated and required or permitted by Section 7.01
of this Agreement. Each Lender acknowledges and agrees that any of the
Administrative Agent (or one or more of their respective Affiliates) may (but
are not obligated to) act as the “Senior Representative” or like term for the
holders of Credit Agreement Refinancing Indebtedness under the security
agreements with respect thereto and/or under the Crossing Lien Intercreditor
Agreement, the Equal Priority Intercreditor Agreement or other Customary
Intercreditor Agreement. Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against any Agent or any of its affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.

SECTION 9.17 Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or

 

130



--------------------------------------------------------------------------------

liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.17. The agreements in
this Section 9.17 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (other than with respect to any amendment or waiver contemplated in
clause (g) below (in the case of clause (g), to the extent permitted by
Section 2.12), which shall only require the consent of the Required Facility
Lenders under the applicable Facility or Facilities, as applicable) (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and the Administrative Agent hereby agrees to acknowledge
any such waiver, consent or amendment that otherwise satisfies the requirements
of this Section 10.01 as promptly as possible, however, to the extent the final
form of such waiver, consent or amendment has been delivered to the
Administrative Agent at least one Business Day prior to the proposed
effectiveness of the consents by the Lenders party thereto, the Administrative
Agent shall acknowledge such waiver, consent or amendment (i) immediately, in
the case of any amendment which does not require the consent of any existing
Lender under this Agreement or (ii) otherwise, within two hours of the time
copies of the Required Lender consents or other applicable Lender consents
required by this Section 10.01 have been provided to the Administrative Agent;
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 (other than pursuant to
Section 2.06(b)) or any payment of fees or premiums hereunder or under any Loan
Document with respect to payments to any Lender without the written consent of
such Lender, it being understood that the waiver of (or amendment to the terms
of) any mandatory prepayment of the Loans shall not constitute a postponement of
any date scheduled for the payment of principal or interest and it being further
understood that any change to the definition of “Senior Net Leverage Ratio,”
“Secured Net Leverage Ratio,” “Consolidated Net Leverage Ratio” or “Fixed Charge
Coverage Ratio” or, in each case, in the component definitions thereof shall not
constitute a reduction in any amount of interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the proviso immediately succeeding clause
(g) of this Section 10.01) any fees or other amounts payable hereunder or under
any other Loan Document to any Lender without the written consent of such
Lender, it being understood that any change to the definition of “Senior Net
Leverage Ratio,” “Secured Net Leverage Ratio,” “Consolidated Net Leverage Ratio”
or “Fixed Charge Coverage Ratio” or, in each case, in the component definitions
thereof shall not constitute a reduction in any rate of interest; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) except as contemplated by clause (c) in the sentence immediately after the
proviso immediately succeeding clause (g) of this Section 10.01, change any
provision of this Section 10.01 or the definition of “Required Lenders,”
“Required Facility Lenders” or any other provision specifying the number of
Lenders or portion of the Loans or Commitments required to take any action under
the Loan Documents, without the written consent of each Lender directly and
adversely affected thereby;

 

131



--------------------------------------------------------------------------------

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

(g) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.12 with respect to
Incremental Term Loans and the rate of interest applicable thereto) which
directly affects Lenders of one or more Incremental Term Loans and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable
Incremental Term Loans (and in the case of multiple Facilities which are
affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that, to the extent permitted under Section 2.12,
the waivers described in this clause (g) shall only require the consent of the
Required Facility Lenders under such applicable Incremental Term Loans;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the consent of the applicable Required Facility Lenders
shall be required with respect to any amendment that by its terms adversely
affects the rights of Lenders under one or more Term Facilities (and in the case
of multiple Term Facilities which are so adversely affected, such Required
Facility Lenders shall consent together as one Term Facility) in respect of
payments hereunder in a manner different than such amendment affects other Term
Facilities.

Notwithstanding the foregoing,

(a) no Lender consent is required to effect any amendment or supplement to the
Crossing Lien Intercreditor Agreement, the Equal Priority Intercreditor
Agreement or any other Customary Intercreditor Agreement (i) that is for the
purpose of adding the holders of Permitted Incremental Equivalent Debt, Credit
Agreement Refinancing Indebtedness, Permitted Ratio Debt or any other Permitted
Indebtedness that is Secured Indebtedness (or a Senior Representative with
respect thereto) as parties thereto, as expressly contemplated by the terms of
such Crossing Lien Intercreditor Agreement, such Equal Priority Intercreditor
Agreement or such other Customary Intercreditor Agreement, as applicable (it
being understood that any such amendment, modification or supplement may make
such other changes to the applicable Intercreditor Agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided, that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by the Crossing Lien Intercreditor Agreement (or the comparable provisions, if
any, of the Equal Priority Intercreditor Agreement or other Customary
Intercreditor Agreement); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or the Collateral Agent, as
applicable;

(b) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders;

 

132



--------------------------------------------------------------------------------

(c) (i) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time, (ii) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency (including, without limitation, amendments, supplements or waivers
to any of the Collateral Documents, guarantees, intercreditor agreements or
related documents executed by any Loan Party or any other Subsidiary in
connection with this Agreement if such amendment, supplement or waiver is
delivered in order to cause such Collateral Documents, guarantees, intercreditor
agreements or related documents to be consistent with this Agreement and the
other Loan Documents) so long as, in each case, the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any borrowing of
Incremental Term Loans, any borrowing of Other Term Loans, any Extension or any
borrowing of Replacement Loans and otherwise to effect the provisions of
Section 2.12, 2.13 or 2.14 or the immediately succeeding paragraph of this
Section 10.01, respectively, and (C) the Borrower and the Administrative Agent
may, without the input or consent of the other Lenders, (i) effect changes to
any Mortgage as may be necessary or appropriate in the opinion of the Collateral
Agent and (ii) effect changes to this Agreement that are necessary and
appropriate to provide for the mechanics contemplated by the offering process
set forth in Section 2.03(a)(iv).

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any Class (“Refinanced Loans”) with replacement
term loans (“Replacement Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans, plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses incurred in
connection with such refinancing of Refinanced Loans with such Replacement
Loans, (b) the All-In Yield with respect to such Replacement Loans (or similar
interest rate spread applicable to such Replacement Loans) shall not be higher
than the All-In Yield for such Refinanced Loans (or similar interest rate spread
applicable to such Refinanced Loans) immediately prior to such refinancing,
(c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Loans at
the time of such refinancing (except by virtue of amortization or prepayment of
the Refinanced Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing. Each
amendment to this Agreement providing for Replacement Loans may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower to effect the provisions of
this paragraph, and for the avoidance of doubt, this paragraph shall supersede
any other provisions in this Section 10.01 to the contrary.

Notwithstanding anything to the contrary contained in this Section 10.01, the
Guaranty, the Collateral Documents and related documents executed by
Subsidiaries in connection with this Agreement and the other Loan Documents may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause the Guaranty, Collateral Documents or
other document to be consistent with this Agreement and the other Loan Documents
(including by adding additional parties as contemplated herein).

 

133



--------------------------------------------------------------------------------

If the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY

 

134



--------------------------------------------------------------------------------

ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Holdings,
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e) Change of Address. Holdings, the Borrower and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(f) Reliance by the Administrative Agent. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Agent-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

135



--------------------------------------------------------------------------------

SECTION 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date
occurs, to pay or reimburse the Administrative Agent and the Arranger for all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and the Arranger (promptly following a written demand therefor, together
with backup documentation supporting such reimbursement request) incurred in
connection with the preparation, negotiation, syndication, execution, delivery
and administration of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including all Attorney Costs of Fried, Frank, Harris, Shriver &
Jacobson LLP and, if necessary, a single local counsel in each relevant material
jurisdiction, and (b) upon presentation of a summary statement, together with
any supporting documentation reasonably requested by the Borrower, to pay or
reimburse the Administrative Agent and the Lenders, taken as a whole, promptly
following a written demand therefor for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one counsel to the Administrative Agent and the Lenders taken as a
whole (and, if necessary, one local counsel in any relevant material
jurisdiction and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Lenders
similarly situated taken as a whole)). The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations. All amounts due under this Section 10.04 shall be paid
promptly following receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Agents, each Lender, the Arranger and their respective Related
Persons (collectively, the “Indemnitees”) from and against any and all losses,
claims, damages, liabilities or expenses (including Attorney Costs and
Environmental Liability) to which any such Indemnitee may become subject arising
out of, resulting from or in connection with (but limited, in the case of legal
fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction, and solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of affected Indemnitees similarly situated taken as a whole) any
actual or threatened claim, litigation, investigation or proceeding relating to
the Transactions or to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents, the Loans or the
use, or proposed use of the proceeds therefrom, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, litigation, investigation or proceeding),
and regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Indemnified
Persons as determined by a final, non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or any of its Related Indemnified Persons as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Loan Document and
other than any claims arising out of any act or omission of the Borrower or any
of their Affiliates (as determined by a final, non-appealable judgment of a
court of competent jurisdiction). To the extent that the undertakings to
indemnify and hold harmless set forth in this Section 10.05 may be unenforceable
in whole or in part because they are violative of any applicable law or public
policy, the Borrower shall contribute the maximum portion that they are
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them. No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through SyndTrak or other
similar information transmission systems in connection with this Agreement
(except to the extent such damages are found in a final non-appealable judgment
of a court of competent jurisdiction to have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee), nor shall any

 

136



--------------------------------------------------------------------------------

Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party for which such Indemnitee is otherwise entitled to indemnification
pursuant to this Section 10.05). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within twenty
(20) Business Days after written demand therefor. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply to Taxes, except any Taxes that represent losses
or damages arising from any non-Tax claim. Notwithstanding the foregoing, each
Indemnitee shall be obligated to refund and return promptly any and all amounts
paid by the Borrower, Holdings, the Sponsor or any of their Affiliates under
this Section 10.05 to such Indemnitee for any such fees, expenses or damages to
the extent such Indemnitee is not entitled to payment of such amounts in
accordance with the terms hereof.

SECTION 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby, except that neither Holdings nor the Borrower may,
except as permitted by Section 7.04, assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder (including, without
limitation, to existing Lenders and their Affiliates) except (i) to an assignee
in accordance with the provisions of Section 10.07(b) (such an assignee, an
“Eligible Assignee”) and (A) in the case of any Eligible Assignee that,
immediately prior to or upon giving effect to such assignment, is an Affiliated
Lender, Section 10.07(h), (B) in the case of any Eligible Assignee that is
Holdings, the Borrower or any Subsidiary thereof, Section 10.07(l) or (C) in the
case of any Eligible Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(k), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f), or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, Indemnitees and Related Persons of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

137



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or, solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing at the time of such assignment determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date or (2) in respect of an assignment of all or a
portion of the Term Loans only, such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided, that the Borrower shall be deemed to
have consented to any assignment of all or a portion of the Term Loans unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice of a failure to respond to
such request for assignment; provided, further, that no consent of the Borrower
shall be required for an assignment of all or a portion of the Loans pursuant to
Section 10.07(h), (k) or (l); and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided that no consent of the Administrative Agent shall be
required for an assignment (i) of all or a portion of the Loans pursuant to
Section 10.07(g), (h), (k) or (l), or (ii) from an Agent to its Affiliate.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent). Other
than in the case of assignments pursuant to Section 10.07(l), the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

138



--------------------------------------------------------------------------------

(v) No Assignments to Certain Persons. No such assignment shall be made (A) to
Holdings, the Borrower or any of the Borrower’s Subsidiaries except as permitted
under Section 2.03(a)(iv), (B) subject to Sections 10.07(h), (k) and (l) below,
to any Affiliate of the Borrower, (C) to a natural person or (D) to any
Disqualified Institution. In no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any prospective
assignee is a Disqualified Institution or have any liability in connection
therewith.

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.07 (and, in the case of an Affiliated Lender or
a Person that, after giving effect to such assignment, would become an
Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption,
other than in connection with an assignment pursuant to Section 10.07(l),
(x) the assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and (y) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment), but shall in any
event continue to be subject to Section 10.08. Upon request, and the surrender
by the assigning Lender of its Term Note, the Borrower (at its expense) shall
execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it, each notice of cancellation of any Loans delivered
by the Borrower pursuant to subsections (h) or (l) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans and amounts
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and, with respect to its own Loans, any Lender, at any reasonable time and
from time to time upon reasonable prior notice. This Section 10.07(c) and
Section 2.09 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender, nor shall the Administrative Agent be obligated to monitor
the aggregate amount of the Term Loans or Incremental Term Loans held by
Affiliated Lenders.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower or any Affiliate or Subsidiary of the
Borrower or a Disqualified Institution) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this

 

139



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
(other than clauses (d) and (g) thereof) that directly affects such Participant.
Subject to subsection (e) of this Section 10.07, the Borrower agree that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements of Section 3.01 (including subsections (b), (c) and/or (d), as
applicable as though it were a Lender)), Section 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section 10.07. To
the extent permitted by applicable Law, each Participant also shall be entitled
to the benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or such
entitlement to a greater payment results from a Change in Law after the sale of
the participation takes place. Each Lender that sells a participation shall
(acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder on
which is entered the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender and the Borrower shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or
other obligations under any Loan Document) to any Person except to the extent
such disclosure is necessary to establish that any such commitments, loans,
letters of credit or other obligations are in registered form for U.S. federal
income tax purposes.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Term Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any other central bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

140



--------------------------------------------------------------------------------

(h) Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all Lenders
on a pro rata basis in accordance with procedures of the type described in
Section 2.03(a)(iv) or (y) open market purchase on a non-pro rata basis, in each
case subject to the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(ii) each Affiliated Lender that purchases any Term Loans pursuant to clause
(x) above shall represent and warrant to the selling Term Lender (other than any
other Affiliated Lender) that it does not possess material non-public
information (or material information of the type that would not be public if the
Borrower or any Parent Entity were a publicly-reporting company) with respect to
the Borrower and its Subsidiaries that either (1) has not been disclosed to the
Term Lenders generally (other than Term Lenders that have elected not to receive
such information) or (2) if not disclosed to the Term Lenders, would reasonably
be expected to have a material effect on, or otherwise be material to (A) a Term
Lender’s decision to participate in any such assignment or (B) the market price
of such Term Loans, or shall make a statement that such representation cannot be
made;

(iii) each Lender (other than any other Affiliated Lender) that assigns any Term
Loans to an Affiliated Lender pursuant to clause (y) above shall deliver to the
Administrative Agent and the Borrower a customary Big Boy Letter (unless such
Affiliated Lender is willing, in its sole discretion, to make the representation
and warranty contemplated by the foregoing clause (ii));

(iv) the aggregate principal amount of Term Loans of any Class under this
Agreement held by Affiliated Lenders at the time of any such purchase or
assignment shall not exceed 25% of the aggregate principal amount of Term Loans
of such Class outstanding at such time under this Agreement (such percentage,
the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Term
Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;

(v) as a condition to each assignment pursuant to this subsection (h), the
Administrative Agent and the Borrower shall have been provided a notice in
connection with each assignment to an Affiliated Lender or a Person that upon
effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender shall waive any right to bring any action in
connection with such Term Loans against the Administrative Agent, in its
capacity as such; and

(vi) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto (an “Affiliated Lender
Assignment and Assumption”).

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (h) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion thereof, plus all accrued and unpaid interest thereon,
to the Borrower for the purpose of cancelling and extinguishing such Term Loans.
Upon the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Term Loans shall reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.

Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within 10 Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to

 

141



--------------------------------------------------------------------------------

notify the Administrative Agent and the Borrower promptly (and in any event
within ten (10) Business Days) if it becomes an Affiliated Lender. The
Administrative Agent may conclusively rely upon any notice delivered pursuant to
the immediately preceding sentence and/or pursuant to clause (v) of this
subsection (h) and shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

(i) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders (in
respect of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(j), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

(i) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Facility Lenders (in respect of a Class of Term Loans) have taken any
actions; and

(ii) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

(j) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed
treatment of similar Obligations held by Term Lenders that are not Affiliated
Lenders.

(k) Although Debt Fund Affiliates shall be Eligible Assignees and shall not be
subject to the provisions of Section 10.07(h), (i) or (j), any Lender may, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to a Person who is or will become, after such
assignment, a Debt Fund Affiliate only through (x) Dutch auctions or other
offers to purchase or take by assignment open to all Lenders on a pro rata basis
in accordance with procedures of the type described in Section 2.03(a)(iv) (for
the avoidance of doubt, without requiring any representation as to the
possession of material non-public information by such Affiliate) or (y) open
market purchase on a non-pro rata basis. Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan Document
or (iii) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans held by Debt Fund Affiliates, in the
aggregate, may not account for more than 49.9% of the Term Loans of consenting
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.01.

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this

 

142



--------------------------------------------------------------------------------

Agreement to Holdings, the Borrower or any Subsidiary of the Borrower through
(x) Dutch auctions or other offers to purchase open to all Lenders on a pro rata
basis in accordance with procedures of the type described in Section 2.03(a)(iv)
or (y) open market purchases on a non-pro rata basis; provided, that:

(i) (x) if the assignee is Holdings or a Subsidiary of the Borrower, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to any the Borrower shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfer, (b) the aggregate outstanding principal amount of Term Loans of the
remaining Lenders shall reflect such cancellation and extinguishing of the Term
Loans then held by the Borrower and (c) the Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register; and

(ii) each Person that purchases any Term Loans pursuant to clause (x) of this
subsection (l) shall represent and warrant to the selling Term Lender (other
than any Affiliated Lender) that it does not possess material non-public
information (or material information of the type that would not be public if the
Borrower or any Parent Entity were a publicly-reporting company) with respect to
the Borrower and its Subsidiaries that either (1) has not been disclosed to the
Term Lenders generally (other than Term Lenders that have elected not to receive
such information) or (2) if not disclosed to the Term Lenders, would reasonably
be expected to have a material effect on, or otherwise be material to (A) a Term
Lender’s decision to participate in any such assignment or (B) the market price
of such Term Loans, or shall make a statement that such representation cannot be
made.

(m) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Term Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Term Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

SECTION 10.08 Confidentiality. Each of the Agents, the Arranger and the Lenders
agrees to maintain the confidentiality of the Information in accordance with its
customary procedures (as set forth below), except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, legal counsel, independent auditors,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
with such Affiliate being responsible for such Person’s compliance with this
Section 10.08; provided, however, that such Agent, Arranger or Lender, as
applicable, shall be principally liable to the extent this Section 10.08 is
violated by one or more of its Affiliates or any of its or their respective
employees, directors or officers), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided, however, that each Agent, each Arranger and each Lender to seek
confidential treatment with respect to any such disclosure, (c) to the extent
required by applicable laws or regulations or by any subpoena or otherwise as
required by applicable Law or regulation or as requested by a governmental
authority; provided that such Agent, such Arranger or such Lender, as
applicable, agrees (x) that it will notify the Borrower as soon as practicable
in the event of any such disclosure by such Person (except in connection with
any request as part of any audit or examination conducted by bank accountants or
any regulatory authority ) unless such notification is prohibited by law, rule
or regulation and (y) to seek confidential treatment with respect to any such
disclosure, (d) to any other party hereto, (e) subject to an agreement
containing provisions at least as restrictive as those of this

 

143



--------------------------------------------------------------------------------

Section 10.08, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee (or its agent) invited to be an Additional
Lender or (ii) with the prior consent of the Borrower, any actual or prospective
direct or indirect counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any of their Subsidiaries or any of
their respective obligations; provided that such disclosure shall be made
subject to the acknowledgment and acceptance by such prospective Lender,
Participant or Eligible Assignee that such Information is being disseminated on
a confidential basis (on substantially the terms set forth in this paragraph or
as is otherwise reasonably acceptable to the Borrower, the Agents and the
Arranger, including, without limitation, as set forth in any confidential
information memorandum or other marketing materials) in accordance with the
standard syndication process of the Agents and the Arranger or market standards
for dissemination of such type of information which shall in any event require
“click through” or other affirmative action on the part of the recipient to
access such confidential information, (f) for purposes of establishing a “due
diligence” defense, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach by any Person of this Section 10.08 or any other confidentiality
provision in favor of any Loan Party, (y) becomes available to any Agent, any
Arranger, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Holdings, the Borrower or any Subsidiary thereof,
and which source is not known by such Agent, such Lender or the applicable
Affiliate to be subject to a confidentiality restriction in respect thereof in
favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is
independently developed by the Agents, the Lenders, the Arranger or their
respective Affiliates, in each case, so long as not based on information
obtained in a manner that would otherwise violate this Section 10.08.

For purposes of this Section 10.08, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or Affiliate thereof or their respective businesses, other than any
such information that is available to any Agent, any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any Subsidiary thereof; it being
understood that all information received from Holdings, the Borrower or any
Subsidiary or Affiliate thereof after the date hereof shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so in accordance with its
customary procedures if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each Agent, each Arranger, each Lender acknowledges that (a) the Information may
include trade secrets, protected confidential information, or material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of such
information and (c) it will handle such information in accordance with
applicable Law, including United States Federal and state securities Laws and to
preserve its trade secret or confidential character.

The respective obligations of the Agents, the Arranger and the Lenders under
this Section 10.08 shall survive, to the extent applicable to such Person,
(x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement
and (z) the resignation or removal of any Agent.

SECTION 10.09 Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party then due and payable
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document. The rights of each Lender under this Section 10.09 are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

144



--------------------------------------------------------------------------------

SECTION 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (including in .pdf format) means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10.12 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

SECTION 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS

 

145



--------------------------------------------------------------------------------

PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

(c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 10.15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

SECTION 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, Holdings, each Agent and each Lender and their
respective successors and assigns.

SECTION 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 10.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 10.19 Use of Name, Logo, Etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arranger of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark. Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the
Arranger.

 

146



--------------------------------------------------------------------------------

SECTION 10.20 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 10.21 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Arranger are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agents and the Arranger, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, Arranger and Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings or any of their respective
Affiliates, or any other Person and (B) none of the Agents, the Arranger nor any
Lender has any obligation to the Borrower, Holdings or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Arranger, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, Holdings and their respective Affiliates, and none
of the Agents, the Arranger nor any Lender has any obligation to disclose any of
such interests to the Borrower, Holdings or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Agents, the Arranger
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

ARTICLE XI

Guaranty

SECTION 11.01 Guaranty Subject to this Article XI, each of the Guarantors
hereby, jointly and severally, irrevocably and unconditionally, guarantees to
each Lender and to the Collateral Agent and its successors and assigns,
irrespective of the validity and enforceability of this Agreement or the
obligations of the Borrower hereunder or thereunder, that: (a) the principal of
and interest and premium, if any, on the Term Loans shall be promptly paid in
full when due, whether at maturity, by acceleration, redemption or otherwise,
and interest on the overdue principal of and interest on the Term Loans, if any,
if lawful, and all other obligations of the Borrower hereunder or thereunder
shall be promptly paid in full, all in accordance with the terms hereof and
thereof; and (b) in case of any extension of time of payment or renewal of any
Term Loans or any of such other obligations, that same shall be promptly paid in
full when due in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise. Failing payment when due of
any amount so guaranteed for whatever reason, the Guarantors shall be jointly
and severally obligated to pay the same immediately. Each Guarantor agrees that
this is a guarantee of payment and not a guarantee of collection.

 

147



--------------------------------------------------------------------------------

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Term Loans or this Agreement, the absence of any action to enforce the same, any
waiver or consent by any Lender with respect to any provisions hereof or
thereof, the recovery of any judgment against the Borrower, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Borrower, any right to require a
proceeding first against the Borrower, protest, notice and all demands
whatsoever and covenants that this Guaranty shall not be discharged except by
full payment of the obligations contained in this Agreement.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Collateral Agent in enforcing any
rights under this Section 11.01.

If any Lender or the Collateral Agent is required by any court or otherwise to
return to the Borrower, the Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Borrower or the
Guarantors, any amount paid either to the Collateral Agent or such Borrower,
this Guaranty, to the extent theretofore discharged, shall be reinstated in full
force and effect.

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Lenders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Lenders and the
Collateral Agent, on the other hand, (x) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article VIII hereof for the
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article VIII hereof, such obligations (whether
or not due and payable) shall forthwith become due and payable by the Guarantors
for the purpose of this Guaranty. The Guarantors shall have the right to seek
contribution from any nonpaying Guarantor so long as the exercise of such right
does not impair the rights of the Lenders under the Guaranty.

Each Guaranty shall remain in full force and effect and continue to be effective
should any petition be filed by or against the Borrower for liquidation,
reorganization, should the Borrower become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Borrower’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment of the Term Loans are, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee on the Term Loans or Guaranty, whether as a “voidable preference,”
“fraudulent transfer” or otherwise, all as though such payment had not been
made. In the event that any payment or any part thereof, is rescinded, reduced,
restored or returned, the Term Loans shall, to the fullest extent permitted by
law, be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

In case any provision of any Guaranty shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

The Guaranty issued by any Guarantor shall be a general secured senior
obligation of such Guarantor and shall rank equally in right of payment with all
existing and future First Lien Obligations of such Guarantor, if any.

Each payment to be made by a Guarantor in respect of its Guaranty shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

SECTION 11.02 Limitation on Guarantor Liability. Each Guarantor and each Lender,
hereby confirms that it is the intention of all such parties that the Guaranty
of such Guarantor not constitute a fraudulent transfer or conveyance, or similar
limitation, for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to any Guaranty. To effectuate the foregoing intention,
the Collateral Agent, the Lenders and the Guarantors hereby

 

148



--------------------------------------------------------------------------------

irrevocably agree that the obligations of each Guarantor shall be limited to the
maximum amount as shall, after giving effect to such maximum amount and all
other contingent and fixed liabilities of such Guarantor that are relevant under
such laws and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this Article XI, result
in the obligations of such Guarantor under its Guaranty not constituting a
fraudulent conveyance or fraudulent transfer, or similar limitation, under
applicable law. Each Guarantor that makes a payment under its Guaranty shall be
entitled upon payment in full of all guaranteed obligations under this Agreement
to a contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

SECTION 11.03 Execution and Delivery. To evidence its Guaranty set forth in
Section 11.01 hereof, each Guarantor hereby agrees that this Agreement shall be
executed on behalf of such Guarantor by a Responsible Officer.

Each Guarantor hereby agrees that its Guaranty set forth in Section 11.01 hereof
shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guaranty on any Term Loan Notes.

If required by Section 7.12 hereof, the Borrower shall cause any Restricted
Subsidiary to comply with the provisions of Section 7.12 hereof and this Article
XI, to the extent applicable.

SECTION 11.04 Subrogation. Each Guarantor shall be subrogated to all rights of
the Lenders against the Borrower in respect of any amounts paid by any Guarantor
pursuant to the provisions of Section 11.01 hereof; provided that, if an Event
of Default has occurred and is continuing, no Guarantor shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Borrower under this
Agreement shall have been paid in full.

SECTION 11.05 Benefits Acknowledged. Each Guarantor acknowledges that it shall
receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and that the guarantee and waivers made by it
pursuant to its Guaranty are knowingly made in contemplation of such benefits.

SECTION 11.06 Release of Guaranty by Guarantors. Each Guaranty by a Guarantor
shall provide by its terms that it shall be automatically and unconditionally
released and discharged, and no further action by such Guarantor, the Borrower
or the Collateral Agent is required for the release of the such Guarantor’s
Guaranty, upon:

(a) (i) any sale, exchange, disposition or transfer (by merger, amalgamation,
consolidation or otherwise) of (i) the Capital Stock of such Guarantor, after
which the applicable Guarantor is no longer a Restricted Subsidiary or (ii) all
or substantially all the assets of such Guarantor, in each case if such sale,
exchange, disposition or transfer is made in compliance with the applicable
provisions of this Agreement;

(ii) the release or discharge of the guarantee by such Guarantor of Indebtedness
under a guarantee (other than a guarantee of the ABL Credit Agreement or the
Senior Notes) that resulted in the creation of such Guaranty, except a discharge
or release by or as a result of payment under such guarantee (it being
understood that a release subject to a contingent reinstatement is still a
release, and that if any such Guaranty is so reinstated, such Guaranty shall
also be reinstated to the extent that such Subsidiary Guarantor would then be
required to provide a Guaranty pursuant to Section 7.12 hereof) (notwithstanding
the foregoing, a Guaranty provided by a Guarantor on the Closing Date may not be
released and discharged pursuant to this Section 11.06(a)(ii)); and

(b) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with the applicable provisions of this
Agreement.

 

149



--------------------------------------------------------------------------------

ARTICLE XII

Collateral Documents

SECTION 12.01 Collateral and Collateral Documents.

(a) The due and punctual payment of the principal of and interest on the Term
Loans when and as the same shall be due and payable, whether on an Interest
Payment Date, at maturity, by acceleration, repurchase, redemption or otherwise,
and interest on the overdue principal of and interest on the Term Loans and
performance of all other Obligations of the Borrower and the Guarantors to the
Lender, the Administrative Agent or the Collateral Agent under this Agreement,
the Term Loans, the Intercreditor Agreements and the Collateral Documents,
according to the terms hereunder or thereunder, shall be secured as provided in
the Collateral Documents, which define the terms of the Liens that secure the
Term Loans and such other Obligations, subject to the terms of the Intercreditor
Agreements. The Administrative Agent and the Borrower hereby acknowledge and
agree that the Collateral Agent holds the Collateral in trust for the benefit of
the Collateral Agent, the Administrative Agent and the Lenders, in each case
pursuant to the terms of the Collateral Documents and the Intercreditor
Agreements. Each Lender consents and agrees to the terms of the Collateral
Documents (including the provisions providing for the possession, use, release
and foreclosure of Collateral) and the Intercreditor Agreements as the same may
be in effect or may be amended from time to time in accordance with their terms
and this Agreement and the Intercreditor Agreements, and authorizes and directs
the Administrative Agent to enter into the Collateral Documents and the
Intercreditor Agreements and to perform its obligations and exercise its rights
thereunder in accordance therewith. The Borrower shall deliver to the Collateral
Agent copies of all documents pursuant to the Collateral Documents, and shall do
or cause to be done all such acts and things as may be reasonably required by
the next sentence of this Section 12.01, to assure and confirm to the Collateral
Agent the security interest in the Collateral contemplated hereby, by the
Collateral Documents or any part thereof, as from time to time constituted, so
as to render the same available for the security and benefit of this Agreement
and of the Term Loans secured hereby, according to the intent and purposes
herein expressed. The Borrower shall, and shall cause the Restricted
Subsidiaries of the Borrower to, use its and their commercially reasonable
efforts to take any and all actions reasonably required to cause the Collateral
Documents to create and maintain, as security for the Obligations, a valid and
enforceable perfected Lien and security interest in and on all of the Collateral
(subject to the terms of the Intercreditor Agreements), in favor of the
Collateral Agent for the benefit of the Secured Parties.

(b) Notwithstanding the foregoing,

(i) the Capital Stock of the Restricted Subsidiaries of the Borrower that are
owned by the Borrower or any Guarantor (other than the capital stock of the
Borrower) shall constitute Collateral only to the extent that such Capital Stock
can secure the Term Loans without Rule 3-16 of Regulation S-X under the
Securities Act (“Rule 3-16”) (or any other law, rule or regulation) requiring
separate financial statements of such Subsidiary to be filed with the SEC (or
any other governmental agency);

(ii) in the event that Rule 3-16 requires or is amended, modified or interpreted
by the SEC to require (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would require) the filing with
the SEC (or any other governmental agency) of separate financial statements of
any Restricted Subsidiary (other than the Borrower) due to the fact that such
Subsidiary’s Capital Stock secure the Term Loans, then the Capital Stock of such
Subsidiary shall automatically be deemed not to be part of the Collateral, but
only to the extent necessary to not be subject to such requirement (in such
event, the Collateral Documents may be amended or modified, without the consent
of any Lender, to the extent necessary to release the security interests in the
shares of Capital Stock and other securities that are so deemed to no longer
constitute part of the Collateral); and

(iii) in the event that either Rule 3-16 is amended, modified or interpreted by
the SEC to permit (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would permit) such Subsidiary’s
Capital Stock to secure the Term Loans in excess of the amount then pledged
without the filing with the SEC (or any other governmental agency) of separate
financial statements of such Subsidiary, then the Capital Stock of such
Subsidiary shall automatically be

 

150



--------------------------------------------------------------------------------

deemed to be a part of the Collateral but only to the extent necessary to not be
subject to any such financial statement requirement (in such event, the
Collateral Documents may be amended or modified, without the consent of any
Lender, to the extent necessary to subject to the Liens under the Collateral
Documents such additional Capital Stock).

(c) In addition to the limitations described in Section 12.01(b), the Collateral
shall not include (i) property or assets as to which the Collateral Agent has
notified any Guarantor in writing that it has reasonably determined that the
costs of obtaining a security interest are excessive in relation to the value of
the security to be afforded thereby and (ii) the Excluded Assets.

(d) In the case of any Foreign Subsidiary, the Collateral shall be limited to
100% of the non-voting Capital Stock and 65% of the voting Capital Stock of such
Foreign Subsidiaries.

(e) Each Lender (i) consents to the subordination of Liens provided for in the
Crossing Lien Intercreditor Agreement and (ii) agrees that it shall be bound by,
and shall take no actions contrary to, the provisions of the Crossing Lien
Intercreditor Agreement. The foregoing provisions of this Section 12.01(e) are
intended as an inducement to the holders of Indenture Noteholder Lien
Obligations to acquire the Term Loans and such Lenders are intended third party
beneficiaries of such provisions and of the Crossing Lien Intercreditor
Agreement.

(f) In addition, the Borrower and its Subsidiaries shall not be required to
obtain any landlord waivers, estoppels or collateral access letters and shall
not be required to (i) take actions to perfect by control, other than stock
pledges and control agreements relating to ABL Collateral, promissory notes,
letter of credit rights and commercial tort claims, in each case not exceeding
of $5,000,000 or (ii) take any actions under any laws outside of the United
States to grant, perfect or enforce any security interest.

SECTION 12.02 [Reserved]

SECTION 12.03 Release of Collateral.

(a) Subject to Sections 12.03(b) and 12.04 hereof, Collateral may be released
from the Lien and security interest created by the Collateral Documents at any
time or from time to time in accordance with the provisions of the Collateral
Documents, the Intercreditor Agreements or as provided hereby. The Borrower and
the Guarantors shall be entitled to a release of property and other assets
included in the Collateral from the Liens securing the Term Loans, and the
Collateral Agent shall release, or instruct the Notes Collateral Agent to
release, as applicable, the same from such Liens at the Borrower’s sole cost and
expense, under one or more of the following circumstances:

(i) to enable the Borrower or any Guarantor to sell, exchange or otherwise
dispose of any of the Collateral to the extent not prohibited under Section 7.05
hereof;

(ii) in the case of a Guarantor that is released from its Guaranty with respect
to all of the Obligations, the release of the property and assets of such
Guarantor;

(iii) to the extent property is subject to a lease, upon termination of the
lease;

(iv) pursuant to an amendment or waiver in accordance with Article X hereof;

(v) if all of the Term Loans have been satisfied and discharged pursuant to
Article X hereof; or

(vi) upon payment in full of the principal of, together with accrued and unpaid
interest on, all of the Term Loans and all other Obligations related thereto
under this Agreement, the Guaranty and the Collateral Documents with respect
thereto, that are due and payable at or prior to the time such principal,
together with accrued and unpaid interest are paid.

 

151



--------------------------------------------------------------------------------

(b) Subject to the provisions contained in the Intercreditor Agreements, in
general the second-priority lien on the ABL Collateral securing the Term Loans
shall remain in full force and effect notwithstanding the termination and
repayment in full of the ABL Credit Agreement and the release by the ABL Agent
of the first-priority liens on the ABL Collateral. The second-priority lien on
the ABL Collateral securing the Term Loans shall terminate and be released
automatically if the first-priority liens on the ABL Collateral are released by
the ABL Agent (unless, at the time of such release of such first-priority liens,
an Event of Default shall have occurred and be continuing under this Agreement).
Notwithstanding the existence of an Event of Default, the second-priority lien
on the ABL Collateral securing the Senior Notes shall also terminate and be
released automatically to the extent the first-priority liens on the ABL
Collateral are released by the ABL Agent in connection with a sale, transfer or
disposition of ABL Collateral that is either not prohibited under this Agreement
or occurs in connection with the foreclosure of, or other exercise of remedies
with respect to, such ABL Collateral by the ABL Agent (except with respect to
any proceeds of such sale, transfer or disposition that remain after
satisfaction in full of the obligations under the ABL Credit Agreement).
Notwithstanding the foregoing, in the event of a release of liens by the ABL
Agent on all or substantially all of the ABL Collateral (other than in
connection with a foreclosure upon or other exercise of rights and remedies by
the ABL Agent with respect to such ABL Collateral), no release of the
second-priority liens on the ABL Collateral securing the Term Loans shall be
made unless (i) consent to such release has been given by the requisite
percentage or number of the holders of the Lenders at the time outstanding, in
accordance with Section 10.01 hereof, as provided for in this Agreement or the
Collateral Documents and (ii) the Borrower has delivered an Officer’s
Certificate to the Collateral Agent certifying that all such consents have been
obtained. The second priority Liens in the ABL Collateral securing the Term
Loans that otherwise would have been released pursuant to the second sentence of
this clause (b) but for the occurrence and continuation of an Event of Default
shall be released when such Event of Default and all other Events of Default
under this Agreement cease to exist.

(c) Upon satisfaction of all conditions precedent under this Agreement and the
Collateral Documents, if any, to such release have been met and any necessary or
proper instruments of termination, satisfaction or release prepared by the
Borrower, the Administrative Agent shall, or shall cause the Collateral Agent,
to execute, deliver or acknowledge (at the Borrower’s expense) such instruments
or releases to evidence the release of any Collateral permitted to be released
pursuant to this Agreement or the Collateral Documents or the Intercreditor
Agreements. Neither the Administrative Agent nor the Collateral Agent shall be
liable for any such release executed in accordance with the terms hereof.

SECTION 12.04 Permitted Releases Not To Impair Lien. Any release of Collateral
permitted by Section 12.03 hereof shall be deemed not to impair the Liens under
this Agreement and the Collateral Documents in contravention thereof.

SECTION 12.05 [Reserved].

SECTION 12.06 Suits To Protect the Collateral.

Subject to the provisions of Article VIII hereof and the Intercreditor
Agreements, the Administrative Agent in its sole discretion and without the
consent of the Lenders, on behalf of the Lenders, may direct the Collateral
Agent to take all actions it deems necessary or appropriate in order to:

(a) enforce any of the terms of the Collateral Documents; and

(b) collect and receive any and all amounts payable in respect of the
Obligations hereunder.

(c) Subject to the provisions of the Collateral Documents and the Intercreditor
Agreements, the Administrative Agent shall have power to institute and to
maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Collateral by any acts which may be unlawful or in violation
of any of the Collateral Documents or this Agreement, and such suits and
proceedings as the Administrative Agent, in its sole discretion, may deem
expedient to preserve or protect its interests and the interests of the Lenders
in the Collateral (including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the Lien on the Collateral or be prejudicial to the
interests of the Lenders or the Collateral Agent). Nothing in this Section 12.06
shall be considered to impose any such duty or obligation to act on the part of
the Administrative Agent.

 

152



--------------------------------------------------------------------------------

SECTION 12.07 Authorization of Receipt of Funds by the Administrative Agent
Under the Collateral Documents.

Subject to the provisions of the Intercreditor Agreements, the Administrative
Agent is authorized to receive any funds for the benefit of the Lenders
distributed under the Collateral Documents, and to make further distributions of
such funds to the Lenders according to the provisions of this Agreement.

SECTION 12.08 Purchaser Protected.

In no event shall any purchaser in good faith of any property purported to be
released hereunder be bound to ascertain the authority of the Collateral Agent
or the Administrative Agent to execute the release or to inquire as to the
satisfaction of any conditions required by the provisions hereof for the
exercise of such authority or to see to the application of any consideration
given by such purchaser or other transferee; nor shall any purchaser or other
transferee of any property or rights permitted by this Article XII to be sold be
under any obligation to ascertain or inquire into the authority of the Borrower
or the applicable Guarantor to make any such sale or other transfer.

SECTION 12.09 Powers Exercisable by Receiver or Administrative Agent.

In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article XII upon the Borrower
or a Guarantor with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Borrower or a Guarantor or of any officer or officers thereof
required by the provisions of this Article XII; and if the Administrative Agent
shall be in the possession of the Collateral under any provision of this
Agreement, then such powers may be exercised by the Administrative Agent.

SECTION 12.10 Release Upon Termination of the Borrower’s Obligations.

In the event that the Borrower delivers to the Administrative Agent, in form and
substance reasonably acceptable to it, an certificate of a Responsible Officer
certifying that (i) payment in full of the principal of, together with accrued
and unpaid interest on, all of the Term Loans and all other Obligations under
this Agreement and the Collateral Documents with respect thereto, that are due
and payable at or prior to the time such principal, together with accrued and
unpaid interest, are paid or (ii) the Borrower shall have exercised its
satisfaction and discharge option, in compliance with the provisions of Article
X hereof, in each case with respect to all of the Term Loans, the Administrative
Agent shall deliver to the Borrower and the Collateral Agent a notice stating
that the Administrative Agent, on behalf of the Lenders, disclaims and gives up
any and all rights it has in or to the Collateral, and any rights it has under
the Collateral Documents, and upon receipt by the Collateral Agent of such
notice, the Collateral Agent shall be deemed not to hold a Lien in the
Collateral on behalf of the Administrative Agent and shall do or cause to be
done all acts reasonably necessary at the Borrower’s cost to release such Lien
as soon as is reasonably practicable.

SECTION 12.11 Collateral Agent.

(a) The Administrative Agent and each of the Lenders hereby designates and
appoints the Collateral Agent as its agent under this Agreement, the Collateral
Documents and the Intercreditor Agreements and the Administrative Agent and each
of the Lenders hereby irrevocably authorizes the Collateral Agent to take such
action on its behalf under the provisions of this Agreement, the Collateral
Documents and the Intercreditor Agreements and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement, the Collateral Documents and the Intercreditor
Agreements, together with such powers as are reasonably incidental thereto. The
provisions of this Section 12.11 are solely for the benefit of the Notes
Collateral Agent and none of the Administrative Agent, any of the Lenders, the
Borrower nor any of the Guarantors shall have any rights as a third party
beneficiary of any of the provisions contained herein other than as

 

153



--------------------------------------------------------------------------------

expressly provided in Section 12.03. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement, the Collateral Documents and the
Intercreditor Agreements, the Collateral Agent shall not have any duties or
responsibilities hereunder nor shall the Collateral Agent have or be deemed to
have any fiduciary relationship with the Administrative Agent, any Lender or any
Guarantor, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement, the Collateral
Documents and the Intercreditor Agreements or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” in this Agreement with reference to the Collateral Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. Except as expressly otherwise provided in this Agreement, the
Collateral Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions which the Collateral Agent is expressly
entitled to take or assert under this Agreement, the Collateral Documents and
the Intercreditor Agreements, including the exercise of remedies pursuant to
Article VIII, and any action so taken or not taken shall be deemed consented to
by the Administrative Agent and the Lenders.

(b) None of the Collateral Agent or any of its Affiliates shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or the transactions contemplated hereby (except
for its own gross negligence or willful misconduct) or under or in connection
with any Collateral Document or the Intercreditor Agreements or the transactions
contemplated thereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Administrative
Agent or any Lender for any recital, statement, representation, warranty,
covenant or agreement made by the Borrower or any Guarantor, or any officer or
Affiliate of any of the foregoing, contained in this or any Agreement, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this Agreement,
the Collateral Documents or the Intercreditor Agreements, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, the
Collateral Documents or the Intercreditor Agreements, or for any failure of the
Borrower, any Guarantor or any other party to this Agreement, the Collateral
Documents or the Intercreditor Agreements to perform its obligations hereunder
or thereunder. None of the Collateral Agent or any of its Affiliates shall be
under any obligation to the Administrative Agent or any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement, the Collateral Documents or the
Intercreditor Agreements or to inspect the properties, books, or records of the
Borrower, any Guarantor or any Guarantor’s Affiliates.

(c) The Collateral Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with the Borrower, any Guarantor and their
Affiliates as though it was not the Collateral Agent hereunder and without
notice to or consent of the Administrative Agent. The Administrative Agent and
the Lenders acknowledge that, pursuant to such activities, the Collateral Agent
or its Affiliates may receive information regarding the Borrower, any Guarantor
or its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower, any such Guarantor or such Affiliate) and
acknowledge that the Collateral Agent shall not be under any obligation to
provide such information to the Administrative Agent or the Lenders. Nothing
herein shall impose or imply any obligation on the part of the Collateral Agent
to advance funds.

(d) The Collateral Agent is authorized and directed to (i) enter into the
Collateral Documents, (ii) enter into the Intercreditor Agreements, (iii) bind
the Lenders on the terms as set forth in the Collateral Documents and the
Intercreditor Agreements and (iv) perform and observe its obligations under the
Collateral Documents and the Intercreditor Agreements.

(e) The Administrative Agent agrees that it shall not (and shall not be obliged
to), and shall not instruct the Collateral Agent to, unless specifically
requested to do so by the Required Lenders, take or cause to be taken any action
to enforce its rights under this Agreement or against the Borrower or any
Guarantor, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

154



--------------------------------------------------------------------------------

If at any time or times the Administrative Agent shall receive (i) by payment,
foreclosure, set-off or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement,
except for any such proceeds or payments received by the Administrative Agent
from the Collateral Agent pursuant to the terms of this Agreement, or
(ii) payments from the Collateral Agent in excess of the amount required to be
paid to the Administrative Agent pursuant to Article VIII, the Administrative
Agent shall promptly turn the same over to the Collateral Agent, in kind, and
with such endorsements as may be required to negotiate the same to the
Collateral Agent.

(f) The Administrative Agent is each Lender’s agent for the purpose of
perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code can be perfected only by possession.
Should the Administrative Agent obtain possession of any such Collateral, upon
request from the Borrower, the Administrative Agent shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.

(g) The Collateral Agent shall have no obligation whatsoever to the
Administrative Agent or any of the Lenders to assure that the Collateral exists
or is owned by the Borrower or any Guarantor or is cared for, protected, or
insured or has been encumbered, or that the Collateral Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, maintained
or enforced or are entitled to any particular priority, or to determine whether
all or the Borrower or any Guarantor’s property constituting collateral intended
to be subject to the Lien and security interest of the Collateral Documents has
been properly and completely listed or delivered, as the case may be, or the
genuineness, validity, marketability or sufficiency thereof or title thereto, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Collateral Agent pursuant to
this Agreement, any Collateral Document or the Intercreditor Agreements, it
being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Collateral Agent may act in any manner
it may deem appropriate, in its sole discretion given the Collateral Agent’s own
interest in the Collateral and that the Collateral Agent shall have no other
duty or liability whatsoever to the Administrative Agent or any Lender as to any
of the foregoing.

(h) No provision of this Agreement, the Intercreditor Agreements or any
Collateral Document shall require the Collateral Agent (or the Administrative
Agent) to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or thereunder or to
take or omit to take any action hereunder or thereunder or take any action at
the request or direction of Lenders (or the Administrative Agent in the case of
the Collateral Agent) if it shall have reasonable grounds for believing that
repayment of such funds is not assured to it.

(i) The Collateral Agent (i) shall not be liable for any action it takes or
omits to take in good faith which it reasonably believes to be authorized or
within its rights or powers, or for any error of judgment made in good faith by
a Responsible Officer, unless it is proved that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts, (ii) shall not be liable for
interest on any money received by it except as the Collateral Agent may agree in
writing with the Borrower (and money held in trust by the Collateral Agent need
not be segregated from other funds except to the extent required by law),
(iii) the Collateral Agent may consult with counsel of its selection and the
advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it in good faith and in accordance with the advice
or opinion of such counsel. The grant of permissive rights or powers to the
Collateral Agent shall not be construed to impose duties to act.

(j) Neither the Collateral Agent nor the Administrative Agent shall be liable
for delays or failures in performance resulting from acts beyond its control.
Such acts shall include but not be limited to acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters. Neither the Collateral Agent nor the
Administrative Agent shall be liable for any indirect, special or consequential
damages (included but not limited to lost profits) whatsoever, even if it has
been informed of the likelihood thereof and regardless of the form of action.

 

155



--------------------------------------------------------------------------------

SECTION 12.12 Designations.

Except as provided in the next sentence, for purposes of the provisions hereof
and the Intercreditor Agreements requiring the Borrower to designate
Indebtedness for the purposes of the term “Additional Noteholder Lien Debt
Facility” or any other such designations hereunder or under the Intercreditor
Agreements, any such designation shall be sufficient if the relevant designation
is set forth in writing, signed on behalf of the Borrower by a Responsible
Officer and delivered to the Administrative Agent, the Collateral Agent and the
ABL Agent.

SECTION 12.13 Additional Collateral.

(a) (i) Subject to the limitations set forth or referenced in this
Section 12.13, applicable law and any exceptions set forth in the Security
Agreement, the Borrower and each Subsidiary Guarantor will cause the issued and
outstanding Capital Stock (other than Excluded Capital Stock) of each Subsidiary
directly owned by the Borrower or any Subsidiary Guarantor to be subject at all
times to a first priority (subject to the Intercreditor Agreements and to other
Permitted Liens), perfected Lien in favor of the Collateral Agent pursuant to
the terms and conditions of this Agreement and the other Collateral Documents.

(ii) Subject to the limitations set forth or referenced in this Section 12.13,
applicable law and any exceptions set forth in the Security Agreement, the
Borrower and each Subsidiary Guarantor will cause, except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of $2,500,000 (individually) that is owing to the
Borrower or any Subsidiary Guarantor to be evidenced by a duly executed
promissory note and pledged and delivered to the Collateral Agent under the
Security Agreement and accompanied by instruments of transfer with respect
thereto endorsed in blank.

(iii) Each of the Borrower and each Subsidiary Guarantor agrees that all
Indebtedness of Holdings, the Borrower and each of its Subsidiaries that is
owing to the Borrower or any Subsidiary Guarantor shall be evidenced by the
Intercompany Note, which promissory note shall be required to be pledged and
delivered to the Collateral Agent under the Security Agreement and accompanied
by instruments of transfer with respect thereto endorsed in blank.

(b) In furtherance of Section 6.13, but subject to the limitations set forth or
referenced in this Section 12.13, applicable law and any exceptions set forth in
the Security Agreement, and without limiting the foregoing, the Borrower and
each Subsidiary Guarantor will execute and deliver to the Collateral Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries, as applicable (including the delivery of the Real
Property Collateral Requirements), which may be required by law or which the
Collateral Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Collateral Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower and the Guarantors,
provided, however, that neither the Borrower nor any Subsidiary Guarantor shall
be required to grant any security interest or take any action to perfect any
security interest under the law of any jurisdiction outside the United States of
America.

(c) Subject to the limitations set forth or referred to in this Section 12.13,
applicable law and any exceptions set forth in the Security Agreement, if any
material assets (including any real property or improvements thereto or any
interest therein) are acquired by the Borrower or any Subsidiary Guarantor after
the Closing Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Collateral Agent upon
acquisition thereof), the Borrower will, as soon as reasonably practicable,
notify the Collateral Agent thereof, and, if requested by the Collateral Agent,
the Borrower or such Subsidiary Guarantor will cause such assets to be subjected
to a Lien securing the Obligations and will take such actions as shall be
necessary or reasonably requested by the Collateral Agent to grant and perfect
such Liens, including actions described in paragraph (b) of this Section 12.13,
all at the expense of the Borrower and the Guarantors.

(d) Notwithstanding anything to the contrary contained in this Agreement, real
property required to be mortgaged under the Collateral Documents (i) shall
exclude the Miami, Florida and Simi Valley,

 

156



--------------------------------------------------------------------------------

California real estate and (ii) shall be limited to real property located in the
United States of America that is owned in fee by the Borrower or a Subsidiary
Guarantor, the cost or book value of which (whichever is greater) at the time of
the acquisition thereof (or, in the case of real property owned on the Closing
Date), the cost or book value of which (whichever is greater) on the Closing
Date is $2,500,000 or more (provided that the cost of perfecting such Lien is
not unreasonable in relation to the benefits to the Lenders of the security
afforded thereby in the reasonable determination of the Borrower and the
Administrative Agent).

(e) Notwithstanding anything to the contrary contained herein, the Borrower and
the Subsidiary Guarantors shall not be required to include as Collateral any
Excluded Assets.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     AMERICAN TIRE DISTRIBUTORS, INC.     By:  

 

      Name:       Title: HOLDINGS:     AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.
    By:  

 

      Name:       Title: SUBSIDIARY GUARANTORS:     AM-PAC TIRE DIST. INC.    
By:  

 

      Name:       Title:     THE HERCULES TIRE AND RUBBER COMPANY     By:  

 

      Name:       Title:     HERCULES ASIA PACIFIC LLC     By:  

 

      Name:       Title:     TIRE WHOLESALERS, INC.     By:  

 

      Name:       Title:

[Credit Agreement]



--------------------------------------------------------------------------------

TERRY’S TIRE TOWN HOLDINGS, INC. By:  

 

  Name:   Title: T & Z TIRE WHOLESALERS, INC. By:  

 

  Name:   Title: TERRY’S TIRE TOWN, INC. By:  

 

  Name:   Title: TERRY’S TIRE TOWN VIRGINIA, LTD. By:  

 

  Name:   Title: TERRY’S TIRE TOWN BALTIMORE, LTD. By:  

 

  Name:   Title: SUMMIT TIRES NORTHEAST, LLC By:  

 

  Name:   Title: ENGLEWOOD TIRE WHOLESALE, INC. By:  

 

  Name:   Title:

[Credit Agreement]

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,   as Administrative Agent and Lender By:  

 

  Name:   Title:

[Credit Agreement]

 

3